Exhibit 10.1

 

Loan Number:  1008459

 

CUSIP #                         

 

[g200581kg01i001.jpg]

 

EXECUTION VERSION  

 

 

 

 

TERM LOAN AGREEMENT

 

Dated as of November 20, 2012

 

by and among

 

RLJ LODGING TRUST, L.P.,
as Borrower,

 

RLJ LODGING TRUST,
as Parent Guarantor,

 

THE FINANCIAL INSTITUTIONS PARTY HERETO
AND THEIR ASSIGNEES UNDER SECTION 13.6.,
as Lenders,

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION,
as Syndication Agent

 

and

 

CAPITAL ONE, N.A.
as Documentation Agent

 

and

 

RAYMOND JAMES,
as Managing Agent

 

WELLS FARGO SECURITIES LLC and PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I. Definitions

1

 

 

Section 1.1. Definitions

1

Section 1.2. General; References to New York City Time

30

 

 

ARTICLE II. Loan Facility

31

 

 

Section 2.1. Loan

31

Section 2.2. Intentionally Omitted

32

Section 2.3. Intentionally Omitted

32

Section 2.4. Intentionally Omitted

32

Section 2.5. Rates and Payment of Interest on the Loan

32

Section 2.6. Number of Interest Periods

33

Section 2.7. Repayment of the Loan

33

Section 2.8. Prepayments

33

Section 2.9. Continuation

34

Section 2.10. Conversion

35

Section 2.11. Notes

35

Section 2.12. Intentionally Omitted

36

Section 2.13. Intentionally Omitted

36

Section 2.14. Intentionally Omitted

36

Section 2.15. Amount Limitations

36

Section 2.16. Increase in Commitments

36

Section 2.17. Funds Transfer Disbursements

38

 

 

ARTICLE III. Payments, Fees and Other General Provisions

39

 

 

Section 3.1. Payments

39

Section 3.2. Pro Rata Treatment

40

Section 3.3. Sharing of Payments, Etc.

40

Section 3.4. Several Obligations

41

Section 3.5. Fees

41

Section 3.6. Computations

41

Section 3.7. Usury

41

Section 3.8. Statements of Account

42

Section 3.9. Defaulting Lenders

42

Section 3.10. Foreign Lenders; Taxes

43

Section 3.11. Mitigation Obligations; Replacement of Lenders

46

 

 

ARTICLE IV. Borrowing Base Properties

47

 

 

Section 4.1. Eligibility of Properties

47

Section 4.2. Requirements for Unencumbered Pool

48

Section 4.3. Removal of Properties

49

 

 

ARTICLE V. Yield Protection, Etc.

49

 

 

Section 5.1. Additional Costs; Capital Adequacy

49

Section 5.2. Suspension of LIBOR Loans

51

Section 5.3. Illegality

51

 

--------------------------------------------------------------------------------


 

Section 5.4. Compensation

51

Section 5.5. Treatment of Affected Loans

52

Section 5.6. Change of Lending Office

53

Section 5.7. Assumptions Concerning Funding of LIBOR Loans

53

 

 

ARTICLE VI. Conditions Precedent

53

 

 

Section 6.1. Initial Conditions Precedent

53

Section 6.2. Additional Conditions Precedent to Loan

56

Section 6.3. Conditions as Covenants

56

 

 

ARTICLE VII. Representations and Warranties

56

 

 

Section 7.1. Representations and Warranties

56

Section 7.2. Survival of Representations and Warranties, Etc.

63

 

 

ARTICLE VIII. Affirmative Covenants

63

 

 

Section 8.1. Preservation of Existence and Similar Matters

63

Section 8.2. Compliance with Applicable Law

64

Section 8.3. Maintenance of Property

64

Section 8.4. Conduct of Business

64

Section 8.5. Insurance

64

Section 8.6. Payment of Taxes and Claims

65

Section 8.7. Books and Records; Inspections

65

Section 8.8. Use of Proceeds

65

Section 8.9. Environmental Matters

66

Section 8.10. Further Assurances

66

Section 8.11. Material Contracts

66

Section 8.12. REIT Status

66

Section 8.13. Exchange Listing

66

Section 8.14. Subsidiary Guarantors

67

 

 

ARTICLE IX. Information

67

 

 

Section 9.1. Quarterly Financial Statements

68

Section 9.2. Year End Statements

68

Section 9.3. Compliance Certificate

68

Section 9.4. Other Information

69

Section 9.5. Electronic Delivery of Certain Information

72

Section 9.6. Public/Private Information

72

Section 9.7. Patriot Act Notice; Compliance

73

 

 

ARTICLE X. Negative Covenants

73

 

 

Section 10.1. Financial Covenants

73

Section 10.2. Restrictions on Liens and Negative Pledges

75

Section 10.3. Restrictions on Intercompany Transfers

75

Section 10.4. Merger, Consolidation, Sales of Assets and Other Arrangements

76

Section 10.5. Plans

77

Section 10.6. Fiscal Year

77

Section 10.7. Modifications of Organizational Documents

77

Section 10.8. Transactions with Affiliates

77

 

ii

--------------------------------------------------------------------------------


 

Section 10.9. Environmental Matters

78

Section 10.10. Derivatives Contracts

78

 

 

ARTICLE XI. Default

78

 

 

Section 11.1. Events of Default

78

Section 11.2. Remedies Upon Event of Default

81

Section 11.3. Intentionally Omitted

83

Section 11.4. Marshaling; Payments Set Aside

83

Section 11.5. Allocation of Proceeds

83

Section 11.6. Intentionally Omitted

84

Section 11.7. Rescission of Acceleration by Requisite Lenders

84

Section 11.8. Performance by Administrative Agent

84

Section 11.9. Rights Cumulative

84

 

 

ARTICLE XII. The Administrative Agent

85

 

 

Section 12.1. Appointment and Authorization

85

Section 12.2. Wells Fargo as Lender

86

Section 12.3. Approvals of Lenders

87

Section 12.4. Notice of Events of Default

87

Section 12.5. Administrative Agent’s Reliance

87

Section 12.6. Indemnification of Administrative Agent

88

Section 12.7. Lender Credit Decision, Etc.

89

Section 12.8. Successor Administrative Agent

90

Section 12.9. Titled Agents

90

 

 

ARTICLE XIII. Miscellaneous

91

 

 

Section 13.1. Notices

91

Section 13.2. Expenses

92

Section 13.3. Stamp and Intangible Taxes

93

Section 13.4. Setoff

93

Section 13.5. Litigation; Jurisdiction; Other Matters; Waivers

94

Section 13.6. Successors and Assigns

95

Section 13.7. Amendments and Waivers

97

Section 13.8. Nonliability of Administrative Agent and Lenders

100

Section 13.9. Confidentiality

100

Section 13.10. Indemnification

101

Section 13.11. Termination; Survival

103

Section 13.12. Severability of Provisions

103

Section 13.13. GOVERNING LAW

103

Section 13.14. Counterparts

103

Section 13.15. Obligations with Respect to Loan Parties

104

Section 13.16. Independence of Covenants

104

Section 13.17. Limitation of Liability

104

Section 13.18. Entire Agreement

104

Section 13.19. Construction

104

Section 13.20. Headings

105

 

iii

--------------------------------------------------------------------------------


 

SCHEDULE I

Lenders and Commitments

SCHEDULE 1.1.

List of Loan Parties

SCHEDULE 1.2.

Permitted Liens

SCHEDULE 4.1.

Initial Borrowing Base Properties

SCHEDULE 7.1.(b)

Ownership Structure

SCHEDULE 7.1.(f)

Properties

SCHEDULE 7.1.(g)

Indebtedness and Guaranties

SCHEDULE 7.1.(h)

Material Contracts

SCHEDULE 7.1.(i)

Litigation

SCHEDULE 7.1.(s)

Affiliate Transactions

SCHEDULE 11.1.(d)

Certain Non-Recourse Indebtedness

 

 

EXHIBIT A

Form of Assignment and Assumption Agreement

EXHIBIT B

Form of Notice of Borrowing

EXHIBIT C

Form of Notice of Continuation

EXHIBIT D

Form of Notice of Conversion

EXHIBIT E

Form of Guaranty

EXHIBIT F

Form of Note

EXHIBIT G

Form of Transfer Authorizer Designation Form

EXHIBIT H

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

THIS TERM LOAN AGREEMENT as amended, supplemented or otherwise modified from
time to time, (this “Agreement”) dated as of November 20, 2012 by and among RLJ
LODGING TRUST, L.P., a limited partnership formed under the laws of the State of
Delaware (the “Borrower”), RLJ LODGING TRUST, a Maryland real estate investment
trust (“Parent Guarantor”), each of the financial institutions initially a
signatory hereto together with their successors and assignees under
Section 13.6. (the “Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (“Administrative Agent”).

 

WHEREAS, the Lenders and Administrative Agent desire to make a $125,000,000 term
loan to Borrower subject to the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

ARTICLE I. DEFINITIONS

 

Section 1.1.  Definitions.

 

In addition to terms defined elsewhere herein, the following terms shall have
the following meanings for the purposes of this Agreement:

 

“Accession Agreement” means an Accession Agreement substantially in the form of
Annex I to the Guaranty.

 

“Additional Costs” has the meaning given that term in Section 5.1.(b).

 

“Additional Loan Advance” means an advance made by an Additional  Lender
pursuant to Section 2.16.(c).  From and after the making of an Additional Loan
Advance, such Additional Loan Advance shall comprise a portion of the Loan.

 

“Additional Commitment” means the obligation of an Additional Lender to make an
Additional Loan Advance in accordance with Section 2.16.(c).

 

“Additional Lender” means a Lender (whether a then existing Lender or a new
Lender) that agrees to make an Additional Loan Advance pursuant to Section 2.16.
From and after the making of its Additional Loan Advance, an Additional Lender
shall be a Lender for all purposes hereunder.

 

“Adjusted EBITDA” means, for any given period, (a) the EBITDA of the Parent
Guarantor and its Subsidiaries determined on a consolidated basis for such
period minus (b) the sum of (i) FF&E Reserves for all Hotel Properties of the
Parent Guarantor and its Subsidiaries for such period and (ii) the Parent
Guarantor’s and its Subsidiaries’ Ownership Share of the FF&E Reserves for all
Hotel Properties of their Unconsolidated Affiliates for such period.

 

“Adjusted Funds from Operations” means, with respect to a Person and for a given
period, Funds from Operations of such Person for such period, plus non-cash
charges, including  amortization expense for stock options and impairment
charges (other than non-cash charges that constitute an accrual of a reserve for
future cash payments), of such Person for such period.

 

--------------------------------------------------------------------------------


 

“Adjusted Net Operating Income” or “Adjusted NOI” means, for any period, the Net
Operating Income of the applicable Hotel Properties for such period, subject to
the following adjustments:

 

(a)         for each applicable Hotel Property base management fees shall equal
the greater of (i) three percent (3.0%) of Gross Operating Revenues or (ii) the
actual base management fees paid under the applicable Management Agreement;

 

(b)         for each applicable Hotel Property reserves for FF&E and capital
items shall equal the greater of (i) four percent (4.0%) of Gross Operating
Revenues or (ii) the amount of reserves required under the applicable Management
Agreement or Franchise Agreement; and

 

(c)          for each applicable Hotel Property (other than a Hotel Property
managed by Marriott International, Inc.) royalty fees shall equal the greater of
(i) four percent (4.0%) of Gross Operating Revenues or (ii) the actual royalty
fees payable under the applicable Franchise Agreement.

 

For purposes of determining Adjusted NOI, the Net Operating Income shall be
calculated on a pro forma basis for acquisitions and dispositions during such
period, such that (i) in the case of a Hotel Property acquired during the
calculation period, the Net Operating Income thereof for the entire period shall
be included in the determination of Adjusted NOI and (ii) in the case of a Hotel
Property disposed of during the calculation period, the Net Operating Income
thereof for the entire period shall be excluded in the determination of Adjusted
NOI for such period.

 

“Adjusted Total Asset Value” means Total Asset Value determined exclusive of
assets that are owned by Excluded Subsidiaries or Unconsolidated Affiliates.

 

“Administrative Agent” means Wells Fargo Bank, National Association as
contractual representative of the Lenders under this Agreement, or any successor
Administrative Agent appointed pursuant to Section 12.8.

 

“Administrative Questionnaire” means the Administrative Questionnaire completed
by a Lender and delivered to the Administrative Agent in a form supplied by the
Administrative Agent to the Lenders from time to time.

 

“Affected Lender” has the meaning given that term in Section 3.11.(a).

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.  In no event
shall the Administrative Agent or any Lender be deemed to be an Affiliate of the
Borrower.

 

“Agreement Date” means the date as of which this Agreement is dated.

 

“Applicable Law” means all applicable provisions of constitutions, statutes,
rules, regulations and orders of any Governmental Authority, including all
orders and decrees of all courts, tribunals and arbitrators.

 

2

--------------------------------------------------------------------------------


 

“Applicable Margin” means the percentage rate set forth below corresponding to
the Leverage Ratio as determined in accordance with Section 10.1.(a):

 

Level

 

Leverage Ratio

 

Applicable Margin

 

1

 

Less than 4.00 to 1.00

 

2.05

%

2

 

Greater than or equal to 4.00 to 1.00 but less than 5.00 to 1.00

 

2.25

%

3

 

Greater than or equal to 5.00 to 1.00 but less than 5.50 to 1.00

 

2.55

%

4

 

Greater than or equal to 5.50 to 1.00 but less than 6.00 to 1.00

 

2.65

%

5

 

Greater than or equal to 6.00 to 1.00

 

3.00

%

 

The Applicable Margin shall be determined by the Administrative Agent from time
to time based on the Leverage Ratio as set forth in the Compliance Certificate
most recently delivered by the Borrower pursuant to Section 9.3.  Any adjustment
to the Applicable Margin shall be effective as of the first day of the calendar
month immediately following the month during which the Borrower delivers to the
Administrative Agent the applicable Compliance Certificate pursuant to
Section 9.3.  If the Borrower fails to deliver a Compliance Certificate pursuant
to Section 9.3., the Applicable Margin shall equal the percentage corresponding
to Level 5 until the first day of the calendar month immediately following the
month that the required Compliance Certificate is delivered.  Notwithstanding
the foregoing, for the period from the Effective Date through but excluding the
date on which the Administrative Agent first determines the Applicable Margin as
set forth above, the Applicable Margin shall be determined based on Level 2. 
Thereafter, such Applicable Margin shall be adjusted from time to time as set
forth in this definition.  The provisions of this definition shall be subject to
Section 2.5.(c).

 

“Arrangers” means Wells Fargo Securities, LLC and PNC Capital Markets LLC.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of any entity
that administers or manages a Lender.

 

“Assignee” has the meaning given that term in Section 13.6.(c).

 

“Assignment and Assumption” means an Assignment and Assumption Agreement among a
Lender, an Assignee and the Administrative Agent, substantially in the form of
Exhibit A.

 

“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended.

 

“Base Rate” means the LIBOR Market Index Rate; provided, that if for any reason
the LIBOR Market Index Rate is unavailable, Base Rate shall mean the per annum
rate of interest equal to the Federal Funds Rate plus one and one-half of one
percent (1.50%).

 

3

--------------------------------------------------------------------------------


 

“Base Rate Loan” means the Loan or a portion thereof bearing interest at a rate
based on the Base Rate.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

 

“Borrower” has the meaning set forth in the introductory paragraph hereof and
shall include the Borrower’s successors and permitted assigns.

 

“Borrower Information” has the meaning given that term in Section 2.5.(c).

 

“Borrowing Base Property” means an Eligible Property that is included in the
Unencumbered Pool pursuant to Section 4.1.  Unless otherwise approved by the
Requisite Lenders, a Property shall cease to be a Borrowing Base Property if at
any time such Property shall cease to be an Eligible Property.

 

“Business Day” means (i) a day of the week (but not a Saturday, Sunday or
holiday) on which the offices of the Administrative Agent in San Francisco,
California are open to the public for carrying on substantially all of the
Administrative Agent’s business functions, and (ii) if such day relates to a
LIBOR Loan, any such day that is also a day on which dealings in Dollars are
carried on in the London interbank market.  Unless specifically referenced in
this Agreement as a Business Day, all references to “days” shall be to calendar
days.

 

“Capitalization Rate” means 8.25%, provided, however that in the case of upscale
or above Hotel Properties in the central business districts of Manhattan, New
York (including Doubletree Metropolitan, Fashion 26 and Hilton Garden Inn on W.
35th), Washington, DC (including Homewood Suites and Fairfield Inn and Suites),
Chicago, Illinois and Boston, Massachusetts, the Capitalization Rate shall mean
7.75%.

 

“Capitalized Lease Obligations” means obligations under a lease (or other
arrangement conveying the right to use property) to pay rent or other amounts,
in each case that are required to be capitalized for financial reporting
purposes in accordance with GAAP.  The amount of a Capitalized Lease Obligation
is the capitalized amount of such obligation as would be required to be
reflected on a balance sheet of the applicable Person prepared in accordance
with GAAP as of the applicable date.

 

“Cash Equivalents” means: (a) securities issued, guaranteed or insured by the
United States of America or any of its agencies with maturities of not more than
one year from the date acquired; (b) certificates of deposit with maturities of
not more than one year from the date acquired issued by a United States federal
or state chartered commercial bank of recognized standing, or a commercial bank
organized under the laws of any other country which is a member of the
Organisation for Economic Cooperation and Development, or a political
subdivision of any such country, acting through a branch or agency, which bank
has capital and

 

4

--------------------------------------------------------------------------------


 

unimpaired surplus in excess of $500,000,000 and which bank or its holding
company has a short term commercial paper rating of at least A-2 or the
equivalent by S&P or at least P-2 or the equivalent by Moody’s; (c) reverse
repurchase agreements with terms of not more than thirty days from the date
acquired, for securities of the type described in clause (a) above and entered
into only with commercial banks having the qualifications described in
clause (b) above; (d) commercial paper issued by any Person incorporated under
the laws of the United States of America or any State thereof and rated at least
A-2 or the equivalent thereof by S&P or at least P-2 or the equivalent thereof
by Moody’s, in each case with maturities of not more than one year from the date
acquired; and (e) investments in money market funds registered under the
Investment Company Act of 1940, as amended, which have net assets of at least
$500,000,000 and at least 85% of whose assets consist of securities and other
obligations of the type described in clauses (a) through (d) above.

 

“Commitment” means (a) as to any Lender party to this Agreement on the Effective
Date, the obligation of such Lender to advance a portion of the Loan to the
Borrower hereunder on the Effective Date in an aggregate principal amount equal
to the amount set forth opposite such Lender’s name on Schedule 1 hereto as such
Lender’s “Commitment”, and (b) as to any Additional Lender its obligation to
make the Additional Loan Advance pursuant to Section 2.16. in the amount of its
Additional Commitment.

 

“Commitment Percentage” means, as to each Lender, the ratio, expressed as a
percentage, of (a) the Outstanding Amount of the Loan (including any Additional
Loan Advances) held by such Lender to (b) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Compliance Certificate” has the meaning given that term in Section 9.3.

 

“Continue”, “Continuation” and “Continued” each refers to the continuation of a
LIBOR Loan from one Interest Period to another Interest Period pursuant to
Section 2.9.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Convert”, “Conversion” and “Converted” each refers to the conversion of a Loan
of one Type into a Loan of another Type pursuant to Section 2.10.

 

“Credit Event” means the making of the Loan or an Additional Loan Advance.

 

“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
Applicable Laws relating to the relief of debtors in the United States of
America or other applicable jurisdictions from time to time in effect.

 

“Default” means any of the events specified in Section 11.1., whether or not
there has been satisfied any requirement for the giving of notice, the lapse of
time, or both; provided,

 

5

--------------------------------------------------------------------------------


 

however, that the failure to make any payment of interest or any payment of fees
provided for in Sections 3.5.(b) and 3.5.(c) shall not constitute a Default
unless and until such failure continues for three (3) Business Days following
Administrative Agent’s delivery to Borrower of an invoice therefor (which
delivery may be effected by actual delivery of the written invoice or by
electronic communication, including the Internet, e-mail or an intranet website
to which the Borrower has access).

 

“Defaulting Lender” means, subject to Section 3.9.(e), any Lender that (a) has
failed to (i) pay to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two (2) Business Days of the
date when due, or (b) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as the ownership of such Equity Interest does not
result in or provide such Lender with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under each of clauses (a) or (b) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 3.9.(e)) upon delivery of written notice
of such determination to the Borrower and each Lender.

 

“Derivatives Contract” means (a) any transaction (including any master
agreement, confirmation or other agreement with respect to any such transaction)
now existing or hereafter entered into by the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate (i) which is a rate swap transaction, swap
option, basis swap, forward rate transaction, commodity swap, commodity option,
equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option, credit protection transaction, credit swap,
credit default swap, credit default option, total return swap, credit spread
transaction, repurchase transaction, reverse repurchase transaction,
buy/sell-back transaction, securities lending transaction, weather index
transaction or forward purchase or sale of a security, commodity or other
financial instrument or interest (including any option with respect to any of
these transactions) or (ii) which is a type of transaction that is similar to
any transaction referred to in clause (i) above that is currently, or in the
future becomes, recurrently entered into in the financial markets (including
terms and conditions incorporated by reference in such agreement) and which is a
forward, swap, future, option or other derivative on one or more rates,
currencies, commodities, equity securities or other equity instruments, debt
securities or other debt instruments, economic indices or measures of economic
risk or value, or other benchmarks against which payments or deliveries are to
be made, and (b) any combination of these transactions.

 

6

--------------------------------------------------------------------------------


 

“Derivatives Termination Value” means, in respect of any one or more Derivatives
Contracts, after taking into account the effect of any legally enforceable
netting agreement or provision relating thereto, (a) for any date on or after
the date such Derivatives Contracts have been terminated or closed out, the
termination amount or value determined in accordance therewith, and (b) for any
date prior to the date such Derivatives Contracts have been terminated or closed
out, the then-current mark-to-market value for such Derivatives Contracts,
determined based upon one or more mid-market quotations or estimates provided by
any recognized dealer in Derivatives Contracts (which may include the
Administrative Agent, any Lender, any Specified Derivatives Provider or any
Affiliate of any of them).

 

“Development/Redevelopment Property” means at any time a Property that upon
completion will constitute a Hotel Property and that is currently under
development and not an operating property during such development and, subject
to the last sentence of this definition, on which the improvements related to
the development have not been completed. The term “Development/Redevelopment
Property” shall include real property of the type described in the immediately
preceding sentence that satisfies both of the following conditions: (i) it is to
be (but has not yet been) acquired by the Parent Guarantor, any Subsidiary or
any Unconsolidated Affiliate upon completion of construction pursuant to a
contract in which the seller of such real property is required to develop or
renovate prior to, and as a condition precedent to, such acquisition and (ii) a
third party is developing such property using the proceeds of a loan that is
Guaranteed by, or is otherwise recourse to, the Parent Guarantor, any Subsidiary
or any Unconsolidated Affiliate.  A Development/Redevelopment Property on which
all improvements (other than tenant improvements on unoccupied space) related to
the development of such Hotel Property has been completed for at least four
(4) full fiscal quarters shall cease to constitute a Development/Redevelopment
Property; provided, however, that Borrower shall be permitted to designate such
Property as a Seasoned Property at any earlier time.

 

“Dollars” or “$” means the lawful currency of the United States of America.

 

“Drawing” has the meaning given that term in Section 2.3.(d)(i).

 

“EBITDA” means, with respect to a Person for any period and without duplication,
the sum of:

 

(a)           net income (loss) of such Person for such period determined on a
consolidated basis excluding the following (but only to the extent included in
determining net income (loss) for such period): (i) depreciation and
amortization; (ii) interest expense; (iii) income tax expense;
(iv) extraordinary or nonrecurring items, including, without limitation, gains
and losses from the sale of operating Hotel Properties; (v) closing costs
related to the acquisition of properties that were capitalized prior to FAS
141-R which do not represent a recurring cash item in such period or in any
future period; (vi) other non-cash charges, including  amortization expense for
stock options and impairment charges (other than non-cash charges that
constitute an accrual of a reserve for future cash payments); and (vii) equity
in net income (loss) of its Unconsolidated Affiliates; plus

 

(b)           such Person’s Ownership Share of EBITDA of its Unconsolidated
Affiliates.

 

7

--------------------------------------------------------------------------------


 

For purposes of this definition, nonrecurring items shall be deemed to include
gains and losses on early extinguishment of Indebtedness.

 

For purposes of determining EBITDA for any calculation period of twelve months,
net earnings of any Hotel Property shall be calculated on a pro forma basis for
acquisitions and dispositions, such that (i) in the case of a Hotel Property
acquired during the calculation period, the net income (loss) from such Hotel
Property for the entire period shall be included in the determination of EBITDA
and (ii) in the case of a Hotel Property disposed of during the calculation
period, the net income (loss) from such Hotel Property shall be excluded in the
determination of EBITDA for such period.  If (i) by reason of the foregoing
sentence, EBITDA includes (or excludes) net earnings of a Hotel Property for any
quarter during the calculation period prior to the acquisition (or disposition)
thereof and (ii) the Person that acquired (or disposed of) such Hotel Property
incurred (or repaid) Secured Indebtedness secured by such Hotel Property during
the calculation period, there shall be included in (or excluded from) Fixed
Charges for such period Interest Expense associated with such Secured
Indebtedness for the time prior to such acquisition (or disposition), calculated
on a pro forma basis as if (x) in the case of an acquisition, such Secured
Indebtedness had encumbered such Hotel Property for each quarter of the
calculation period in respect of which net earnings of such Hotel is included
pursuant to clause (i) above and (y) in the case of a disposition, such Secured
Indebtedness had been repaid at the beginning of such calculation period.

 

“Effective Date” means the later of (a) the Agreement Date and (b) the date on
which all of the conditions precedent set forth in Section 6.1. shall have been
fulfilled or waived.

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) any other Person (other than a natural person) approved by
(i) the Administrative Agent and (ii) unless a Default or Event of Default
exists, the Borrower (each such approval not to be unreasonably withheld or
delayed); provided that notwithstanding the foregoing, “Eligible Assignee” shall
not include the Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

“Eligible Property” means a Hotel Property which satisfies all of the following
requirements as certified by the Borrower: (a) such Hotel Property is operating
as a lodging Property; (b) such Property is owned in fee simple by, or subject
to a Qualified Ground Lease to, the Borrower or a Subsidiary Guarantor which is
a Wholly-Owned Subsidiary of the Borrower (except that the Doubletree
Metropolitan in New York City may be designated as an Eligible Property,
provided that the Borrower retains, directly or indirectly, a 95% ownership
interest therein); (c) such Hotel Property is located in a State of the United
States of America or in the District of Columbia; (d) neither such Hotel
Property, nor if such Hotel Property is owned by a Subsidiary Guarantor, any of
the Borrower’s direct or indirect ownership interest in such Subsidiary
Guarantor, is subject to (i) any Lien other than Permitted Liens or (ii) any
Negative Pledge; (e) regardless of whether such Hotel Property is owned by the
Borrower or a Subsidiary Guarantor, the Borrower has the right directly, or
indirectly through a Subsidiary, to take the following actions without the need
to obtain the consent of any Person: (i) to create Liens on such Hotel Property
as security for Indebtedness of the Borrower or such Subsidiary Guarantor, as
applicable, and (ii) to sell, transfer or otherwise dispose of such Property (it
being understood that (x) a Financial Covenant Limitation or (y) any provision
contained in any Hotel Sale Agreement restricting the creation of Liens on, or
the sale, transfer or other disposition of, any

 

8

--------------------------------------------------------------------------------


 

property that is the subject of such Hotel Sale Agreement, shall not violate
this clause (e)); and (f) such Property is free of all structural defects or
major architectural deficiencies, title defects, environmental conditions or
other adverse matters except for defects, deficiencies, conditions or other
matters which are not individually or collectively material to the profitable
operation of such Hotel Property.

 

“Environmental Laws” means any Applicable Law relating to environmental
protection or the manufacture, storage, remediation, disposal or clean up of
Hazardous Materials, including, without limitation, the following:  Clean Air
Act, 42 U.S.C. § 7401 et seq.; Federal Water Pollution Control Act, 33 U.S.C.
§ 1251 et seq.; Solid Waste Disposal Act, as amended by the Resource
Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; Comprehensive
Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601
et seq.; National Environmental Policy Act, 42 U.S.C. § 4321 et seq.;
regulations of the Environmental Protection Agency, any applicable rule of
common law and any judicial interpretation thereof relating primarily to the
environment or Hazardous Materials, and any analogous or comparable state or
local laws, regulations or ordinances that concern Hazardous Materials or
protection of the environment.

 

“Equity Interest” means, with respect to any Person, any share of capital stock
of (or other ownership or profit interests in) such Person, any warrant, option
or other right for the purchase or other acquisition from such Person of any
share of capital stock of (or other ownership or profit interests in) such
Person, whether or not certificated, any security convertible into or
exchangeable for any share of capital stock of (or other ownership or profit
interests in) such Person or warrant, right or option for the purchase or other
acquisition from such Person of such shares (or such other interests), and any
other ownership or profit interest in such Person (including, without
limitation, partnership, member or trust interests therein), whether voting or
nonvoting, and whether or not such share, warrant, option, right or other
interest is authorized or otherwise existing on any date of determination.

 

“Equity Issuance” means any issuance or sale by a Person of any Equity Interest
in such Person and shall in any event include the issuance of any Equity
Interest upon the conversion or exchange of any security constituting
Indebtedness that is convertible or exchangeable, or is being converted or
exchanged, for Equity Interests.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as in effect
and amended from time to time.

 

“ERISA Funding Rules” means the rules regarding minimum required contributions
(including any installment payment thereof) to Plans, as set forth Section 412
of the Code and Section 302 of ERISA, with respect to Plan Years ending prior to
the effective date of the Pension Protection Act of 2006, and thereafter, as set
forth in Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303,
304 and 305 of ERISA.

 

“ERISA Group” means the Borrower, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Borrower or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

9

--------------------------------------------------------------------------------


 

“Event of Default” means any of the events specified in Section 11.1., provided
that any requirement for notice or lapse of time or any other condition has been
satisfied.

 

“Excluded FATCA Tax” means any tax, assessment or other governmental charge
imposed under FATCA that would not have been imposed but for a failure by a
Lender (or any financial institution through which any payment is made to such
Lender) to comply with the requirements of FATCA.

 

“Excluded Subsidiary” means any Subsidiary of the Parent Guarantor (other than
the Borrower) (a) holding title to assets that are or are reasonably expected
within 60 days to become collateral for any Secured Indebtedness of such
Subsidiary, or is a direct or indirect beneficial owner of a Subsidiary holding
title to or beneficially owning such assets (but having no material assets other
than such beneficial ownership interests) and (b) that is or is reasonably
expected within 60 days to become prohibited from guarantying the Indebtedness
of any other Person pursuant to (i) any document, instrument or agreement
evidencing such Secured Indebtedness or (ii) a provision of such Subsidiary’s
organizational documents, which provision was or is  reasonably expected within
60 days to be included in such Subsidiary’s organizational documents as a
condition to the extension of such Secured Indebtedness.  The 60-day periods
provided above may be extended by the Administrative Agent in its reasonable
discretion.

 

“Fair Market Value” means, with respect to any asset, the price which could be
negotiated in an arm’s-length free market transaction, for cash, between a
willing seller and a willing buyer, neither of which is under pressure or
compulsion to complete the transaction.  Except as otherwise provided herein,
Fair Market Value shall be determined by the Board of Trustees of the Parent
Guarantor (or an authorized committee thereof) acting in good faith conclusively
evidenced by a board resolution thereof delivered to the Administrative Agent
or, with respect to any asset valued at no more than $5,000,000, such
determination may be made by the chief financial officer of the Borrower
evidenced by an officer’s certificate delivered to the Administrative Agent.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the immediately preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day which is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

 

10

--------------------------------------------------------------------------------


 

“Fee Letter” means that certain fee letter dated as of September 28, 2012, by
and between the Borrower, the Administrative Agent, the Syndication Agent and
the Arrangers, as amended, supplemented or otherwise modified from time to time.

 

“Fees” means the fees and commissions provided for or referred to in
Section 3.5. and any other fees payable by the Borrower hereunder, under any
other Loan Document or under the Fee Letter.

 

“FF&E” means all fixtures, furnishings, equipment, furniture, and other items of
tangible personal property now or hereafter located on any Hotel Property or
used in connection with the use, occupancy, operation and maintenance of all or
any part of any Hotel Property, other than stocks of food, beverages and other
supplies held for consumption in normal operation.

 

“FF&E Reserves” means, for any period and with respect to any Hotel Property, an
amount equal to the greater of (a) 4.0% of Gross Operating Revenues of such
Hotel Property or (b) the amount of reserves required under the Management
Agreement or Franchise Agreement for such Hotel Property.

 

“Financial Covenant Limitation” has the meaning set forth in the definition of
“Negative Pledge.”

 

“Fixed Charges” means, with respect to a Person and for a given period, the sum
of (a) the Interest Expense of such Person for such period (if applicable,
calculated on a pro forma basis as provided in the last sentence of the
definition of “EBITDA”), plus (b) the aggregate of all regularly scheduled
principal payments on Indebtedness payable by such Person during such period
(excluding balloon, bullet or similar payments of principal due upon the stated
maturity of Indebtedness) (if applicable, calculated on a pro forma basis as
provided in the last sentence of the definition of “EBITDA”), plus (c) the
aggregate amount of all Preferred Dividends paid by such Person during such
period, plus (d) the aggregate payment for cash taxes paid by such Person during
such period.  The Parent Guarantor’s Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates will be included when determining the Fixed Charges of
the Parent Guarantor.

 

“Franchise Agreement” means an agreement permitting the use of the applicable
hotel brand name, hotel system trademarks, trade names and any related rights in
connection with the ownership or operation of a Hotel Property.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“Funds From Operations” means, with respect to a Person and for a given period,
(a) net income (loss) of such Person for such period determined on a
consolidated basis in accordance with GAAP minus (or plus) (b) gains (or losses)
from debt restructuring and sales of property during such period plus
(c) depreciation with respect to such Person’s real estate assets and
amortization (other than amortization of deferred financing costs) of such
Person for such period, all after adjustment for Unconsolidated Affiliates. 
Adjustments for Unconsolidated

 

11

--------------------------------------------------------------------------------


 

Affiliates will be calculated to reflect funds from operations on the same
basis. For purposes of this Agreement, Funds From Operations shall be calculated
consistent with the White Paper on Funds from Operations dated April 2002 issued
by National Association of Real Estate Investment Trusts, Inc., but without
giving effect to any supplements, amendments or other modifications promulgated
after the Agreement Date.

 

“GAAP” means generally accepted accounting principles in the United States of
America set forth in the opinions and pronouncements of the Accounting
Principles Board of the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board
(including Statement of Financial Accounting Standards No. 168, “The FASB
Accounting Standards Codification”) or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
in the United States of America, which are applicable to the circumstances as of
the date of determination.

 

“Governmental Approvals” means all authorizations, consents, approvals, licenses
and exemptions of, registrations and filings with, and reports to, all
Governmental Authorities.

 

“Governmental Authority” means any national, state or local government (whether
domestic or foreign), any political subdivision thereof or any other
governmental, quasi governmental, judicial, administrative, public or statutory
instrumentality, authority, body, agency, bureau, commission, board, department
or other comparable authority (including, without limitation, the Federal
Deposit Insurance Corporation, the Comptroller of the Currency or the Federal
Reserve Board, any central bank or any comparable authority) or any arbitrator
with authority to bind a party at law.

 

“Gross Operating Expenses” means, for any period of time for any Hotel Property,
all costs and expenses of maintaining, conducting and supervising the operation
of such Hotel Property which are properly attributable to the period under
consideration under the Borrower’s system of accounting, including without
limitation (but without duplication): (i) the cost of all food and beverages
sold or consumed and of all Inventory; (ii) salaries and wages of personnel
employed at such Hotel Property, including costs of payroll taxes and employee
benefits and all other expenses not otherwise specifically referred to in this
paragraph which are referred to as “Administrative and General Expenses” in the
Uniform System; (iii) the cost of all other goods and services obtained by
Manager in connection with its operation of such Hotel Property including,
without limitation, heat and utilities, office supplies and all services
performed by third parties, including leasing expenses in connection with
telephone and data processing equipment; (iv) the cost of repairs to and
maintenance of such Hotel Property (excluding capital expenditures);
(v) insurance premiums for all insurance maintained with respect to such Hotel
Property, including, without limitation, property damage insurance, public
liability insurance, and such business interruption or other insurance as may be
provided for protection against claims, liabilities and losses arising from the
use and operation of such Hotel Property and losses incurred with respect to
deductibles applicable to the foregoing types of insurance; (vi) workers’
compensation insurance or insurance required by similar employee benefits acts;
(vii) all personal property taxes, real estate taxes, assessments and any other
ad valorem taxes imposed on or levied in connection with such Hotel Property
(less refunds, offsets or credits thereof, and interest thereon, if any,
received during the period in question) and all other taxes, assessments

 

12

--------------------------------------------------------------------------------


 

and other governmental charges (other than federal, state or local income taxes
and franchise taxes or the equivalent) payable by or assessed against the owner
or ground lessor of such Hotel Property or the applicable Manager or Operating
Lessee with respect to the operation of such Hotel Property and water and sewer
charges; (viii) all sums deposited into any maintenance or capital expenditure
reserve, including the amount of the applicable FF&E Reserve; (ix) legal fees
related to the operation of such Hotel Property; (x) except to the extent the
same are normally treated as capital expenditures under the Uniform System or
GAAP, the costs and expenses of technical consultants and specialized
operational experts for specialized services in connection with non-recurring
work on operational, functional, decorating, design or construction problems and
activities, including the fees (if any) of the applicable Manager in connection
therewith, such as ADA studies, life safety reviews, and energy efficiency
studies; (xi) all expenses for marketing such Hotel Property, including all
expenses of advertising, sales promotion and public relations activities;
(xii) utility taxes and other taxes (as those terms are defined in the Uniform
System) and municipal, county and state license and permit fees; (xiii) all fees
(including base and incentive fees), assessments, royalties and charges payable
under the applicable Management Agreement and Franchise Agreement (if any);
(xiv) reasonable reserves for uncollectible accounts receivable; (xv) credit
card fees, travel agent commissions and other third-party reservation fees and
charges; (xvi) all parking charges and other expenses associated with revenues
received by the applicable Manager related to parking operations, including
valet services; (xvii) common expenses charges, common area maintenance charges
and similar costs and expenses; (xviii) rent payments under any ground lease;
and (xix) any other cost or charge classified as an Operating Expense or an
Administrative and General Expense under the Uniform System in the applicable
Management Agreement unless specifically excluded under the provisions of this
Agreement.  Gross Operating Expenses shall not include (a) depreciation and
amortization except as otherwise provided in this Agreement; (b) the cost of any
item specified in the applicable Management Agreement to be provided at
Manager’s sole expense; (c) debt service; (d) capital repairs and other
expenditures which are normally treated as capital expenditures under the
Uniform System or GAAP; or (e) other recurring or non-recurring ownership costs
such as partnership or limited liability company administration and costs of
changes to business and liquor licenses.

 

“Gross Operating Revenues” means, for any period of time for any Hotel Property,
without duplication, all income and proceeds of sales of every kind (whether in
cash or on credit and computed on an accrual basis) received by the owner (or,
if such Hotel Property is ground leased, the ground lessee) of such Hotel
Property or the applicable Operating Lessee or Manager for the use, occupancy or
enjoyment of such Hotel Property or the sale of any goods, services or other
items sold on or provided from such Hotel Property in the ordinary course of
operation of such Hotel Property, including, without limitation, all income
received from tenants, transient guests, lessees, licensees and concessionaires
and other services to guests at such Hotel Property, and the proceeds from
business interruption insurance, but excluding the following: (i) any excise,
sales or use taxes or similar governmental charges collected directly from
patrons or guests, or as a part of the sales price of any goods, services or
displays, such as gross receipts, admission, cabaret or similar or equivalent
taxes; (ii) receipts from condemnation awards or sales in lieu of or under
threat of condemnation; (iii) proceeds of insurance (other than business
interruption insurance); (iv) other allowances and deductions as provided by the
Uniform System in determining the sum contemplated by this definition, by
whatever name, it may be called; (v)

 

13

--------------------------------------------------------------------------------


 

proceeds of sales, whether dispositions of capital assets, FF&E or equipment
(other than sales of Inventory in the ordinary course of business); (vi) gross
receipts received by tenants, lessees (other than Operating Lessees), licensees
or concessionaires of the owner (or, if such Hotel Property is ground leased,
the ground lessee) of such Hotel Property; (vii) consideration received at such
Hotel Property for hotel accommodations, goods and services to be provided at
other hotels although arranged by, for or on behalf of, and paid over to, the
applicable Manager; (viii) tips, service charges and gratuities collected for
the benefit of employees; (ix) proceeds of any financing; (x) working capital
provided by the Parent Guarantor or any Subsidiary of the Parent Guarantor or
the applicable Operating Lessee; (xii) amounts collected from guests or patrons
of such Hotel Property on behalf of tenants of such Hotel Property and other
third parties; (xii) the value of any goods or services in excess of actual
amounts paid (in cash or services) provided by the applicable Manager on a
complimentary or discounted basis; and (xiii) other income or proceeds resulting
other than from the use or occupancy of such Hotel Property, or any part
thereof, or other than from the sale of goods, services or other items sold on
or provided from such Hotel Property in the ordinary course of business. Gross
Operating Revenues shall be reduced by credits or refunds to guests at such
Hotel Property.

 

“Guarantors” means (a) the Parent Guarantor and (b) the Subsidiary Guarantors.

 

“Guaranty”, “Guaranteed”, “Guarantying” or to “Guarantee” as applied to any
obligation means and includes:  (a) a guaranty (other than by endorsement of
negotiable instruments for collection or deposit in the ordinary course of
business), directly or indirectly, in any manner, of any part or all of such
obligation, or (b) an agreement, direct or indirect, contingent or otherwise,
and whether or not constituting a guaranty, the practical effect of which is to
assure the payment or performance (or payment of damages in the event of
nonperformance) of any part or all of such obligation whether by:  (i) the
purchase of securities or obligations, (ii) the purchase, sale or lease (as
lessee or lessor) of property or the purchase or sale of services primarily for
the purpose of enabling the obligor with respect to such obligation to make any
payment or performance (or payment of damages in the event of nonperformance) of
or on account of any part or all of such obligation, or to assure the owner of
such obligation against loss, (iii) the supplying of funds to or in any other
manner investing in the obligor with respect to such obligation, (iv) repayment
of amounts drawn down by beneficiaries of letters of credit, or (v) the
supplying of funds to or investing in a Person on account of all or any part of
such Person’s obligation under a Guaranty of any obligation or indemnifying or
holding harmless, in any way, such Person against any part or all of such
obligation.  Obligations in respect of customary performance guaranties and
Guaranties constituting Nonrecourse Indebtedness shall not be deemed to give
rise to Indebtedness or otherwise constitute a Guaranty except as otherwise
provided in the definition of “Nonrecourse Indebtedness”.  As the context
requires, “Guaranty” shall also mean the Guaranty of even date herewith in the
form of Exhibit E executed by the Guarantors in favor of the Administrative
Agent for its benefit and the benefit of the Lenders, as the same may be
supplemented, amended or otherwise modified from time to time.

 

“Hazardous Materials” means all or any of the following:  (a) substances that
are defined or listed in, or otherwise classified pursuant to, any applicable
Environmental Laws as “hazardous substances”, “hazardous materials”, “hazardous
wastes”, “toxic substances” or any other formulation intended to define, list or
classify substances by reason of deleterious

 

14

--------------------------------------------------------------------------------


 

properties such as ignitability, corrosivity, reactivity, carcinogenicity,
reproductive toxicity, “TCLP” toxicity, or “EP toxicity”; (b) oil, petroleum or
petroleum derived substances, natural gas, natural gas liquids or synthetic gas
and drilling fluids, produced waters and other wastes associated with the
exploration, development or production of crude oil, natural gas or geothermal
resources; (c) any flammable substances or explosives or any radioactive
materials; (d) asbestos in any form; (e) toxic mold; (f) urea formaldehyde
insulation; and (g) electrical equipment which contains any oil or dielectric
fluid containing levels of polychlorinated biphenyls in excess of fifty parts
per million.

 

“Hotel Property” means a Property on which there is located an operating hotel.

 

“Hotel Sale Agreement” means any agreement providing for the sale of a Hotel
Property or Equity Interests in a Subsidiary Guarantor that directly or
indirectly owns such Hotel Property.

 

“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication):

 

(a)           all obligations of such Person in respect of money borrowed or for
the deferred purchase price of property or services (other than trade debt
incurred in the ordinary course of business and not more than thirty (30) days
past due unless being contested in good faith);

 

(b)           all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase money indebtedness, conditional
sales contracts, title retention debt instruments or other similar instruments,
upon which interest charges are customarily paid or that are issued or assumed
as full or partial payment for property or for services rendered;

 

(c)           Capitalized Lease Obligations of such Person;

 

(d)           all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment);

 

(e)           all Off-Balance Sheet Obligations of such Person;

 

(f)            all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment  (excluding any such obligation to the
extent the obligation can be satisfied by the issuance of Equity Interests
(other than Mandatorily Redeemable Stock)) in respect of any Mandatorily
Redeemable Stock issued by such Person or any other Person, valued at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends;

 

(g)           all obligations of such Person in respect of any purchase
obligation, repurchase obligation, takeout commitment or forward equity
commitment, in each case evidenced by a binding agreement (excluding any such
obligation to the extent the obligation can be satisfied by the issuance of
Equity Interests (other than Mandatorily Redeemable Stock)); provided, however,

 

15

--------------------------------------------------------------------------------


 

that purchase obligations pursuant to this clause (g) shall be included only to
the extent that the amount of such Person’s liability for the purchase price is
not limited to the amount of any associated deposit given by such Person;

 

(h)           net obligations under any Derivatives Contract (which shall be
deemed to have an amount equal to the Derivatives Termination Value thereof at
such time but in no event shall be less than zero);

 

(i)            all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for Guaranties of
customary exceptions for fraud, misapplication of funds, environmental
indemnities, voluntary bankruptcy, collusive involuntary bankruptcy and other
similar customary exceptions to non-recourse liability);

 

(j)            all Indebtedness of another Person secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien on property or assets owned by such Person, even though
such Person has not assumed or become liable for the payment of such
Indebtedness or other payment obligation; and

 

(k)           such Person’s Ownership Share of the Indebtedness of any
Unconsolidated Affiliate of such Person.

 

Indebtedness of any Person shall include Indebtedness of any partnership or
joint venture in which such Person is a general partner or joint venturer to the
extent of such Person’s Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person
(other than with respect to customary non-recourse carve-outs described in
clause (i) above), in which case the greater of such Person’s Ownership Share of
such Indebtedness or the amount of the recourse portion of the Indebtedness,
shall be included as Indebtedness of such Person).  The Loan hereunder and the
“Loans” and “Letter of Credit Liabilities” (both as defined in the Revolving
Credit Agreement) shall constitute Indebtedness of the Borrower.  The
calculation of Indebtedness shall not include any fair value adjustments to the
carrying value of liabilities to record such Indebtedness at fair value pursuant
to electing the fair value option election under FASB ASC 825-10-25 (formerly
known as FAS 159, The Fair Value Option for Financial Assets and Financial
Liabilities) or other FASB standards allowing entities to elect fair value
option for financial liabilities. Therefore, the amount of Indebtedness shall be
the historical cost basis, which generally is the contractual amount owed
adjusted for amortization or accretion of any premium or discount.

 

“Indemnified Costs” has the meaning given that term in Section 13.10.(a).

 

“Indemnified Party” has the meaning given that term in Section 13.10.(a).

 

“Intellectual Property” has the meaning given that term in Section 7.1.(t).

 

“Interest Expense” means, with respect to a Person for a given period, without
duplication, (a) total interest expense of such Person including capitalized
interest not funded under a construction loan interest reserve account,
determined on a consolidated basis in accordance with GAAP for such period, plus
(b) such Person’s Ownership Share of Interest

 

16

--------------------------------------------------------------------------------


 

Expense of its Unconsolidated Affiliates for such period. Interest Expense shall
include the interest component of Capitalized Lease Obligations and shall
exclude the amortization of any deferred financing fees.

 

“Interest Period” means with respect to each LIBOR Loan, each period commencing
on the date such LIBOR Loan is made, or in the case of the Continuation of a
LIBOR Loan the last day of the preceding Interest Period for such Loan, and
ending on the numerically corresponding day in the first, third or sixth
calendar month thereafter, as the Borrower may select in a Notice of Borrowing,
Notice of Continuation or Notice of Conversion, as the case may be, except that
each Interest Period that commences on the last Business Day of a calendar month
(or on any day for which there is no numerically corresponding day in the
appropriate subsequent calendar month) shall end on the last Business Day of the
appropriate subsequent calendar month.  Notwithstanding the foregoing: (a) if
any Interest Period would otherwise end after the Maturity Date, such Interest
Period shall end on the Maturity Date and (b) each Interest Period that would
otherwise end on a day which is not a Business Day shall end on the immediately
following Business Day (or, if such immediately following Business Day falls in
the next calendar month, on the immediately preceding Business Day).

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986,
as amended.

 

“Inventory” shall have the meaning ascribed to such term in the UCC, and
including within the term items which would be entered on a balance sheet under
the line items for “Inventories” or “China, glassware, silver, linen and
uniforms” under the Uniform System.

 

“Investment” means, with respect to any Person, any acquisition or investment
(whether or not of a controlling interest) by such Person, by means of any of
the following:  (a) the purchase or other acquisition of any Equity Interest in
another Person, (b) a loan, advance or extension of credit to, capital
contribution to, Guaranty of Indebtedness of, or purchase or other acquisition
of any Indebtedness of, another Person, including any partnership or joint
venture interest in such other Person, or (c) the purchase or other acquisition
(in one transaction or a series of transactions) of assets of another Person
that constitute the business or a division or operating unit of another Person.
Any commitment to make an Investment in any other Person, as well as any option
of another Person to require an Investment in such Person, shall constitute an
Investment to the extent that it constitutes Indebtedness.  Except as expressly
provided otherwise, for purposes of determining compliance with any covenant
contained in a Loan Document, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

 

“Lender” means each financial institution from time to time party hereto as a
“Lender,” together with its respective successors and permitted assigns,
provided, however, that the term “Lender” shall exclude any Lender (or its
Affiliates) in its capacity as a Specified Derivatives Provider.

 

“Lender Parties” has the meaning given to such term in Section 13.8.

 

17

--------------------------------------------------------------------------------


 

“Lending Office” means, for each Lender and for each Type of Loan, the office of
such Lender specified in such Lender’s Administrative Questionnaire or in the
applicable Assignment and Assumption, or such other office of such Lender as
such Lender may notify the Administrative Agent in writing from time to time.

 

“Level” has the meaning given that term in the definition of the term
“Applicable Margin.”

 

“Leverage Ratio” means, as of a given date, the ratio of (a) (i) Indebtedness of
the Parent Guarantor and its Subsidiaries on a consolidated basis determined as
of such date minus (ii) Unrestricted Cash and Cash Equivalents of the Parent
Guarantor and its Subsidiaries in excess of $25,000,000 on such date, to
(b) EBITDA of the Parent Guarantor and its Subsidiaries for the period of the
four consecutive fiscal quarters ending on such date.

 

“LIBOR” means, for the Interest Period for any LIBOR Loan, the rate of interest,
rounded up to the nearest whole multiple of one-hundredth of one percent
(0.01%), obtained by dividing (i) the rate of interest, rounded upward to the
nearest whole multiple of one-hundredth of one percent (0.01%) referred to as
the BBA (British Bankers’ Association) LIBOR rate as set forth by any service
selected by the Administrative Agent that has been nominated by the British
Bankers’ Association as an authorized information vendor for the purpose of
displaying such rate for deposits in U.S. Dollars at approximately 12:00 noon,
New York time, two Business Days prior to the date of commencement of such
Interest Period for purposes of calculating effective rates of interest for
loans or obligations making reference thereto, for an amount approximately equal
to the applicable LIBOR Loan and for a period of time approximately equal to
such Interest Period by (ii) a percentage equal to 1 minus the stated maximum
rate (stated as a decimal) of all reserves, if any, required to be maintained
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities”) as specified in Regulation D of the Board of Governors of the
Federal Reserve System (or against any other category of liabilities which
includes deposits by reference to which the interest rate on LIBOR Loans is
determined or any applicable category of extensions of credit or other assets
which includes loans by an office of any Lender outside of the United States of
America).  Any change in such maximum rate shall result in a change in LIBOR on
the date on which such change in such maximum rate becomes effective.

 

“LIBOR Loan” means the Loan or a portion thereof (other than a Base Rate Loan)
bearing interest at a rate based on LIBOR.

 

“LIBOR Market Index Rate” means, for any day, LIBOR as of that day for a
one-month deposit in U.S. Dollars having a one-month Interest Period determined
at approximately  12:00 noon, New York time for such day (or if such day is not
a Business Day, the immediately preceding Business Day).  The LIBOR Market Index
Rate shall be determined on a daily basis.

 

“Lien” as applied to the property of any Person means:  (a) any security
interest, encumbrance, mortgage, deed to secure debt, deed of trust, assignment
of leases or rents, pledge, lien, hypothecation, assignment, charge or lease
constituting a Capitalized Lease Obligation, conditional sale or other title
retention agreement, or other security title or encumbrance of any kind in
respect of any property of such Person, or upon the income, rents or profits
therefrom;

 

18

--------------------------------------------------------------------------------


 

(b) any arrangement, express or implied, under which any property of such Person
is transferred, sequestered or otherwise identified for the purpose of
subjecting the same to the payment of Indebtedness or performance of any other
obligation in priority to the payment of the general, unsecured creditors of
such Person; (c) the filing of any financing statement under the UCC or its
equivalent in any jurisdiction, other than any precautionary filing not
otherwise constituting or giving rise to a Lien, including a financing statement
filed (i) in respect of a lease not constituting a Capitalized Lease Obligation
pursuant to Section 9-505 (or a successor provision) of the UCC or its
equivalent as in effect in an applicable jurisdiction or (ii) in connection with
a sale or other disposition of accounts or other assets not prohibited by this
Agreement in a transaction not otherwise constituting or giving rise to a Lien;
and (d) any agreement by such Person to grant, give or otherwise convey any of
the foregoing.

 

“Loan” means the loan made, or to be made, to the Borrower by the Lenders
pursuant to Section 2.1.(a) and includes (if and as applicable) any Additional
Loan Advance to be made to the Borrower by an Additional Lender pursuant to
Section 2.16.(c).  As the context requires, the term “Loan” may also refer to a
Base Rate Loan or LIBOR Loan (as applicable).

 

“Loan Document” means this Agreement, each Note, the Guaranty and each other
document or instrument now or hereafter executed and delivered by a Loan Party
in connection with, pursuant to or relating to this Agreement (other than the
Fee Letter and any Derivatives Contract), as the same may be amended,
supplemented or otherwise modified from time to time.

 

“Loan Modification Agreement” has the meaning given that term in
Section 13.7.(d).

 

“Loan Party” means the Borrower, the Parent Guarantor and the Subsidiary
Guarantors.

 

“Loan Year” means each period of one year commencing on (and including) the
Effective Date and on each anniversary thereof and ending on (but not including)
the next succeeding anniversary of the Effective Date.  By way of illustration,
Loan Year Two (2) means the period of one year commencing on (and including) the
first anniversary of the Effective Date and ending on (but not including) the
second anniversary of the Effective Date.

 

“Major Renovation Property” means a Hotel Property undergoing renovations
(including all renovations that are part of an overall plan in respect of such
Hotel Property or that are similar or related to other renovations, even though
not performed at the same time) that:

 

(a) have resulted in, or are reasonably expected to result in, more than
twenty-five percent (25%) of the rooms in such Hotel Property not being
available for occupancy for a period of more than sixty (60) days, or

 

(b) have a projected cost involving expenditures during any 18-month period that
exceeds forty percent (40%) of the book value of such Hotel Property (as
determined prior to the commencement of such renovations) or

 

(c) have resulted in, or are reasonably expected to result in, a reduction of
Net Operating Income of such Hotel Property of thirty percent (30%) or more
during any period of twelve (12) consecutive months (as compared to the period
of twelve (12) consecutive months immediately prior to the commencement of such
renovations).

 

19

--------------------------------------------------------------------------------


 

A Hotel Property that ceases operations during renovation shall constitute a
Development/Redevelopment Property and shall not constitute a Major Renovation
Property.

 

“Management Agreement” means any agreement entered into by the Parent Guarantor,
a Subsidiary or an Unconsolidated Affiliate under which it engages a Person to
advise it with respect to the management of a given Property and/or to manage a
given Property.

 

“Manager” means the Person engaged as a manager pursuant to a Management
Agreement.

 

“Mandatorily Redeemable Stock” means, with respect to any Person, any Equity
Interest of such Person which by the terms of such Equity Interest (or by the
terms of any security into which it is convertible or for which it is
exchangeable or exercisable), upon the happening of any event or otherwise,
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise (other than an Equity Interest to the extent redeemable in exchange
for stock that is not Mandatorily Redeemable Stock at the option of the issuer
of such Equity Interest), (b) is convertible into or exchangeable or exercisable
for Indebtedness or Mandatorily Redeemable Stock, or (c) is redeemable at the
option of the holder thereof, in whole or in part (other than an Equity Interest
which is redeemable solely in exchange for stock that is not Mandatorily
Redeemable Stock), in the case of each of clauses (a), (b) and (c) above, on or
prior to the Maturity Date.

 

“Margin Stock” shall mean “margin stock” or “margin securities” as such terms
are defined in Regulation T, Regulation U and Regulation X.

 

“Material Adverse Effect” means a materially adverse effect on (a) the business,
assets, liabilities, condition (financial or otherwise) or results of operations
of the Parent Guarantor and its Subsidiaries taken as a whole, (b) the ability
of the Borrower and the other Loan Parties, taken as a whole, to perform their
obligations under any Loan Document, (c) the validity or enforceability of any
of the Loan Documents, (d) the rights and remedies of the Lenders and the
Administrative Agent under any of the Loan Documents or (e) the timely payment
of the principal of or interest on the Loan or other amounts payable in
connection therewith.

 

“Material Contract” means any contract or other arrangement (other than the Loan
Documents), to which the Borrower or any other Loan Party is a party as to which
the breach, nonperformance, cancellation or failure to renew by any party
thereto could reasonably be expected to have a Material Adverse Effect.

 

“Material Plan” means at any time a Plan or Plans having aggregate Unfunded
Liabilities in excess of $10,000,000.

 

“Material Subsidiary” means any Subsidiary (other than the Borrower) of the
Parent Guarantor (a) that owns in fee simple, or leases pursuant to a Qualified
Ground Lease, a Borrowing Base Property or (b) to which more than 1.00% of Total
Asset Value (excluding cash and Cash Equivalents) is attributable on an
individual basis.

 

“Maturity Date” means November 20, 2019.

 

20

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Mortgage Receivable” means the principal amount of an obligation owing to a
Person that is secured by a mortgage, deed of trust, deed to secure debt or
similar security instrument granting a Lien on real property as security for the
payment of such obligation.

 

“Multiemployer Plan” means at any time a multiemployer plan within the meaning
of Section 4001(a)(3) of ERISA to which any member of the ERISA Group is then
making or accruing an obligation to make contributions or has within the
preceding five plan years made contributions, including for these purposes any
Person which ceased to be a member of the ERISA Group during such five year
period.

 

“Negative Pledge” means, with respect to a given asset, any provision of a
document, instrument or agreement (other than any Loan Document or Hotel Sale
Agreement) which prohibits or purports to prohibit the creation or assumption of
any Lien on such asset as security for Indebtedness of the Person owning such
asset or any other Person (unless such prohibition does not apply to Liens
securing the Obligations); provided, however, that an agreement that
(i) conditions a Person’s ability to encumber its assets upon the maintenance of
one or more specified ratios that limit such Person’s ability to encumber its
assets but that do not generally prohibit the encumbrance of its assets, or the
encumbrance of specific assets or (ii) evidences Unsecured Indebtedness
containing restrictions on encumbering assets in the Unencumbered Pool
substantially similar to the restrictions contained in the Loan Documents
(including, without limitation, the Revolving Credit Agreement) (such an
agreement, a “Financial Covenant Limitation”), shall not constitute a Negative
Pledge.

 

“Net Operating Income” or “NOI” means, for any Property and for a given period,
the amount by which the Gross Operating Revenues of such Property for such
period exceed the Gross Operating Expenses of such Property for such period.

 

“Net Proceeds” means, with respect to an Equity Issuance by a Person, the
aggregate amount of all cash and the Fair Market Value of all other property
(other than securities of such Person being converted or exchanged in connection
with such Equity Issuance) received by such Person in respect of such Equity
Issuance net of investment banking fees, legal fees, accountants’ fees,
underwriting discounts and commissions and other customary fees and expenses
actually incurred by such Person in connection with such Equity Issuance.

 

“New Property” means each Hotel Property acquired by the Parent Guarantor or any
Subsidiary or any Unconsolidated Affiliate (as the case may be) from the date of
acquisition for a period of four full fiscal quarters after the acquisition
thereof, provided, however, that, upon the Seasoned Date for any New Property
(or any earlier date selected by Borrower), such New Property shall be converted
to a Seasoned Property and shall cease to be a New Property.

 

“Non-Consenting Lender” has the meaning given that term in Section 13.7.(c).

 

“Nonrecourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
customary exceptions to nonrecourse liability) is

 

21

--------------------------------------------------------------------------------


 

contractually limited to specific assets of such Person encumbered by a Lien
securing such Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing the portion of the Loan made by such Lender, substantially in the
form of Exhibit F.

 

“Notice of Borrowing” means a notice substantially in the form of Exhibit B (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.1.(b) evidencing the Borrower’s request for the
borrowing of the Loan or Section 2.16.(c) for the borrowing of an Additional
Loan Advance.

 

“Notice of Continuation” means a notice substantially in the form of Exhibit C
(or such other form reasonably acceptable to the Administrative Agent and
containing the information required in such Exhibit) to be delivered to the
Administrative Agent pursuant to Section 2.9. evidencing the Borrower’s request
for the Continuation of a LIBOR Loan.

 

“Notice of Conversion” means a notice substantially in the form of Exhibit D (or
such other form reasonably acceptable to the Administrative Agent and containing
the information required in such Exhibit) to be delivered to the Administrative
Agent pursuant to Section 2.10. evidencing the Borrower’s request for the
Conversion of a Loan from one Type to another Type.

 

“Obligations” means, individually and collectively:  (a) the aggregate principal
balance of, and all accrued and unpaid interest on, the Loan; and (b) all other
indebtedness, liabilities, obligations, covenants and duties of the Borrower or
any of the other Loan Parties owing to the Administrative Agent or any Lender of
every kind, nature and description, under or in respect of this Agreement or any
of the other Loan Documents, including, without limitation, the Fees and
indemnification obligations, whether direct or indirect, absolute or contingent,
due or not due, contractual or tortious, liquidated or unliquidated, and whether
or not evidenced by any promissory note.  For the avoidance of doubt,
“Obligations” shall not include Specified Derivatives Obligations.

 

“OFAC” has the meaning given that term in Section 7.1.(z).

 

“Off-Balance Sheet Obligations” means, with respect to any Person, liabilities
and obligations of such Person or any of its Subsidiaries in respect of
“off-balance sheet arrangements” (as defined in Item 303(a)(4)(ii) of Regulation
S-K promulgated under the Securities Act) which such Person would be required to
disclose in the “Management’s Discussion and Analysis of Financial Condition and
Results of Operations” section of such Person’s report on Form 10-Q or Form 10-K
(or their equivalents) which such Person is required to file with the SEC (or
any Governmental Authority substituted therefor).

 

“Operating Lessee” means, with respect to a Hotel Property, the Subsidiary of
the Parent Guarantor that leases such Hotel Property from a Subsidiary of the
Parent Guarantor that is the owner or ground lessee of such Hotel Property.

 

“Operating Property Value” means, at any date of determination,

 

22

--------------------------------------------------------------------------------


 

(a) for each Seasoned Property, (i) the Adjusted NOI for such Property for the
period of twelve (12) months ended on such date of determination divided by
(ii) the applicable Capitalization Rate, and

 

(b) for each New Property, the GAAP book value for such New Property (until the
Seasoned Date, or earlier at Borrower’s election).

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loan after giving effect to any borrowings and prepayments or
repayments of the Loan occurring on such date.

 

“Ownership Share” means, with respect to any Subsidiary of a Person (other than
a Wholly-Owned Subsidiary) or any Unconsolidated Affiliate of a Person, the
greater of (a) such Person’s relative nominal direct and indirect ownership
interest (expressed as a percentage) in such Subsidiary or Unconsolidated
Affiliate or (b) such Person’s relative direct and indirect economic interest
(calculated as a percentage) in such Subsidiary or Unconsolidated Affiliate
determined in accordance with the applicable provisions of the declaration of
trust, articles or certificate of incorporation, articles of organization,
partnership agreement, joint venture agreement or other applicable
organizational document of such Subsidiary or Unconsolidated Affiliate.

 

“Parent Guarantor” has the meaning set forth in the introductory paragraph
hereof and shall include the Parent Guarantor’s successors and permitted
assigns.

 

“Participant” has the meaning given that term in Section 13.6.(b).

 

“Patriot Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

 

“PBGC” means the Pension Benefit Guaranty Corporation and any successor agency.

 

“Permitted Amendment” has the meaning given that term in Section 13.7.(d).

 

“Permitted Environmental Liens” means any Lien arising out of or related to any
Environmental Laws, which Lien consists solely of restrictions on the use of
real property that do not materially detract from the profitable operation of
such property in the business of the Parent Guarantor, the Borrower and its
other Subsidiaries.

 

“Permitted Liens” means, with respect to any asset or property of a Person,
(a)(i)  Liens securing taxes, assessments and other charges or levies imposed by
any Governmental Authority (excluding any Lien imposed pursuant to any of the
provisions of ERISA or pursuant to any Environmental Laws (other than Permitted
Environmental Liens)) or (ii) the claims of materialmen, mechanics, carriers,
warehousemen or landlords for labor, materials, supplies or rentals incurred in
the ordinary course of business, which, in each case, are not at the time
required to be paid or discharged under Section 8.6.; (b) Liens consisting of
deposits or pledges made, in the ordinary course of business, in connection
with, or to secure payment of, obligations under workers’ compensation,
unemployment insurance or any similar Applicable Law;

 

23

--------------------------------------------------------------------------------


 

(c) Liens consisting of encumbrances in the nature of zoning restrictions,
easements, and rights or restrictions of record on the use of real property,
which do not materially detract from the value of such property or impair the
intended use thereof in the business of such Person; (d) the rights of tenants
under leases or subleases not interfering with the ordinary conduct of business
of such Person; (e) Liens in favor of the Administrative Agent for its benefit
and the benefit of the Lenders; (f) judgment and attachment liens on Properties
in respect of judgments not constituting an Event of Default, provided that, in
the case of Borrowing Base Properties, such Lien is discharged within not more
than 60 days or stayed pending appeal; (g) Capitalized Lease Obligations and
purchase money obligations in respect of personal property in an aggregate
amount with respect to the Unencumbered Pool not to exceed 1.0% of the
Unencumbered Asset Value in the aggregate; and (h) Liens identified in Schedule
1.2 hereto.

 

“Person” means any natural person, corporation, limited partnership, general
partnership, joint stock company, limited liability company, limited liability
partnership, joint venture, association, company, trust, bank, trust company,
land trust, business trust or other organization, whether or not a legal entity,
or any other nongovernmental entity, or any Governmental Authority.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Portfolio Acquisition” means the acquisition by Borrower or any of its
Subsidiaries of a portfolio of Hotel Properties made during any fiscal quarter
(whether by purchase of such Hotel Properties, the purchase of entities owning
such Hotel Properties, operating companies or some combination thereof) with a
gross purchase price of not less than $250,000,000.

 

“Post-Default Rate” means, in respect of any principal of the Loan that is not
paid when due, the rate otherwise applicable plus an additional two percent (2%)
per annum and with respect to any other Obligation that is not paid when due
(whether at stated maturity, by acceleration, by mandatory prepayment or
otherwise) a rate per annum equal to Base Rate as in effect from time to time
plus two percent (2%).

 

“Preferred Dividends” means, for any period and without duplication, all
Restricted Payments paid during such period on Preferred Equity Interests issued
by the Parent Guarantor or any of its Subsidiaries.  Preferred Dividends shall
not include dividends or distributions (a) paid or payable solely in Equity
Interests (other than Mandatorily Redeemable Stock) payable to holders of such
class of Equity Interests, (b) paid or payable to the Parent Guarantor or any of
its Subsidiaries, or (c) constituting or resulting in the redemption of
Preferred Equity Interests, other than scheduled redemptions not constituting
balloon, bullet or similar redemptions in full.

 

24

--------------------------------------------------------------------------------


 

“Preferred Equity Interests” means, with respect to any Person, Equity Interests
in such Person which are entitled to preference or priority over any other
Equity Interest in such Person in respect of the payment of dividends or
distribution of assets upon liquidation or both.

 

“Principal Office” means Wells Fargo’s office located at 608 2nd Avenue S.,
11th Floor, Minneapolis, MN 55402-1916, or any other subsequent office that the
Administrative Agent shall have specified as the Principal Office by written
notice to the Borrower and the Lenders.

 

“Property” means a parcel of real property and the improvements thereon owned or
ground leased (in whole or in part) by the Parent Guarantor or any of its
Subsidiaries (or, if applicable, Unconsolidated Affiliates).

 

“Pro Rata Share” means, as to each Lender, the ratio, expressed as a percentage
of (i) the Outstanding Amount of the Loan (including any Additional Loan
Advances) held by such Lender to (ii) the Outstanding Amount of the Loan
(including any Additional Loan Advances) held by all Lenders.

 

“Qualified Ground Lease” means, with respect to a Hotel Property, a ground lease
that (a) has a remaining term (including renewal options that are exercisable
without condition) of not less than fifty (50) years at the time such Hotel
Property is first included as a Borrowing Base Property, or in the event that
such remaining term is less than fifty (50) years, such ground lease either
(i) contains an unconditional end-of-term purchase option in favor of the lessee
for consideration that is de minimus or (ii) provides that the lessee’s
leasehold interest therein automatically becomes a fee-owned interest at the end
of the term, (b) permits a leasehold mortgage, and (c) provides that such lease
may not be terminated by the ground lessor without prior notice to the leasehold
mortgagee and an opportunity for such leasehold mortgagee to cure any default by
the lessee (including adequate time for the leasehold mortgagee to obtain
possession to effect such cure).

 

“Rating Agency” means S&P, Moody’s or any other nationally recognized securities
rating agency selected by the Borrower and approved of by the Administrative
Agent in writing.

 

“Register” has the meaning given that term in Section 13.6.(d).

 

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

 

“Regulatory Change” means, with respect to any Lender, any change effective
after the Agreement Date in Applicable Law (including, without limitation,
Regulation D of the Board of Governors of the Federal Reserve System) or the
adoption or making after such date of any interpretation, directive or request
applying to a class of banks, including such Lender, of or under any Applicable
Law (whether or not having the force of law and whether or not failure to

 

25

--------------------------------------------------------------------------------


 

comply therewith would be unlawful) by any Governmental Authority or monetary
authority charged with the interpretation or administration thereof or
compliance by any Lender with any request or directive regarding capital
adequacy.  Notwithstanding anything herein to the contrary, (x) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith, and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements or the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Regulatory Change” regardless of the date enacted, adopted or issued.

 

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” within the meaning of Section 856 of the Internal Revenue Code.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, shareholders, directors, officers, employees, agents, counsel,
other advisors and representatives of such Person and of such Person’s
Affiliates.

 

“Requisite Lenders” means, as of any date, Lenders holding at least 50.1% of the
Loan (including any Additional Loan Advances); provided that (i) in determining
such percentage at any given time, all then existing Defaulting Lenders will be
disregarded and excluded, and the Pro Rata Shares shall be redetermined, for
voting purposes only, to exclude the Pro Rata Shares of such Defaulting Lenders,
and (ii) at all times when two or more Lenders (excluding Defaulting Lenders)
are party to this Agreement, the term “Requisite Lenders” shall in no event mean
less than two Lenders.

 

“Responsible Officer” means with respect to any Person, the chief executive
officer, chief financial officer or treasurer of such Person.

 

“Restricted Payment” means: (a) any dividend or other distribution, direct or
indirect, on account of any Equity Interest of the Parent Guarantor or any of
its Subsidiaries now or hereafter outstanding; (b) any redemption, conversion,
exchange, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any Equity Interest of the Parent
Guarantor or any of its Subsidiaries now or hereafter outstanding; and (c) any
payment made to retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire any Equity Interests of the Parent Guarantor
or any of its Subsidiaries now or hereafter outstanding; in the case of each of
(a), (b) and (c), other than a payment, redemption, exchange or similar
transaction to the extent the consideration paid by the Parent Guarantor or any
of its Subsidiaries is shares of Equity Interests that do not constitute
Mandatorily Redeemable Stock.

 

“Revolving Credit Agreement” means the Amended and Restated Credit Agreement of
even date herewith between the Borrower, the Parent Guarantor, Wells Fargo as
administrative agent and the lenders party thereto (as the same may be modified,
amended or supplemented from time to time).

 

“Seasoned Date” means the first day on which an acquired Hotel Property has been
owned for four (4) full fiscal quarters following the date of acquisition.

 

26

--------------------------------------------------------------------------------


 

“Seasoned Property” means (a) each Hotel Property (other than a New Property)
owned by Parent Guarantor or any of its Subsidiaries or Unconsolidated
Affiliates and (b) upon the occurrence of the Seasoned Date of any New Property,
such Hotel Property.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Indebtedness” means, with respect to a Person as of a given date, the
aggregate principal amount of all Indebtedness of such Person outstanding on
such date that is secured in any manner by any Lien on any Property or (to the
extent hereinafter provided) any Equity Interests and, in the case of the Parent
Guarantor, shall include (without duplication) the Parent Guarantor’s Ownership
Share of the Secured Indebtedness of its Unconsolidated Affiliates; provided,
however, that Indebtedness of the type described in clause (g) of the definition
of Indebtedness shall not constitute Secured Indebtedness. Notwithstanding the
foregoing, Indebtedness that is secured by a pledge of Equity Interests and not
by Property owned by the issuer of such Equity Interests shall constitute
Secured Indebtedness only if such Property also secures Indebtedness of such
issuer.

 

“Secured Recourse Indebtedness” means, with respect to a Person as of a given
date, such Person’s Secured Indebtedness that is not Nonrecourse Indebtedness.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
together with all rules and regulations issued thereunder.

 

“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any Affiliate of such Person) are each in excess of the fair valuation of its
total existing debts and liabilities (including all contingent liabilities), as
such value and such liabilities are determined in accordance with Sections 101
of the Bankruptcy Code or Sections 1 and 2 of the Uniform Fraudulent Transfer
Act; (b) such Person is able to generally pay its debts or other obligations in
the ordinary course as they mature; and (c) such Person has capital not
unreasonably small to carry on its business and all business in which it
proposes to be engaged.

 

“Specified Derivatives Contract” means any Derivatives Contract that is made or
entered into at any time, or in effect at any time now or hereafter, whether as
a result of an assignment or transfer or otherwise, between the Borrower and any
Specified Derivatives Provider, and which was not prohibited by any of the Loan
Documents when made or entered into.

 

“Specified Derivatives Obligations” means all indebtedness, liabilities,
obligations, covenants and duties of the Borrower under or in respect of any
Specified Derivatives Contract, whether direct or indirect, absolute or
contingent, due or not due, liquidated or unliquidated, and whether or not
evidenced by any written confirmation.

 

“Specified Derivatives Provider” means (a) any Lender, or any Affiliate of a
Lender or (b) any Person that was a Lender or an Affiliate of a Lender at the
time the Derivatives Contract was entered into, in each case that is party to a
Derivatives Contract.

 

27

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Rating Services, a Standard & Poor’s Financial
Services LLC business, or any successor.

 

“Subsidiary” means, for any Person, any corporation, partnership, limited
liability company or other entity of which at least a majority of the Equity
Interests having by the terms thereof ordinary voting power to elect a majority
of the board of directors or other individuals performing similar functions of
such corporation, partnership, limited liability company or other entity
(without regard to the occurrence of any contingency) is at the time directly or
indirectly owned or controlled by such Person or one or more Subsidiaries of
such Person or by such Person and one or more Subsidiaries of such Person, and
shall include all Persons the accounts of which are consolidated with those of
such Person pursuant to GAAP.

 

“Subsidiary Guarantors” means the Subsidiaries identified in Schedule 1.1 hereto
on the Agreement Date and each other Subsidiary that hereafter joins in the
Guaranty by execution of an Accession Agreement pursuant to Section 8.14.(a).

 

“Tangible Net Worth” means, as of a given date, the stockholders’ equity of the
Parent Guarantor and its Subsidiaries determined on a consolidated basis plus
accumulated depreciation and amortization, minus (to the extent included when
determining such stockholders’ equity): (a) the amount of any write-up in the
book value of any assets reflected in any balance sheet resulting from
revaluation thereof or any write-up in excess of the cost of such assets
acquired, and (b) the aggregate of all amounts appearing on the assets side of
any such balance sheet for franchises, licenses, permits, patents, patent
applications, copyrights, trademarks, service marks, trade names, goodwill,
treasury stock, experimental or organizational expenses and other like assets
which would be classified as intangible assets under GAAP, all determined on a
consolidated basis.

 

“Taxes” has the meaning given that term in Section 3.10.

 

“Total Asset Value” means, without duplication, the sum of (a) the following
amounts with respect to the following assets owned by Parent Guarantor or any of
its Subsidiaries: (i) the Operating Property Value of all Hotel Properties;
(ii) the amount of all Unrestricted Cash and Cash Equivalents; (iii) the book
value of all Development/Redevelopment Properties, Mortgage Receivables and
Unimproved Land; and (iv) the contract purchase price for all assets under
contract for purchase (to the extent included in Indebtedness); plus (b) the
applicable Ownership Share of any Unconsolidated Affiliate of the Parent
Guarantor of any asset described in clause (a) above.

 

“Total Budgeted Cost” means, with respect to a Development/Redevelopment
Property at any time, (a) the aggregate amount of all costs budgeted to be paid,
incurred or otherwise expended or accrued with respect to the development,
construction and completion of such Property that have not been paid at such
time, including, without limitation, all amounts budgeted with respect to all of
the following: (i) acquisition of land and any related improvements; (ii) a
reasonable and appropriate reserve for construction interest (to the extent
required by the construction lender); (iii) a reasonable and appropriate
operating deficit reserve; and (iv) other hard and soft costs associated with a
Development/Redevelopment Property; and (b) in the case of a
Development/Redevelopment Property owned by an Unconsolidated

 

28

--------------------------------------------------------------------------------


 

Affiliate, an amount equal to the product of (1) the costs for such Property
identified in clause (a) above and (2) the applicable Ownership Share.

 

“Total Budgeted Renovation Cost” means, with respect to a Major Renovation
Property at any time, (a) the aggregate amount of all hard and soft costs
budgeted to be paid, incurred or otherwise expended or accrued with respect to
the performance and completion of the renovations at such Property that have not
been paid at such time, and (b) in the case of a Major Renovation Property owned
by an Unconsolidated Affiliate, an amount equal to the product of (1) the costs
for such Property identified in clause (a) above and (2) the applicable
Ownership Share.

 

“Transfer Authorizer Designation Form” means a form substantially in the form of
Exhibit G to be delivered to the Administrative Agent pursuant to
Section 6.1.(a)(xii), as the same may be amended, restated or modified from time
to time with the prior written approval of the Administrative Agent.

 

“Type” with respect to any Loan, refers to whether the Loan is a LIBOR Loan or a
Base Rate Loan.

 

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

 

“Unconsolidated Affiliate” means, with respect to any Person, any other Person
in whom such Person holds an Investment, which Investment is accounted for in
the financial statements of such Person on an equity basis of accounting and
whose financial results would not be consolidated under GAAP with the financial
results of such Person on the consolidated financial statements of such Person.

 

“Unencumbered Adjusted NOI” means, for any period, the aggregate Adjusted NOI of
the Unencumbered Pool.

 

“Unencumbered Asset Value” means at any time the Operating Property Value of the
Unencumbered Pool at such time.

 

“Unencumbered Pool” means, at any time, collectively, those Hotel Properties
that constitute Borrowing Base Properties at such time.

 

“Unfunded Liabilities” means, with respect to any Plan at any time, the amount
(if any) by which (a) the value of all benefit liabilities under such Plan,
determined on a plan termination basis using the assumptions prescribed by the
PBGC for purposes of Section 4044 of ERISA, exceeds (b) the fair market value of
all Plan assets allocable to such liabilities under Title IV of ERISA (excluding
any accrued but unpaid contributions), all determined as of the then most recent
valuation date for such Plan, but only to the extent that such excess represents
a potential liability of a member of the ERISA Group to the PBGC or any other
Person under Title IV of ERISA.

 

“Uniform System” means the Uniform System of Accounts for the Lodging Industry,
Tenth Revised Edition 2006, as published by the Education Institute of the
American Hotel &

 

29

--------------------------------------------------------------------------------


 

Motel Association, as revised from time to time to the extent such revision has
been or is in the process of being generally implemented within such Uniform
System of Accounts.

 

“Unimproved Land” means land on which no development (other than improvements
that are not material and are temporary in nature) has occurred.

 

“Unrestricted Cash and Cash Equivalents” means, with respect to any Person, cash
and Cash Equivalents of such Person that are free and clear of all Liens and not
subject to any restrictions on the use thereof to pay Indebtedness and other
obligations of the such Person.

 

“Unsecured Indebtedness” means, with respect to a Person, Indebtedness of such
Person that is not Secured Indebtedness; provided, however, that (i) any
Indebtedness that is secured only by a pledge of Equity Interests shall be
deemed to be Unsecured Indebtedness unless the same constitutes Secured
Indebtedness as provided in the last sentence of the definition of “Secured
Indebtedness”; and (ii) Indebtedness of the type described in clause (g) of the
definition of Indebtedness shall not constitute Unsecured Indebtedness.

 

“Unsecured Interest Expense” means, for any period of four consecutive fiscal
quarters, the greater of (a) actual Interest Expense on all Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries on a consolidated
basis or (b) the product of (i) the outstanding principal balance of such
Unsecured Indebtedness and (ii) the greater of (x) the sum of one-month LIBOR as
of the last day of such period and the then Applicable Margin or (y) 6.00%.

 

“Wells Fargo” means Wells Fargo Bank, National Association, and its successors
and assigns.

 

“Wholly Owned Subsidiary” means any Subsidiary of a Person in respect of which
all of the Equity Interests (other than, in the case of a corporation,
directors’ qualifying shares) are at the time directly or indirectly owned or
controlled by such Person or one or more other Subsidiaries of such Person or by
such Person and one or more other Subsidiaries of such Person.

 

Section 1.2.  General; References to New York City Time.

 

Unless otherwise indicated, all accounting terms, ratios and measurements shall
be interpreted or determined in accordance with GAAP as in effect on the
Agreement Date; provided that, if at any time any change in GAAP would affect
the computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Requisite Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Requisite Lenders);
provided further that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.  References in this Agreement to “Sections”, “Articles”,
“Exhibits” and “Schedules” are to sections, articles,

 

30

--------------------------------------------------------------------------------


 

exhibits and schedules herein and hereto unless otherwise indicated.  References
in this Agreement to any document, instrument or agreement (a) shall include all
exhibits, schedules and other attachments thereto, (b) shall include all
documents, instruments or agreements issued or executed in replacement thereof,
to the extent permitted hereby and (c) shall mean such document, instrument or
agreement, or replacement or predecessor thereto, as amended, supplemented,
restated or otherwise modified from time to time to the extent not otherwise
stated herein or prohibited hereby and in effect at any given time.  Wherever
from the context it appears appropriate, each term stated in either the singular
or plural shall include the singular and plural, and pronouns stated in the
masculine, feminine or neuter gender shall include the masculine, the feminine
and the neuter.  Unless explicitly set forth to the contrary, a reference to
“Subsidiary” means a Subsidiary of the Parent Guarantor or a Subsidiary of such
Subsidiary (including the Borrower and any Subsidiary of the Borrower) and a
reference to an “Affiliate” means a reference to an Affiliate of the Parent
Guarantor (including any Affiliate of the Borrower).  Titles and captions of
Articles, Sections, subsections and clauses in this Agreement are for
convenience only, and neither limit nor amplify the provisions of this
Agreement.  Unless otherwise indicated, all references to time are references to
New York City time.  The calculation of liabilities shall not include any fair
value adjustments to the carrying value of liabilities to record such
liabilities at fair value pursuant to electing the fair value option election
under FASB ASC 825-10-25 (formerly known as FAS 159, The Fair Value Option for
Financial Assets and Financial Liabilities) or other FASB standards allowing
entities to elect fair value option for financial liabilities. Therefore, the
amount of liabilities shall be the historical cost basis, which generally is the
contractual amount owed adjusted for amortization or accretion of any premium or
discount.

 

ARTICLE II. LOAN FACILITY

 

Section 2.1.  Loan.

 

(a)           Making of the Loan.  Subject to the terms and conditions set forth
in this Agreement, including Section 2.15., each Lender party hereto on the
Agreement Date severally and not jointly agrees to make its portion of the Loan
to the Borrower on the Effective Date, in a principal amount equal to such
Lender’s Commitment.  Amounts of the Loan (including any Additional Loan
Advances) that are repaid may not be reborrowed.

 

(b)           Requests for the Loan.  Not later than 1:00 p.m. at least one
(1) Business Day prior to a borrowing of Base Rate Loans comprising all or a
portion of the Loan (which for purposes of this subsection (b) shall include (if
and as applicable) an Additional Loan Advance) and not later than 1:00 p.m. at
least three (3) Business Days prior to a borrowing of LIBOR Loans comprising all
or a portion of the Loan, the Borrower shall deliver to the Administrative Agent
a Notice of Borrowing.  Each Notice of Borrowing shall specify the Type of the
Loan, and if such portion of the Loan is to be a LIBOR Loan, the initial
Interest Period for such portion of the Loan.  Such Notice of Borrowing shall be
irrevocable once given and binding on the Borrower.  Prior to delivering a
Notice of Borrowing, the Borrower may (without specifying whether the Loan will
be a Base Rate Loan or a LIBOR Loan) request that the Administrative Agent
provide the Borrower with the most recent LIBOR available to the Administrative
Agent.  The Administrative Agent shall provide such quoted rate to the Borrower
on the date of such request or as soon as possible thereafter.

 

31

--------------------------------------------------------------------------------


 

(c)           Funding of Loan.  Each Lender party hereto on the Agreement Date
shall deposit an amount equal to its Commitment with the Administrative Agent at
the Principal Office, in immediately available funds not later than 10:00 a.m.
on the Effective Date.  Subject to fulfillment of all applicable conditions set
forth herein, the Administrative Agent shall make available to the Borrower in
the account specified in the Transfer Authorizer Designation Form, not later
than 1:00 p.m. on the Effective Date, the proceeds of such amounts received by
the Administrative Agent.

 

(d)           Obligation of Lenders. No Lender (which for purposes of this
subsection (d) shall include (if and as applicable) each Additional Lender)
shall be responsible for the failure of any other Lender to advance its portion
of the Loan (which, for purposes of this subsection (d) shall include (if and as
applicable) each Additional Loan) or to perform any other obligation to be made
or performed by such other Lender hereunder, and the failure of any Lender to
advance its portion of the Loan or to perform any other obligation to be made or
performed by it hereunder shall not relieve the obligation of any other Lender
to advance its portion of the Loan or to perform any other obligation to be made
or performed by such other Lender.

 

Section 2.2.  Intentionally Omitted.

 

Section 2.3.  Intentionally Omitted.

 

Section 2.4.  Intentionally Omitted.

 

Section 2.5.  Rates and Payment of Interest on the Loan.

 

(a)           Rates.  The Borrower promises to pay to the Administrative Agent
for the account of each Lender interest on the unpaid principal amount of each
Loan made by such Lender for the period from and including the date of the
making of such Loan to but excluding the date such Loan shall be paid in full,
at the following per annum rates:

 

(i)            during such periods as such Loan is a Base Rate Loan, at the Base
Rate (as in effect from time to time), plus the Applicable Margin; and

 

(ii)           during such periods as such Loan is a LIBOR Loan, at LIBOR for
such Loan for the Interest Period therefor, plus the Applicable Margin.

 

Notwithstanding the foregoing, while an Event of Default exists, the Borrower
shall pay to the Administrative Agent for the account of each Lender interest at
the Post-Default Rate on the outstanding principal amount of any Loan made by
such Lender and on any other amount payable by the Borrower hereunder or under
the Notes held by such Lender to or for the account of such Lender (including,
without limitation, accrued but unpaid interest to the extent permitted under
Applicable Law).

 

(b)           Payment of Interest.  All accrued and unpaid interest on the
outstanding principal amount of the Loan shall be payable (i) monthly in arrears
on the first day of each month, commencing with the first full calendar month
occurring after the Effective Date and (ii) on any date on which the principal
balance of the Loan is due and payable in full (whether at maturity, due to
acceleration or otherwise).  Interest payable at the Post-Default Rate shall be
payable from

 

32

--------------------------------------------------------------------------------


 

time to time on demand.  All determinations by the Administrative Agent of an
interest rate hereunder shall be conclusive and binding on the Lenders and the
Borrower for all purposes, absent manifest error.

 

(c)           Borrower Information Used to Determine Applicable Interest Rates. 
The parties understand that the applicable interest rate for the Obligations and
certain fees set forth herein may be determined and/or adjusted from time to
time based upon certain financial ratios and/or other information to be provided
or certified to the Lenders by Borrower (the “Borrower Information”).  If it is
subsequently determined that any such Borrower Information was incorrect (for
whatever reason, including, without limitation, because of a subsequent
restatement of earnings by the Borrower) at the time it was delivered to the
Administrative Agent, and if the applicable interest rate or fees calculated for
any period were lower than they should have been had the correct information
been timely provided, then such interest rate and such fees for such period
shall be automatically recalculated using correct Borrower Information.  The
Administrative Agent shall promptly notify Borrower in writing of any additional
interest and fees due because of such recalculation, and the Borrower shall pay
such additional interest or fees due to the Administrative Agent, for the
account of each Lender, within ten (10) Business Days of receipt of such written
notice.  Any recalculation of interest or fees required by this provision shall
survive the termination of this Agreement, and this provision shall not in any
way limit any of the Administrative Agent’s or any Lender’s other rights under
this Agreement.

 

Section 2.6.  Number of Interest Periods.

 

There may be no more than four (4) different Interest Periods for LIBOR Loans
outstanding at the same time.

 

Section 2.7.  Repayment of the Loan.

 

The Borrower shall repay the entire outstanding principal amount of, and all
accrued but unpaid interest on, the Loan on the Maturity Date (or such earlier
date on which the Loan becomes due or is declared due in accordance with this
Agreement).

 

Section 2.8.  Prepayments.

 

(a)           Optional.  The Loan may not be prepaid in whole or and in part
prior to Loan Year Two (2).  During or after Loan Year Two (2), the Borrower may
prepay the Loan in full or in part at any time on the condition that at the time
of such prepayment Borrower shall also pay a prepayment premium in an amount
equal to the following percentage of the principal amount so prepaid:

 

Date of Prepayment

 

Prepayment Premium

 

Loan Year Two (2)

 

3

%

Loan Year Three (3)

 

3

%

Loan Year Four (4)

 

2

%

Loan Year Five (5)

 

1

%

 

33

--------------------------------------------------------------------------------


 

After Loan Year Five (5), the Borrower may prepay the Loan in full or in part at
any time without penalty or premium.  Any prepayment of the Loan shall be
subject to Section 5.4.  The Borrower shall give the Administrative Agent
written notice at least two (2) Business Days prior to the prepayment of any
LIBOR Loan or one (1) Business Day prior to the prepayment of any Base Rate
Loan.  Each voluntary partial prepayment of the Loan shall be in an aggregate
minimum amount of $1,000,000 and integral multiples of $100,000 in excess
thereof.

 

(b)           Mandatory.  If at any time the Unsecured Indebtedness (including
the Loan) of the Parent Guarantor and its Subsidiaries on a consolidated basis
exceeds the Unencumbered Asset Value, the Borrower shall within five
(5) Business Days of the Borrower obtaining knowledge of the occurrence of any
such excess, deliver to the Administrative Agent for prompt distribution to each
Lender a written plan to eliminate such excess.  If such excess is not
eliminated within fifteen (15) days of the Borrower obtaining knowledge of the
occurrence thereof, then (unless otherwise approved by the Requisite Lenders)
the entire Outstanding Amount of the Loan, together with all accrued interest
thereon shall be immediately due and payable in full.  All payments under this
Section shall be applied in accordance with Section 11.5.

 

(c)           Payment Upon Default.  In the event that the Loan shall become due
and payable or shall be declared due and payable pursuant to this Agreement, the
Borrower shall also pay a prepayment premium equal to the following percentage
of the Outstanding Amount of the Loan as of the date the same becomes or is
declared due and payable:

 

Date on which Loan Becomes
or is Declared Due and
Payable

 

Prepayment Premium

 

Prior to Loan Year Four (4)

 

3

%

Loan Year Four (4)

 

2

%

Loan Year Five (5)

 

1

%

 

No prepayment premium shall be payable if the Loan becomes or is declared due
and payable after Loan Year Five (5).

 

Section 2.9.  Continuation.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, with respect to any LIBOR Loan, elect to maintain such LIBOR Loan
or any portion thereof as a LIBOR Loan by selecting a new Interest Period for
such LIBOR Loan.  Each Continuation of a LIBOR Loan shall be in an aggregate
minimum amount of $2,000,000 and integral multiples of $500,000 in excess of
that amount, and each new Interest Period selected under this Section shall
commence on the last day of the immediately preceding Interest Period.  Each
selection of a new Interest Period shall be made by the Borrower giving to the
Administrative Agent a Notice of

 

34

--------------------------------------------------------------------------------


 

Continuation not later than 11:00 a.m. on the third Business Day prior to the
date of any such Continuation.  Such notice by the Borrower of a Continuation
shall be by telecopy, electronic mail or other similar form of communication in
the form of a Notice of Continuation, specifying (a) the proposed date of such
Continuation, (b) the LIBOR Loan and portion thereof subject to such
Continuation and (c) the duration of the selected Interest Period, all of which
shall be specified in such manner as is necessary to comply with all limitations
on Loans outstanding hereunder.  Each Notice of Continuation shall be
irrevocable by and binding on the Borrower once given.  Promptly after receipt
of a Notice of Continuation, the Administrative Agent shall notify each Lender
of the proposed Continuation.  If the Borrower shall fail to select in a timely
manner a new Interest Period for any LIBOR Loan in accordance with this Section,
such Loan will automatically, on the last day of the current Interest Period
therefor, continue as a LIBOR Loan with an Interest Period of one month;
provided, however that if a Default or Event of Default exists, such Loan will
automatically, on the last day of the current Interest Period therefor, Convert
into a Base Rate Loan notwithstanding the first sentence of Section 2.10. or the
Borrower’s failure to comply with any of the terms of such Section.

 

Section 2.10.  Conversion.

 

So long as no Default or Event of Default exists, the Borrower may on any
Business Day, upon the Borrower’s giving of a Notice of Conversion to the
Administrative Agent by telecopy, electronic mail or other similar form of
communication, Convert all or a portion of a Loan of one Type into a Loan of
another Type; provided, however, a Base Rate Loan may not be Converted into a
LIBOR Loan if a Default or Event of Default exists.  Each Conversion of Base
Rate Loans into LIBOR Loans shall be in an aggregate minimum amount of
$2,000,000 and integral multiples of $500,000 in excess of that amount.  Any
Conversion of a LIBOR Loan into a Base Rate Loan shall be made on, and only on,
the last day of an Interest Period for such LIBOR Loan.  Each such Notice of
Conversion shall be given not later than (i) 11:00 a.m. three (3) Business Days
prior to the date of any proposed Conversion into LIBOR Loans and
(ii) 11:00 a.m. two (2) Business Days prior to the date of any proposed
Conversion into Base Rate Loans.  Promptly after receipt of a Notice of
Conversion, the Administrative Agent shall notify each Lender of the proposed
Conversion.  Subject to the restrictions specified above, each Notice of
Conversion shall be by telecopy, electronic mail or other similar form of
communication in the form of a Notice of Conversion specifying (a) the requested
date of such Conversion, (b) the Type of Loan to be Converted, (c) the portion
of such Type of Loan to be Converted, (d) the Type of Loan such Loan is to be
Converted into and (e) if such Conversion is into a LIBOR Loan, the requested
duration of the Interest Period of such Loan.  Each Notice of Conversion shall
be irrevocable by and binding on the Borrower once given.

 

Section 2.11.  Notes.

 

(a)           Notes.  In the case of each Lender that has notified the
Administrative Agent in writing that it elects to receive a Note, the portion of
the Loan made by each Lender shall, in addition to this Agreement, also be
evidenced at the request of such Lender by a Note, payable to the order of such
Lender in a principal amount equal to the amount of its Commitment as originally
in effect and otherwise duly completed.

 

35

--------------------------------------------------------------------------------


 

(b)           Records.  The date, amount, interest rate, Type and duration of
Interest Periods (if applicable) of each Loan and any portion thereof made by
each Lender to the Borrower, and each payment made on account of the principal
thereof, shall be recorded by such Lender on its books and such entries shall be
binding on the Borrower absent manifest error; provided, however, that (i) the
failure of a Lender to make any such record shall not affect the obligations of
the Borrower under any of the Loan Documents and (ii) if there is a discrepancy
between such records of a Lender and the statements of accounts maintained by
the Administrative Agent pursuant to Section 3.8., in the absence of manifest
error, the statements of account maintained by the Administrative Agent pursuant
to Section 3.8. shall be controlling.

 

(c)           Lost, Stolen, Destroyed or Mutilated Notes.  Upon receipt by the
Borrower of (i) written notice from a Lender that a Note of such Lender has been
lost, stolen, destroyed or mutilated, and (ii)(A) in the case of loss, theft or
destruction, an unsecured agreement of indemnity from such Lender in form
reasonably satisfactory to the Borrower, or (B) in the case of mutilation, upon
surrender and cancellation of such Note, the Borrower shall at its own expense
execute and deliver to such Lender a new Note dated the date of such lost,
stolen, destroyed or mutilated Note.

 

Section 2.12.  Intentionally Omitted.

 

Section 2.13.  Intentionally Omitted.

 

Section 2.14.  Intentionally Omitted.

 

Section 2.15.  Amount Limitations.

 

Notwithstanding any other term of this Agreement or any other Loan Document, no
Loan (including any Additional Loan Advance) shall be made if immediately after
the making of such Loan (or Additional Loan Advance) the Unsecured Indebtedness
(including such Loan (or Additional Loan Advance) and any “Loans” under and as
defined in the Revolving Credit Agreement) of the Parent Guarantor and its
Subsidiaries on a consolidated basis would exceed the Unencumbered Asset Value.

 

Section 2.16.  Increase in Commitments.

 

(a)           The Borrower shall have the right to request increases in the
aggregate amount of the Commitments by providing written notice to the
Administrative Agent; provided, however, that after giving effect to any such
increases the Outstanding Amount of the Loan shall not exceed $200,000,000. 
Each such increase in the Commitments must be an aggregate minimum amount of
$25,000,000 and integral multiples of $1,000,000 in excess thereof.  The
Arrangers, in consultation with the Borrower, shall manage all aspects of the
syndication of such increase in the Commitments, including decisions as to the
selection of the existing Lenders and/or other banks, financial institutions and
other institutional lenders to be approached with respect to such increase and
the allocations of the increase in the Commitments among such existing Lenders
and/or other banks, financial institutions and other institutional lenders. 
Notwithstanding the foregoing, participation in all or any portion of such
increase of the Commitments shall be offered by the Arrangers to any existing
Lender selected by the Borrower or to any other bank, financial institution or
other institutional lender selected by the Borrower, subject to the approval

 

36

--------------------------------------------------------------------------------


 

of the Administrative Agent to the extent set forth in clause (w) of subsection
(d) below.  No Lender shall be obligated in any way whatsoever to increase its
Commitment.

 

(b)           Intentionally Omitted.

 

(c)           If pursuant to this Section 2.16. one or more Additional Lenders
shall agree to make an Additional Loan Advance, such Additional Loan Advance
shall be made, on a date agreed to by the Borrower, the Administrative Agent and
the Additional Lender, in accordance with the following conditions and
procedures:

 

(i)            Not later than 1:00 p.m. at least one (1) Business Day prior to a
borrowing of Base Rate Loans comprising all or a portion of an Additional Loan
Advance and not later than 1:00 p.m. at least three (3) Business Days prior to a
borrowing of LIBOR Loans comprising all or a portion of an Additional Loan
Advance, the Borrower shall deliver to the Administrative Agent (A) a Notice of
Borrowing with respect to such Additional Loan Advance and (B) Notices of
Continuation and/or Notices of Conversion with respect to the then outstanding
Loan, such that, on the date of the Additional Loan Advance, the Loan then
outstanding and the Additional Loan Advance shall be combined  so that all
Lenders (including the Additional Lender) hold pro rata amounts of each portion
of the Loan (including the Additional Loan Advance) of each Type and Interest
Period in their respective Commitment Percentages as determined after giving
effect to the Additional Loan Advance.  Each such Notice of Borrowing, Notice of
Conversion and Notice of Continuation shall specify the Type of the Loan (or
Additional Loan Advance, as applicable), and if such portion of the Loan (or
Additional Loan Advance, as applicable), is to be a LIBOR Loan, the Interest
Period therefor, all in accordance with the provisions of the immediately
preceding sentence. Such notices shall be irrevocable once given and binding on
the Borrower.

 

(ii)           Each Additional Lender shall deposit an amount equal to its
Additional Commitment with the Administrative Agent at the Principal Office, in
immediately available funds not later than 10:00 a.m. on the date on which it
has agreed to make such Additional Loan Advance.  Subject to fulfillment of all
applicable conditions set forth herein, the Administrative Agent shall make
available to the Borrower at the Principal Office, not later than 1:00 p.m. on
such date the proceeds of such amounts received by the Administrative Agent.

 

(iii)          The Borrower shall pay to the Lenders amounts payable, if any, to
such Lenders under Section 5.4. as a result of the Conversion of any portion of
the Loan as provided above.

 

(d)           Any Additional Loan Advance under this Section is subject to the
following conditions precedent: (w) the Administrative Agent’s approval (which
approval shall not be unreasonably withheld or delayed) of any new Lender (other
than an Eligible Assignee), (x) no Default or Event of Default shall be in
existence on the effective date of such Additional Loan Advance, (y) the
representations and warranties made or deemed made by the Borrower or any other
Loan Party in any Loan Document to which such Loan Party is a party shall be
true and correct in all material respects (unless such representation and
warranty is qualified by

 

37

--------------------------------------------------------------------------------


 

materiality, in which event such representation and warranty shall be true and
correct in all respects) on the effective date of such increase except to the
extent that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have been true and correct in all respects) on and as of such
earlier date) and except as a result of transactions permitted by this
Agreement, and (z) the Administrative Agent shall have received each of the
following, in form and substance reasonably satisfactory to the Administrative
Agent: (i) if not previously delivered to the Administrative Agent, copies
certified by the secretary or assistant secretary (or other individual
performing similar functions) of (A) all corporate, partnership, member or other
necessary action taken by the Borrower to authorize such Additional Loan Advance
and (B) all corporate, partnership, member or other necessary action taken by
each Guarantor authorizing the guaranty of such increase in the Additional Loan
Advance; (ii) a supplement to this Agreement executed by the Borrower and any
Lender increasing its Commitment or issuing a new Commitment confirming such
increase or new Commitment which supplement may include such amendments to this
Agreement as the Administrative Agent deems reasonably necessary or appropriate
to implement the transactions contemplated by this Section 2.16., together with
the consent of the Guarantors thereto; (iii) if requested by the Administrative
Agent or any Additional Lender, an opinion of counsel to the Loan Parties, and
addressed to the Administrative Agent and the Lenders covering such matters as
reasonably requested by the Administrative Agent; (iv) if requested by any
Additional Lender, a new Note or replacement Note  executed by the Borrower
payable to such Additional Lender in the amount of (A) its Commitment if it is a
new Lender or (B) the sum of the then Outstanding Amount of its Loan and the
amount of its Additional Commitment if it was theretofore a Lender.  In
connection with any Additional Loan Advance pursuant to this Section 2.16. any
Lender increasing or issuing a new Commitment shall execute any other documents
and agreements as the Administrative Agent may reasonably request.

 

Section 2.17.  Funds Transfer Disbursements.

 

(a)           Generally.  The Borrower hereby authorizes the Administrative
Agent to disburse the proceeds of any Loan made by the Lenders or any of their
Affiliates pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the Transfer
Authorizer Designation Form.  The Borrower agrees to be bound by any transfer
request: (i) authorized or transmitted by the Borrower; or (ii) made in the
Borrower’s name and accepted by the Administrative Agent in good faith and in
compliance with these transfer instructions, even if not properly authorized by
the Borrower.  The Borrower further agrees and acknowledges that the
Administrative Agent may rely solely on any bank routing number or identifying
bank account number or name provided by the Borrower to effect a wire or funds
transfer even if the information provided by the Borrower identifies a different
bank or account holder than named by the Borrower.  The Administrative Agent is
not obligated or required in any way to take any actions to detect errors in
information provided by the Borrower.  If the Administrative Agent takes any
actions in an attempt to detect errors in the transmission or content of
transfer or requests or takes any actions in an attempt to detect unauthorized
funds transfer requests, the Borrower agrees that no matter how many times the
Administrative Agent takes these actions the Administrative Agent will not in
any situation be liable for failing to take or correctly perform these actions
in the future and such actions shall not

 

38

--------------------------------------------------------------------------------


 

become any part of the transfer disbursement procedures authorized under this
provision, the Loan Documents, or any agreement between the Administrative Agent
and the Borrower.  The Borrower agrees to notify the Administrative Agent of any
errors in the transfer of any funds or of any unauthorized or improperly
authorized transfer requests within fourteen (14) days after the Administrative
Agent’s confirmation to the Borrower of such transfer.

 

(b)           Funds Transfer.  The Administrative Agent will, in its sole
discretion, determine the funds transfer system and the means by which each
transfer will be made.  The Administrative Agent may delay or refuse to accept a
funds transfer request if the transfer would:  (i) violate the terms of this
authorization, (ii) require use of a bank unacceptable to the Administrative
Agent or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Applicable Law or regulation.

 

(c)           Limitation of Liability.  Neither the Administrative Agent nor any
Lender or other Indemnified Party shall be liable to the Borrower or any other
party for (i) errors, acts or failures to act of others, including other
entities, banks, communications carriers or clearinghouses, through which the
Borrower’s transfers may be made or information received or transmitted, and no
such entity shall be deemed an agent of the Administrative Agent or any Lender
or other Indemnified Party, (ii) any loss, liability or delay caused by fires,
earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s or any Lender’s or
other Indemnified Party’s control, or (iii) any special, consequential, indirect
or punitive damages, whether or not (x) any claim for these damages is based on
tort or contract or (y) the Administrative Agent, any Lender or other
Indemnified Party or the Borrower knew or should have known the likelihood of
these damages in any situation.  Neither the Administrative Agent nor any Lender
makes any representations or warranties other than those expressly made in this
Agreement.

 

ARTICLE III. PAYMENTS, FEES AND OTHER GENERAL PROVISIONS

 

Section 3.1.  Payments.

 

(a)           Payments by Borrower.  Except to the extent otherwise provided
herein, all payments of principal, interest, Fees and other amounts to be made
by the Borrower under this Agreement, the Notes or any other Loan Document shall
be made in Dollars, in immediately available funds, without setoff, deduction or
counterclaim, to the Administrative Agent at the Principal Office, not later
than 2:00 p.m. on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).  Subject to Section 11.5., the Borrower
shall, at the time of making each payment under this Agreement or any other Loan
Document, specify to the Administrative Agent the amounts payable by the
Borrower hereunder to which such payment is to be applied.  Each payment
received by the Administrative Agent for the account of a Lender under this
Agreement or any Note shall be paid to such Lender by wire transfer of
immediately available funds in accordance with the wiring instructions provided
by such Lender to the Administrative Agent from time to time, for the account of
such Lender at the applicable

 

39

--------------------------------------------------------------------------------


 

Lending Office of such Lender.  In the event the Administrative Agent fails to
pay such amounts to such Lender on the Business Day of receipt of such amounts
if received by the Administrative Agent by 11:00 a.m. on such day or, if
received by the Administrative Agent later than 11:00 a.m., then within one
Business Day of receipt of such amounts, the Administrative Agent shall pay
interest on such amount until paid at a rate per annum equal to the Federal
Funds Rate from time to time in effect.  If the due date of any payment under
this Agreement or any other Loan Document would otherwise fall on a day which is
not a Business Day such date shall be extended to the next succeeding Business
Day and interest shall continue to accrue at the rate, if any, applicable to
such payment for the period of such extension.

 

(b)           Presumptions Regarding Payments by Borrower.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may (but shall not be obligated to), in reliance
upon such assumption, distribute to the applicable Lenders the amount due.  In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent on demand that
amount so distributed to such Lender, with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

Section 3.2.  Pro Rata Treatment.

 

Except to the extent otherwise provided herein, including, without limitation,
Sections 3.11.(a) and 13.7.(d): (a)  the Loan under Section 2.1.(a) shall be
made from the Lenders, pro rata according to the amounts of their respective
Commitments; (b) each payment or prepayment of principal of the Loan shall be
made for the account of the Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loan held by them; (c) each payment of interest
on the Loan shall be made for the account of the Lenders, pro rata in accordance
with the amounts of interest on the Loan then due and (d) the making, Conversion
and Continuation of a Loan of a particular Type (other than Conversions provided
for by Sections 5.1.(c) and 5.5.) shall be made pro rata among the Lenders,
according to the Outstanding Amounts of their respective portions of the Loan,
as applicable, and the then current Interest Period for each Lender’s portion of
each such Loan of such Type shall be coterminous.

 

Section 3.3.  Sharing of Payments, Etc.

 

If a Lender shall obtain payment of any principal of, or interest on, any
portion of the Loan under this Agreement or shall obtain payment on any other
Obligation owing by the Borrower or any other Loan Party through the exercise of
any right of set-off, banker’s lien, counterclaim or similar right or otherwise
or through voluntary prepayments directly to a Lender or other payments made by
or on behalf of the Borrower or any other Loan Party to a Lender (other than any
payment in respect of Specified Derivatives Obligations) not in accordance with
the terms of  this Agreement and such payment should be distributed to the
Lenders in accordance with Section 3.2. or Section 11.5., as applicable, such
Lender shall promptly

 

40

--------------------------------------------------------------------------------


 

purchase from the other Lenders’ participations in (or, if and to the extent
specified by such Lender, direct interests in) the portion of the Loan made by
the other Lenders or other Obligations owed to such other Lenders in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
payment (net of any reasonable expenses which may actually be incurred by such
Lender in obtaining or preserving such benefit) in accordance with the
requirements of Section 3.2. or Section 11.5., as applicable.  To such end, all
the Lenders shall make appropriate adjustments among themselves (by the resale
of participations sold or otherwise) if such payment is rescinded or must
otherwise be restored.  The Borrower agrees that any Lender so purchasing a
participation (or direct interest) in the Loan or other Obligations owed to such
other Lenders may exercise all rights of set-off, banker’s lien, counterclaim or
similar rights with respect to such participation as fully as if such Lender
were a direct holder of the Loan in the amount of such participation.  Nothing
contained herein shall require any Lender to exercise any such right or shall
affect the right of any Lender to exercise and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

Section 3.4.  Several Obligations.

 

No Lender shall be responsible for the failure of any other Lender to make a
Loan or to perform any other obligation to be made or performed by such other
Lender hereunder, and the failure of any Lender to make a Loan or to perform any
other obligation to be made or performed by it hereunder shall not relieve the
obligation of any other Lender to make any Loan or to perform any other
obligation to be made or performed by such other Lender.

 

Section 3.5.  Fees.

 

(a)           Closing Fee.  On the Effective Date, the Borrower agrees to pay to
the Administrative Agent and each Lender all loan fees as have been agreed to in
writing by the Borrower and the Administrative Agent, Syndication Agent and
Arrangers.

 

(b)           Administrative and Other Fees.  The Borrower agrees to pay the
administrative and other fees of the Administrative Agent as provided in the Fee
Letter and as may be otherwise agreed to in writing from time to time by the
Borrower and the Administrative Agent.

 

Section 3.6.  Computations.

 

Unless otherwise expressly set forth herein, any accrued interest on any Loan,
any Fees or other Obligations due hereunder shall be computed on the basis of a
year of 360 days and the actual number of days elapsed.

 

Section 3.7.  Usury.

 

In no event shall the amount of interest due or payable on the Loan or other
Obligations exceed the maximum rate of interest allowed by Applicable Law and,
if any such payment is paid by the Borrower or any other Loan Party or received
by any Lender, then such excess sum shall be credited as a payment of principal,
unless the Borrower shall notify the respective Lender in writing that the
Borrower elects to have such excess sum returned to it forthwith.  It is the
express intent of the parties hereto that the Borrower not pay and the Lenders
not receive,

 

41

--------------------------------------------------------------------------------


 

directly or indirectly, in any manner whatsoever, interest in excess of that
which may be lawfully paid by the Borrower under Applicable Law.  The parties
hereto hereby agree and stipulate that the only charge imposed upon the Borrower
for the use of money in connection with this Agreement is and shall be the
interest specifically described in Section 2.5.(a)(i) and (ii). Notwithstanding
the foregoing, the parties hereto further agree and stipulate that all agency
fees, syndication fees, facility fees, underwriting fees, default charges, late
charges, funding or “breakage” charges, increased cost charges, attorneys’ fees
and reimbursement for costs and expenses paid by the Administrative Agent or any
Lender to third parties or for damages incurred by the Administrative Agent or
any Lender, in each case in connection with the transactions contemplated by
this Agreement and the other Loan Documents, are charges made to compensate the
Administrative Agent or any such Lender for underwriting or administrative
services and costs or losses performed or incurred, and to be performed or
incurred, by the Administrative Agent and the Lenders in connection with this
Agreement and shall under no circumstances be deemed to be charges for the use
of money.  All charges other than charges for the use of money shall be fully
earned and nonrefundable when due.

 

Section 3.8.  Statements of Account.

 

The Administrative Agent will account to the Borrower monthly with a statement
of the Loan, accrued interest, charges and payments (other than Fees) made
pursuant to this Agreement and the other Loan Documents and quarterly with a
statement of Fees paid pursuant to this Agreement, and such account rendered by
the Administrative Agent shall be deemed conclusive upon the Borrower absent
manifest error.  The failure of the Administrative Agent to deliver such a
statement of accounts shall not relieve or discharge the Borrower from any of
its obligations hereunder.

 

Section 3.9.  Defaulting Lenders.

 

(a)           Generally.  If any Lender becomes a Defaulting Lender, then, in
addition to the rights and remedies that may be available to the Administrative
Agent or the Borrower under this Agreement or Applicable Law, such Defaulting
Lender’s right to participate in the administration of the Loan, this Agreement
and the other Loan Documents, including, without limitation, any right to vote
in respect of any amendment, consent or waiver of terms of this Agreement or any
other Loan Document, or to direct any action or inaction of the Administrative
Agent or to be taken into account in the calculation of Requisite Lenders shall
be suspended while such Lender is a Defaulting Lender.  If for any reason a
Lender fails to make timely payment to the Administrative Agent of any amount
required to be paid to the Administrative Agent hereunder (without giving effect
to any notice or cure periods), in addition to other rights and remedies which
the Administrative Agent or the Borrower may have under the immediately
preceding provisions or otherwise, the Administrative Agent shall be entitled
(i) to collect interest from such Defaulting Lender on such delinquent payment
for the period from the date on which the payment was due until the date on
which the payment is made at the Federal Funds Rate, (ii) to withhold or setoff
and to apply in satisfaction of the defaulted payment and any related interest,
any amounts otherwise payable to such Defaulting Lender under this Agreement or
any other Loan Document and (iii) to bring an action or suit against such
Defaulting Lender in a court of competent jurisdiction to recover the defaulted
amount and any related interest.  No Commitment of any Lender shall be increased
or otherwise affected, and except as otherwise

 

42

--------------------------------------------------------------------------------


 

expressly provided in this Section, performance by the Borrower of its
obligations hereunder and the other Loan Documents shall not be excused or
otherwise modified, as a result of the operation of this Section.  The rights
and remedies of the Borrower, the Administrative Agent and the Lenders against a
Defaulting Lender under this Section are in addition to any other rights and
remedies the Borrower, the Administrative Agent and the Lenders may have against
such Defaulting Lender under this Agreement, any of the other Loan Documents,
Applicable Law or otherwise.

 

(b)           Waterfall of Defaulting Lender Payments.  Any payment of
principal, interest, fees, prepayment premiums or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article XI. or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 13.4. shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; third, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and fourth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender shall be deemed paid to and redirected by
such Defaulting Lender, and each Lender irrevocably consents hereto.

 

(c)           Intentionally Omitted.

 

(d)           Intentionally Omitted.

 

(e)           Defaulting Lender Cure.  If the Borrower and the Administrative
Agent agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will cease to be a Defaulting Lender; provided that except
to the extent otherwise expressly agreed by the affected parties, no change
hereunder from Defaulting Lender to Lender will constitute a waiver or release
of any claim of any party hereunder arising from that Lender’s having been a
Defaulting Lender.

 

Section 3.10.  Foreign Lenders; Taxes.

 

(a)           Taxes Generally.  All payments by the Borrower of principal of,
and interest on, the Loan and all other Obligations shall be made free and clear
of and without deduction for any present or future excise, stamp or other taxes,
fees, duties, levies, imposts, charges, deductions, withholdings or other
governmental charges of any nature whatsoever imposed by any taxing authority,
but excluding (i) franchise taxes, (ii) any taxes (other than withholding taxes)
that would not be imposed but for a connection between the Administrative Agent
or a Lender and the jurisdiction imposing such taxes (other than a connection
arising solely by virtue of the

 

43

--------------------------------------------------------------------------------


 

activities of the Administrative Agent or such Lender pursuant to or in respect
of this Agreement or any other Loan Document), (iii) any taxes imposed on or
measured by any Lender’s assets, net or gross income, revenue, receipts, or
profits (including “branch profits”), (iv) any taxes arising after the Agreement
Date solely as a result of or attributable to a Lender changing its designated
Lending Office after the date such Lender becomes a party hereto, (v) any
Excluded FATCA Tax and (vi) any taxes, deductions, withholdings or other
governmental charges to the extent imposed as a result of the failure of a
Lender or Participant, as applicable, to provide and keep current (to the extent
legally able) any certificates, documents or other evidence required to qualify
for an exemption from, or reduced rate of, any such taxes, deductions,
withholdings or other governmental charges or required by the immediately
following subsection (c) to be furnished by such Lender or Participant, as
applicable (such non-excluded items being collectively called “Taxes”).  If any
withholding or deduction from any payment to be made by the Borrower hereunder
is required in respect of any Taxes pursuant to any Applicable Law, then the
Borrower will (subject to subsection (b)):

 

(i)            pay directly to the relevant Governmental Authority the full
amount required to be so withheld or deducted;

 

(ii)           promptly forward to the Administrative Agent an official receipt
or other documentation reasonably satisfactory to the Administrative Agent
evidencing such payment to such Governmental Authority; and

 

(iii)          pay to the Administrative Agent for its account or the account of
the applicable Lender, as the case may be, such additional amount or amounts as
is necessary to ensure that the net amount actually received by the
Administrative Agent or such Lender will equal the full amount that the
Administrative Agent or such Lender would have received had no such withholding
or deduction been required.

 

(b)           Tax Indemnification.  If the Borrower fails to pay any Taxes when
due pursuant to subsection (a) above to the appropriate Governmental Authority
or fails to remit to the Administrative Agent, for its account or the respective
Lender, as the case may be, the required receipts or other required documentary
evidence, the Borrower shall indemnify the Administrative Agent and the Lenders
for any incremental Taxes, interest or penalties that may become payable by the
Administrative Agent or any Lender as a result of any such failure.  For
purposes of this subsection (b), a distribution hereunder by the Administrative
Agent or any Lender to or for the account of any Lender shall be deemed a
payment by the Borrower.

 

(c)           Tax Forms.  Prior to the date that any Lender or Participant
organized under the laws of a jurisdiction outside the United States of America
becomes a party hereto, such Person shall deliver to the Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Internal Revenue Code (and any, Treasury Regulations issued pursuant
thereto) (including, without limitation, Internal Revenue Service Forms W-8ECI,
W-8BEN and W-8IMY, as applicable, or appropriate successor forms), properly
completed, currently effective and duly executed by such Lender or Participant
establishing that payments to it hereunder and under the Notes are (i) not
subject to United States federal backup withholding tax, (ii) not subject to
United States federal withholding taxes (including by virtue of a double
taxation treaty to which the United States is a party) , and (iii) therefore
permitting such

 

44

--------------------------------------------------------------------------------


 

payments to be made without backup withholding or withholding taxes under the
Internal Revenue Code.  Each such Lender or Participant shall (x) deliver
further copies of such forms or other appropriate certifications on or before
the date that any such forms expire or become obsolete or inaccurate, and after
the occurrence of any event requiring a change in the most recent form delivered
to the Borrower and (y) obtain such extensions of the time for filing, and renew
such forms and certifications thereof, as may be reasonably requested by the
Borrower or the Administrative Agent.  The Borrower shall not be required to pay
any amount pursuant to the last sentence of subsection (a) above to any Lender
or Participant that is organized under the laws of a jurisdiction outside of the
United States of America or the Administrative Agent, if such Lender,
Participant or the Administrative Agent, as applicable, fails to comply with the
requirements of this subsection.  If any such Lender or Participant fails to
deliver the above forms or other documentation, then the Administrative Agent
may withhold from such payment to such Lender such amounts as are required by
the Internal Revenue Code or other Applicable Law.  If any Governmental
Authority asserts that the Administrative Agent did not properly withhold or
backup withhold, as the case may be, any tax or other amount from payments made
to or for the account of any Lender or Participant, such Lender shall indemnify
the Administrative Agent therefor, including all penalties and interest, any
taxes imposed by any jurisdiction on the amounts payable to the Administrative
Agent under this Section, and costs and expenses (including all reasonable fees
and disbursements of any law firm or other external counsel and the allocated
cost of internal legal services and all disbursements of internal counsel) of
the Administrative Agent.  The obligation of a Lender or Participant under this
Section shall survive the termination of the Commitments, repayment of all
Obligations and the resignation or replacement of the Administrative Agent.

 

(d)           FATCA.  If a payment made to a Lender or a Participant under any
Loan Document would be subject to United States federal withholding Tax imposed
by FATCA if such Lender or Participant were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender or
Participant shall deliver to the Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender or Participant has complied with such Lender’s or Participant’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (d), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

(e)           USA Patriot Act Notice; Compliance.  In order for the
Administrative Agent to comply with the Patriot Act, prior to any Lender or
Participant that is organized under the laws of a jurisdiction outside of the
United States of America becoming a party hereto, the Administrative Agent may
request, and such Lender or Participant shall provide to the Administrative
Agent, its name, address, tax identification number and/or such other
identification information as shall be necessary for the Administrative Agent to
comply with federal law.

 

45

--------------------------------------------------------------------------------


 

(f)            Treatment of Certain Refunds.  If the Administrative Agent or a
Lender determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, under this Section with respect to the Taxes giving rise to such refund),
net of all reasonable and documented out-of-pocket expenses of the
Administrative Agent or Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund); provided that the Borrower, upon the request of the Administrative
Agent or such Lender, agrees to repay the amount paid over to the Borrower
pursuant to this Section (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Administrative Agent or such
Lender in the event the Administrative Agent or such Lender is required to repay
such refund to such Governmental Authority.  Notwithstanding anything to the
contrary in this subsection (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to an indemnifying party pursuant to
this subsection (f) the payment of which would place the Administrative Agent or
Lender in a less favorable net after-Tax position than the Administrative Agent
or Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.  This subsection shall
not be construed to require the Administrative Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

 

Section 3.11.  Mitigation Obligations; Replacement of Lenders.

 

(a)           If (i) any Lender requests compensation under Section 5.1.,
(ii) the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 3.10.,
(iii) any Lender is a Non-Consenting Lender, (iv) any Lender shall have given
notice under Section 5.1.(c) or Section 5.3. of its inability to make or
maintain as such any LIBOR Loan (provided that this clause (iv) shall not be
applicable if the Requisite Lenders have given such notice) or (v) any Lender
becomes a Defaulting Lender (any such Defaulting Lender and any Lender referred
to in (i) through (iv) above being herein referred to as an “Affected Lender”),
then the Borrower may, by giving written notice thereof to the Administrative
Agent, such Affected Lender and the other Lenders, either (A) demand that such
Affected Lender assign its entire interest in the Loan and all of its other
interests, rights and obligations under this Agreement and the Loan Documents to
an Eligible Assignee subject to and in accordance with the provisions of
Section 13.6.(c), in consideration of the applicable payments provided for in
subsection (b) below, and upon such demand the Affected Lender shall promptly,
assign its entire interest in the Loan and all of its other interests, rights
and obligations under this Agreement and the Loan Documents to such Eligible
Assignee, or (B)  notwithstanding Section 3.2. or any other provision herein to
contrary requiring the pro rata treatment of payments to the Lenders, repay the
entire Outstanding Amount of the Loan held by such Affected Lender, together
with all accrued interest thereon, whereupon such Affected Lender shall no
longer be a party hereto.  Upon any such assignment, the Affected Lender’s
interest in the Loan and its rights hereunder (but not its liability in respect
thereof or under the Loan Documents to the extent the same relate to the period
prior to the effective date of the purchase) shall terminate on the date of
purchase, and the Affected Lender shall promptly execute all documents
reasonably requested to surrender and transfer such interest to the

 

46

--------------------------------------------------------------------------------


 

purchaser or assignee thereof, including an appropriate Assignment and
Assumption Agreement, and shall pay to the Administrative Agent an assignment
fee as provided in Section 13.6.(c).  Notwithstanding the foregoing, an Affected
Lender shall not be required to make any such assignment if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstance entitling the
Borrower to require such assignment and delegation cease to apply.  In the case
of any such assignment resulting from a claim for compensation under
Section 5.1. or payments required to be made pursuant to Section 3.10. it shall
be a condition to such assignment that such assignment will result in a
reduction in such compensation or payments.

 

(b)           In the case of a Defaulting Lender, the purchase price for the
portion of the Loan held by such Defaulting Lender and other interests under
this Agreement shall be an amount equal to the principal balance of that portion
of the Loan outstanding and owed by the Borrower to the Defaulting Lender.  A
Defaulting Lender shall be entitled to receive any amount owed to it by the
Borrower under the Loan Documents which accrued prior to the date of the default
by the Defaulting Lender, to the extent the same is received by the
Administrative Agent from or on behalf of the Borrower, and there shall be no
recourse against any Lender or the Administrative Agent for the payment of such
sums except to the extent of the receipt of payments from any other party or in
respect of such Loan.

 

(c)           In the case of an Affected Lender that is not a Defaulting Lender,
the sum required to be paid to an Affected Lender upon assignment of its entire
interest in the Loan and other interests under this Agreement shall be (i) the
purchase price equal to the Outstanding Amount of the Loan held by such Affected
Lender, all accrued interest thereon and all accrued fees, all of which shall be
paid by the Assignee, and (ii) all other amounts payable by the Borrower to such
Affected Lender hereunder (including amounts, if any, payable under
Section 3.10. and Section 5.1.), all of which shall be paid by the Borrower.

 

ARTICLE IV. BORROWING BASE PROPERTIES

 

Section 4.1.  Eligibility of Properties.

 

(a)           Initial Borrowing Base Properties.  The Properties identified on
Schedule 4.1.  shall, on the Effective Date, be the initial Borrowing Base
Properties, and the Unencumbered Asset Value initially attributable to such
Borrowing Base Properties shall be as set forth on Schedule 4.1.

 

(b)           Additional Borrowing Base Properties.  If after the Effective Date
the Borrower desires that any additional Hotel Property be included in the
Unencumbered Pool, the Borrower shall so notify the Administrative Agent in
writing and shall furnish to Administrative Agent the following:

 

(i)            An executive summary of the Hotel Property including, at a
minimum, the following information relating to such Property: (A) a description
of such Hotel Property, such description to include the age, location, site plan
and physical condition of such Hotel Property; and (B) the purchase price paid
or to be paid for such Hotel Property;

 

(ii)           An operating statement or statements for such Hotel Property
audited or certified by a representative of the Borrower as being true and
correct in all material

 

47

--------------------------------------------------------------------------------


 

respects and prepared in accordance with GAAP (if in the possession of the
Borrower) for the previous fiscal year (if in the possession of the Borrower),
the two fiscal years prior thereto (if in the possession of the Borrower) and
the current fiscal year (to the extent such Hotel Property was operating during
such periods), provided that, with respect to any period during which such Hotel
Property was not owned by the Borrower or a Subsidiary, such information shall
only be required to be delivered to the extent in the possession of the Borrower
and such certification may be based upon the best of the Borrower’s knowledge;

 

(iii)          If such Property is leased under a ground lease, a copy of such
ground lease;

 

(iv)          A certificate of the Borrower certifying to the Administrative
Agent and the Lenders that such Hotel Property satisfies the requirements of
Section 4.2.; and

 

(v)           Such other information as the Administrative Agent may reasonably
request with respect to such Hotel Property for the purpose of confirming that
such Hotel Property is an Eligible Property.

 

Upon the Administrative Agent’s receipt of Borrower’s request for inclusion of a
Hotel Property in the Unencumbered Pool and of the items set forth above in this
Section 4.1.(b) with respect to such Hotel Property, such Hotel Property shall
be included in the Unencumbered Pool, in which event such Hotel Property shall
thereafter constitute a Borrowing Base Property, provided, however, that the
Operating Property Value of such Hotel Property shall not be taken into account
in determining the Unencumbered Asset Value unless and until the Borrower shall
deliver to the Administrative Agent a Compliance Certificate that includes such
Hotel Property in the Unencumbered Pool.

 

Section 4.2.  Requirements for Unencumbered Pool.

 

The Unencumbered Pool shall satisfy the following requirements:

 

(a)           Each Borrowing Base Property shall be an Eligible Property;

 

(b)           There shall at all times be not less than twenty (20) Borrowing
Base Properties; and

 

(c)           Ground leased Hotel Properties shall not comprise more than 30.0%
of the Unencumbered Asset Value; provided that any Qualified Ground Lease that
either (i) contains an unconditional end-of-term purchase option in favor of the
lessee for consideration that is, in the reasonable judgment of the
Administrative Agent, de minimus or (ii) provides that the lessee’s leasehold
interest therein automatically becomes a fee-owned interest at the end of the
term shall not be included for purposes of this limitation.

 

For clarity, the percentage limitation under clause (c) above shall operate only
to exclude from the calculation of Unencumbered Asset Value the value of a
Borrowing Base Property in excess of such limitation (and shall not otherwise
cause the property to cease to be a Borrowing Base Property).

 

48

--------------------------------------------------------------------------------


 

Section 4.3.  Removal of Properties.

 

The Borrower may, upon not less than five (5) Business Days’ notice to the
Administrative Agent, request removal of a Hotel Property from the Unencumbered
Pool, subject to the following conditions: (a) no Default or Event of Default
shall have occurred that is continuing (other than a Default or Event of Default
that would be cured by removal of such Hotel Property from the Unencumbered
Pool) or would result therefrom, (b) following such removal there shall not be
less than twenty (20) Borrowing Base Properties and (c) the Borrower shall have
delivered to Administrative Agent a Compliance Certificate, prepared as of the
last day of the most recent fiscal quarter, evidencing compliance with the
covenants set forth in Section 10.1. as if such Hotel Property had not been
included in the Unencumbered Pool.  Upon Administrative Agent’s confirmation
that the conditions to such removal have been satisfied, the Administrative
Agent shall so notify (not to be unreasonably withheld or delayed more than five
(5) Business Days after request therefor) Borrower and the Lenders in writing
specifying the date of such removal.

 

ARTICLE V. YIELD PROTECTION, ETC.

 

Section 5.1.  Additional Costs; Capital Adequacy.

 

(a)           Capital Adequacy.  If any Lender determines that compliance with
any law or regulation or with any guideline or request from any central bank or
other Governmental Authority (whether or not having the force of law), including
any Regulatory Change, affects or would affect the amount of capital required or
expected to be maintained by such Lender or any corporation controlling such
Lender, as a consequence of, or with reference to, such Lender’s Commitment or
its making or maintaining its portion of the Loan below the rate which such
Lender or such corporation controlling such Lender could have achieved but for
such compliance (taking into account the policies of such Lender or such
corporation with regard to capital), then the Borrower shall, from time to time,
within thirty (30) days after written demand by such Lender, pay to such Lender
additional amounts sufficient to compensate such Lender or such corporation
controlling such Lender to the extent that such Lender determines such increase
in capital is allocable to such Lender’s obligations hereunder.  Without
duplication of the Borrower’s obligations, a Participant shall be entitled to
receive compensation under this Section 5.1. in an amount not to exceed the
amount of the compensation to which the Lender from which it acquired such
participation is entitled with respect to the portion of its Commitment equal to
the amount of such participation (it being understood that the existence of a
Participant shall not result in an increase in any amount payable to a Lender
that would not have been payable if no participation had occurred).

 

(b)           Additional Costs.  In addition to, and not in limitation of the
immediately preceding subsection (a), the Borrower shall promptly pay to the
Administrative Agent for the account of a Lender from time to time such amounts
as such Lender may determine to be necessary to compensate such Lender for any
costs incurred by such Lender that it reasonably determines are attributable to
its making or maintaining of any LIBOR Loans or its obligation to make any LIBOR
Loans hereunder, any reduction in any amount receivable by such Lender under
this Agreement or any of the other Loan Documents in respect of any of such
LIBOR Loans or such obligation or the maintenance by such Lender of capital in
respect of its LIBOR

 

49

--------------------------------------------------------------------------------


 

Loans or its Commitment (such increases in costs and reductions in amounts
receivable being herein called “Additional Costs”), resulting from any
Regulatory Change that:  (i) except as provided in Section 3.10.(c), changes the
basis of taxation of any amounts payable to such Lender under this Agreement or
any of the other Loan Documents in respect of any of such LIBOR Loans or its
Commitment (other than taxes, deductions, withholdings or other governmental
charges that are excluded from the definition of “Taxes” pursuant to
Section 3.10.(a)), or (ii) imposes or modifies any reserve, special deposit or
similar requirements (other than Regulation D of the Board of Governors of the
Federal Reserve System or other reserve requirement to the extent utilized in
the determination of LIBOR for such LIBOR Loans) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, or
other credit extended by, or any other acquisition of funds by such Lender (or
its parent corporation), or any commitment of such Lender (including, without
limitation, the Commitment of such Lender hereunder) or (iii) has or would have
the effect of reducing the rate of return on capital of such Lender to a level
below that which such Lender could have achieved but for such Regulatory Change
(taking into consideration such Lender’s policies with respect to capital
adequacy).

 

(c)           Lender’s Suspension of LIBOR Loans.  Without limiting the effect
of the provisions of the immediately preceding subsection (a) and (b), if by
reason of any Regulatory Change, any Lender either (i) incurs Additional Costs
based on or measured by the excess above a specified level of the amount of a
category of deposits or other liabilities of such Lender that includes deposits
by reference to which the interest rate on LIBOR Loans is determined as provided
in this Agreement or a category of extensions of credit or other assets of such
Lender that includes LIBOR Loans or (ii) becomes subject to restrictions on the
amount of such a category of liabilities or assets that it may hold, then, if
such Lender so elects by notice to the Borrower (with a copy to the
Administrative Agent), the obligation of such Lender to make or Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended until such
Regulatory Change ceases to be in effect (in which case the provisions of
Section 5.5. shall apply).

 

(d)           Intentionally Omitted.

 

(e)           Notification and Determination of Additional Costs.  Each of the
Administrative Agent and each Lender, as the case may be, agrees to notify the
Borrower (and, in the case of a Lender, to notify the Administrative Agent) of
any event occurring after the Agreement Date entitling the Administrative Agent
or such Lender to compensation under any of the preceding subsections of this
Section as promptly as practicable; provided, however, that the failure of the
Administrative Agent or any Lender to give such notice shall not release the
Borrower from any of its obligations hereunder; provided further, that none of
the Administrative Agent or Lenders shall be entitled to claim any additional
cost, reduction in amounts, loss, tax or other additional amount under this
Article V. if such Person fails to provide such notice to the Borrower within
180 days of the date Administrative Agent or such Lender becomes aware of the
occurrence of the event giving rise to the additional cost, reduction in
amounts, loss, tax or other additional amount.  The Administrative Agent and
each Lender, as the case may be, agrees to furnish to the Borrower (and, in the
case of a Lender, to the Administrative Agent as well) a certificate setting
forth in reasonable detail the basis and amount of each request for compensation
under this Section, provided, however, that notwithstanding anything to the
contrary in this Section 5.1., in

 

50

--------------------------------------------------------------------------------


 

the case of any Regulatory Change described in clauses (x) or (y) of the
definition of Regulatory Change, it shall be a condition to a Lender’s exercise
of its rights, if any, under this Section 5.1. that such Lender shall generally
be exercising similar rights with respect to borrowers under similar agreements
where available.  Determinations by the Administrative Agent or such Lender, as
the case may be, of the effect of any Regulatory Change shall be conclusive and
binding for all purposes, absent manifest error.

 

Section 5.2.  Suspension of LIBOR Loans.

 

Anything herein to the contrary notwithstanding, if, on or prior to the
determination of LIBOR for any Interest Period:

 

(a)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that quotations of interest rates for the
relevant deposits referred to in the definition of LIBOR are not being provided
in the relevant amounts or for the relevant maturities for purposes of
determining rates of interest for LIBOR Loans as provided herein or is otherwise
unable to determine LIBOR, or

 

(b)           the Administrative Agent reasonably determines (which
determination shall be conclusive) that the relevant rates of interest referred
to in the definition of LIBOR upon the basis of which the rate of interest for
LIBOR Loans for such Interest Period is to be determined are not likely to
adequately cover the cost to the Lenders of making or maintaining LIBOR Loans
for such Interest Period;

 

then the Administrative Agent shall give the Borrower and each Lender prompt
notice thereof and, so long as such condition remains in effect, the Lenders
shall be under no obligation to, and shall not, make additional LIBOR Loans,
Continue LIBOR Loans or Convert Loans into LIBOR Loans and the Borrower shall,
on the last day of each current Interest Period for each outstanding LIBOR Loan,
either prepay such Loan or Convert such Loan into a Base Rate Loan.

 

Section 5.3.  Illegality.

 

Notwithstanding any other provision of this Agreement, if any Lender shall
reasonably determine (which determination shall be conclusive and binding) that
it is unlawful for such Lender to honor its obligation to make or maintain LIBOR
Loans hereunder, then such Lender shall promptly notify the Borrower thereof
(with a copy of such notice to the Administrative Agent) and such Lender’s
obligation to make or Continue, or to Convert Loans of any other Type into,
LIBOR Loans shall be suspended until such time as such Lender may again make and
maintain LIBOR Loans (in which case the provisions of Section 5.5. shall be
applicable).

 

Section 5.4.  Compensation.

 

The Borrower shall pay to the Administrative Agent for the account of each
Lender, upon the request of the Administrative Agent, such amount or amounts as
the Administrative Agent shall determine in its reasonable discretion shall be
sufficient to compensate such Lender for any loss, cost or expense attributable
to:

 

51

--------------------------------------------------------------------------------


 

(a)           any payment or prepayment (whether mandatory or optional) of a
LIBOR Loan or Conversion of a LIBOR Loan, made by such Lender for any reason
(including, without limitation, acceleration) on a date other than the last day
of the Interest Period for such Loan; or

 

(b)           any failure by the Borrower for any reason (including, without
limitation, the failure of any of the applicable conditions precedent specified
in Section 6.2.  to be satisfied) to borrow a LIBOR Loan from such Lender on the
date for such borrowing, or to Convert a Base Rate Loan into a LIBOR Loan or
Continue a LIBOR Loan on the requested date of such Conversion or Continuation.

 

Not in limitation of the foregoing, such compensation shall include, without
limitation, in the case of a LIBOR Loan, an amount equal to the then present
value of (A) the amount of interest that would have accrued on such LIBOR Loan
for the remainder of the Interest Period at the rate applicable to such LIBOR
Loan, less (B) the amount of interest that would accrue on the same LIBOR Loan
for the same period if LIBOR were set on the date on which such LIBOR Loan was
repaid, prepaid or Converted or the date on which the Borrower failed to borrow,
Convert or Continue such LIBOR Loan, as applicable, calculating present value by
using as a discount rate LIBOR quoted on such date.  Upon the Borrower’s
request, the Administrative Agent shall provide the Borrower with a statement
setting forth in reasonable detail the basis for requesting such compensation
and the method for determining the amount thereof.  Any such statement shall be
conclusive, provided that that the determinations in such statement are made on
a reasonable basis and in good faith.

 

Section 5.5.  Treatment of Affected Loans.

 

If the obligation of any Lender to make LIBOR Loans or to Continue, or to
Convert Base Rate Loans into, LIBOR Loans shall be suspended pursuant to
Section 5.1.(c), Section 5.2., or Section 5.3. then such Lender’s LIBOR Loans
shall be automatically Converted into Base Rate Loans on the last day(s) of the
then current Interest Period(s) for LIBOR Loans (or, in the case of a Conversion
required by Section 5.1.(c), Section 5.2., or Section 5.3. on such earlier date
as such Lender or the Administrative Agent, as applicable, may specify to the
Borrower (with a copy to the Administrative Agent, as applicable)) and, unless
and until such Lender or the Administrative Agent, as applicable, gives notice
as provided below that the circumstances specified in Section 5.1.,
Section 5.2., or Section 5.3. that gave rise to such Conversion no longer exist:

 

(i)            to the extent that such Lender’s LIBOR Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s LIBOR Loans shall be applied instead to its Base Rate
Loans; and

 

(ii)           all Loans that would otherwise be made or Continued by such
Lender as LIBOR Loans shall be made or Continued instead as Base Rate Loans, and
all Base Rate Loans of such Lender that would otherwise be Converted into LIBOR
Loans shall remain as Base Rate Loans.

 

52

--------------------------------------------------------------------------------


 

If such Lender or the Administrative Agent, as applicable, gives notice to the
Borrower (with a copy to the Administrative Agent, as applicable) that the
circumstances specified in Section 5.1.(c) or 5.3. that gave rise to the
Conversion of such Lender’s LIBOR Loans pursuant to this Section no longer exist
(which such Lender or the Administrative Agent, as applicable, agrees to do
promptly upon such circumstances ceasing to exist) at a time when LIBOR Loans
made by other Lenders are outstanding, then such Lender’s Base Rate Loans shall
be automatically Converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding LIBOR Loans, to the extent necessary so that,
after giving effect thereto, all Loans held by the Lenders holding LIBOR Loans
and by such Lender are held pro rata (as to principal amounts, Types and
Interest Periods) in accordance with their respective Commitment Percentages.

 

Section 5.6.  Change of Lending Office.

 

Each Lender agrees that it will, in good faith, use reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
designate an alternate Lending Office with respect to any of its Loans affected
by the matters or circumstances described in Sections 3.10., 5.1. or 5.3. to
reduce the liability of the Borrower or avoid the results provided thereunder,
so long as such designation is not disadvantageous to such Lender as determined
by such Lender in its sole discretion, except that such Lender shall have no
obligation to designate a Lending Office located in the United States of
America.

 

Section 5.7.  Assumptions Concerning Funding of LIBOR Loans.

 

Calculation of all amounts payable to a Lender under this Article shall be made
as though such Lender had actually funded LIBOR Loans through the purchase of
deposits in the relevant market bearing interest at the rate applicable to such
LIBOR Loans in an amount equal to the amount of the LIBOR Loans and having a
maturity comparable to the relevant Interest Period; provided, however, that
each Lender may fund each of its LIBOR Loans in any manner it sees fit and the
foregoing assumption shall be used only for calculation of amounts payable under
this Article.

 

ARTICLE VI. CONDITIONS PRECEDENT

 

Section 6.1.  Initial Conditions Precedent.

 

The obligation of the Lenders to make the Loan is subject to the satisfaction or
waiver of the following conditions precedent:

 

(a)           The Administrative Agent shall have received each of the
following, in form and substance satisfactory to the Administrative Agent:

 

(i)            counterparts of this Agreement executed by each of the parties
hereto;

 

(ii)           A Note executed by the Borrower, payable to each Lender that has
requested a Note, and complying with the terms of, Section 2.11.(a);

 

53

--------------------------------------------------------------------------------


 

(iii)          the Guaranty executed by the Parent Guarantor and by each of the
Subsidiary Guarantors identified in Schedule 1.1.;

 

(iv)          an opinion of Hogan Lovells LLP, counsel to the Borrower and the
other Loan Parties, addressed to the Administrative Agent and the Lenders and in
form and substance reasonably satisfactory to the Administrative Agent;

 

(v)           the certificate or articles of incorporation or formation,
articles of organization, certificate of limited partnership or other comparable
organizational document (if any) of each Loan Party certified as of a date not
earlier than fifteen (15) days prior to the Effective Date by the Secretary of
State of the state of formation of such Loan Party (except that, if any such
document relating to any Subsidiary Guarantor delivered to Administrative Agent
pursuant to the “Original Credit Agreement” (as defined in the Revolving Credit
Agreement) has not been modified or amended and remains in full force and
effect, a certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of such Subsidiary Guarantor so stating
may be delivered in lieu of delivery of a current certified copy of such
document);

 

(vi)          a certificate of good standing (or certificate of similar meaning)
with respect to each Loan Party issued as of a date not earlier than fifteen
(15) days prior to the Effective Date by the Secretary of State of the state of
formation of each such Loan Party and certificates of qualification to transact
business or other comparable certificates issued as of a recent date by each
Secretary of State (and any state department of taxation, as applicable) of each
state in which such Loan Party is required to be so qualified and where failure
to be so qualified could reasonably be expected to have a Material Adverse
Effect;

 

(vii)         a certificate of incumbency signed by the Secretary or Assistant
Secretary (or other individual performing similar functions) of each Loan Party
with respect to each of the officers of such Loan Party authorized to execute
and deliver the Loan Documents to which such Loan Party is a party, and in the
case of the Borrower, authorized to execute and deliver on behalf of the
Borrower Notices of Borrowing, Notices of Conversion and Notices of
Continuation;

 

(viii)        copies certified by the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party of (A) the by-laws
of such Loan Party, if a corporation, the operating agreement, if a limited
liability company, the partnership agreement, if a limited or general
partnership, or other comparable document in the case of any other form of legal
entity (except that, if any such document delivered to Administrative Agent
pursuant to the “Original Credit Agreement” (as defined in the Revolving Credit
Agreement) has not been modified or amended and remains in full force and
effect, a certificate so stating may be delivered in lieu of delivery of another
copy of such document) and (B) all corporate, partnership, member or other
necessary action taken by such Loan Party to authorize the execution, delivery
and performance of the Loan Documents to which it is a party;

 

(ix)          evidence of the insurance required under Section 8.5.;

 

54

--------------------------------------------------------------------------------


 

(x)           a certificate of the Borrower and the Parent Guarantor certifying
that the Properties identified in Schedule 4.1 satisfy the requirements for
inclusion in the Unencumbered Pool under this Agreement;

 

(xi)          a Compliance Certificate calculated as of September 30, 2012;

 

(xii)         a Transfer Authorizer Designation Form effective as of the
Agreement Date;

 

(xiii)        evidence that the Fees, if any, then due and payable under
Section 3.5., together with all other fees, expenses and reimbursement amounts
due and payable to the Administrative Agent and any of the Lenders, including,
without limitation, the fees and expenses of counsel to the Administrative
Agent, have been paid;

 

(xiv)        such other documents and instruments as the Administrative Agent,
or any Lender through the Administrative Agent, may reasonably request; and

 

(b)           In the good faith and reasonable judgment of the Administrative
Agent:

 

(i)            there shall not have occurred or become known to the
Administrative Agent or any of the Lenders any event, condition, situation or
status since the date of the information contained in the financial and business
projections, budgets, pro forma data and forecasts concerning the Borrower and
its Subsidiaries delivered to the Administrative Agent and the Lenders prior to
the Agreement Date that has had or could reasonably be expected to result in a
Material Adverse Effect;

 

(ii)           no litigation, action, suit, investigation or other arbitral,
administrative or judicial proceeding shall be pending or threatened in writing
which could reasonably be expected to (A) result in a Material Adverse Effect or
(B) restrain or enjoin, impose materially burdensome conditions on, or otherwise
materially and adversely affect, the ability of the Borrower or any other Loan
Party to fulfill its obligations under the Loan Documents to which it is a
party;

 

(iii)          the Borrower and the other Loan Parties shall have received all
approvals, consents and waivers, and shall have made or given all necessary
filings and notices as shall be required to consummate the transactions
contemplated hereby without the occurrence of any default under, conflict with
or violation of (A) any Applicable Law or (B) any material agreement, document
or instrument to which any Loan Party is a party or by which any of them or
their respective properties is bound; and

 

(iv)          the Borrower and each other Loan Party shall have provided all
information requested by the Administrative Agent and each Lender in order to
comply with applicable “know your customer” and anti-money laundering rules and
regulations, including without limitation, the Patriot Act.

 

55

--------------------------------------------------------------------------------


 

Section 6.2.  Additional Conditions Precedent to Loan.

 

The obligation of the Lenders to make any Loan is subject to the further
conditions precedent that: (a) no Default or Event of Default shall exist as of
the date of the making of the Loan or would exist immediately after giving
effect thereto, and no violation of the limits described in Section 2.15. would
occur after giving effect thereto; (b) the representations and warranties made
or deemed made by the Borrower and each other Loan Party in the Loan Documents
to which any of them is a party, shall be true and accurate in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall be true and correct in all
respects) on and as of the date of the making of the Loan with the same force
and effect as if made on and as of such date except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and accurate
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall have been
true and correct in all respects) on and as of such earlier date) and except for
changes in factual circumstances permitted by the Loan Documents; (c) the
Administrative Agent shall have received a timely Notice of Borrowing; and
(d) there shall not have occurred any event, change, circumstance or other
occurrence that has had a Material Adverse Effect.  Each Credit Event shall
constitute a certification by the Borrower to the effect set forth in the
preceding sentence (both as of the date of the giving of notice relating to such
Credit Event and, unless the Borrower otherwise notifies the Administrative
Agent prior to the date of such Credit Event, as of the date of the occurrence
of such Credit Event).  In addition, the Borrower shall be deemed to have
represented to the Administrative Agent and the Lenders at the time the Loan is
made that all conditions contained in Sections 6.1. and 6.2. have been
satisfied.

 

Section 6.3.  Conditions as Covenants.

 

If the Lenders permit the making of the Loan prior to the satisfaction of all
conditions precedent set forth in Sections 6.1. and 6.2., the Borrower shall
nevertheless cause such condition or conditions to be satisfied within five
(5) Business Days after the date of the making of the Loan.  Unless set forth in
writing to the contrary, the making of the Loan by a Lender on the Effective
Date shall constitute a confirmation by such Lender to the Administrative Agent
and the other Lenders that insofar as such Lender is concerned the Borrower has
satisfied the conditions precedent for the Loan set forth in Sections 6.1. and
6.2.

 

ARTICLE VII. REPRESENTATIONS AND WARRANTIES

 

Section 7.1.  Representations and Warranties.

 

In order to induce the Administrative Agent and each Lender to enter into this
Agreement and to make the Loan, the Parent Guarantor and the Borrower represent
and warrant to the Administrative Agent and each Lender as follows:

 

(a)           Organization; Power; Qualification.  Each of the Loan Parties and
the other Subsidiaries is a corporation, partnership or other legal entity, duly
organized or formed, validly existing and in good standing under the
jurisdiction of its incorporation or formation, has the

 

56

--------------------------------------------------------------------------------


 

power and authority to own or lease its respective properties and to carry on
its respective business as now being and hereafter proposed to be conducted and
is duly qualified and is in good standing as a foreign corporation, partnership
or other legal entity, and authorized to do business, in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification or authorization and where the failure to be so qualified or
authorized could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b)           Ownership Structure.  Part I of Schedule 7.1.(b) is, as of the
Agreement Date, a complete and correct list of all Subsidiaries of the Parent
Guarantor setting forth for each such Subsidiary, (i) the jurisdiction of
organization of such Subsidiary, (ii) each Person holding any Equity Interest in
such Subsidiary, (iii) the nature of the Equity Interests held by each such
Subsidiary and (iv) the percentage of ownership of such Subsidiary represented
by such Equity Interests.  Each of the Borrower and its Subsidiaries owns, free
and clear of all Liens (other than Permitted Liens) and has the unencumbered
right to vote, all outstanding Equity Interests in each Subsidiary which
directly or indirectly owns a Borrowing Base Property. As of the Agreement Date,
except as disclosed in Schedule 7.1.(b), (A) all of the issued and outstanding
capital stock of each Person identified in Schedule 7.1.(b) as organized as a
corporation is validly issued, fully paid and nonassessable and (B) there are no
outstanding subscriptions, options, warrants, commitments, preemptive rights or
agreements of any kind (including, without limitation, any stockholders’ or
voting trust agreements) for the issuance, sale, registration or voting of, or
outstanding securities convertible into, any additional shares of capital stock
of any class, or partnership or other ownership interests of any type in, any 
Person identified in Schedule 7.1.(b).  As of the Agreement Date, Part II of
Schedule 7.1.(b) correctly sets forth all Unconsolidated Affiliates of the
Parent Guarantor, including the correct legal name of such Person, the type of
legal entity which each such Person is, and all Equity Interests in such Person
held directly or indirectly by the Parent Guarantor.  As of the Agreement Date,
the Subsidiaries identified in Schedule 1.1 constitute all of the Material
Subsidiaries that are not Excluded Subsidiaries.

 

(c)           Authorization of Agreement, Notes, Loan Documents and Borrowings. 
The Borrower has the right and power, and has taken all necessary action to
authorize it, to borrow and obtain other extensions of credit hereunder.  The
Borrower and each other Loan Party has the right and power, and has taken all
necessary action to authorize it, to execute, deliver and perform each of the
Loan Documents and the Fee Letter to which it is a party in accordance with
their respective terms and to consummate the transactions contemplated hereby
and thereby.  The Loan Documents and the Fee Letter to which the Borrower or any
other Loan Party is a party have been duly executed and delivered by the duly
authorized officers of such Person and each is a legal, valid and binding
obligation of such Person enforceable against such Person in accordance with its
respective terms, except as the same may be limited by bankruptcy, insolvency,
and other similar laws affecting the rights of creditors generally and the
availability of equitable remedies for the enforcement of certain obligations
contained herein or therein and as may be limited by equitable principles
generally.

 

(d)           Compliance of Agreement, Etc. with Laws.  The execution, delivery
and performance of this Agreement, the Notes, the other Loan Documents to which
any Loan Party is a party and the Fee Letter in accordance with their respective
terms and the borrowings and other

 

57

--------------------------------------------------------------------------------


 

extensions of credit hereunder do not and will not, by the passage of time, the
giving of notice, or both:  (i) require any Governmental Approval (other than
any required filing with the SEC, which the Borrower agrees to file in a timely
manner) or violate any Applicable Law (including, without limitation,
Environmental Laws) relating to the Borrower or any other Loan Party;
(ii) conflict with, result in a breach of or constitute a default under the
organizational documents of the Borrower or any other Loan Party, or any
material indenture, agreement or instrument to which the Borrower or any other
Loan Party is a party or by which it or any of its respective properties may be
bound; or (iii) result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or hereafter acquired by any Loan
Party (other than a Permitted Lien).

 

(e)           Compliance with Law; Governmental Approvals.  Each Loan Party and
each other Subsidiary is in compliance with each Governmental Approval
applicable to it and in compliance with all other Applicable Laws (including,
without limitation, Environmental Laws) relating to it except for noncompliances
which, and Governmental Approvals the failure to possess which, could not,
individually or in the aggregate, reasonably be expected to result in a Default
or Event of Default or have a Material Adverse Effect.

 

(f)            Title to Properties; Liens.  Schedule 7.1.(f) is, as of the
Agreement Date, a complete and correct listing of all real estate assets of the
Loan Parties and the other Subsidiaries.  Schedule 4.1. attached hereto is, as
of the Agreement Date, a complete and correct listing of all Borrowing Base
Properties owned by the Loan Parties.  Each of the Loan Parties and all other
Subsidiaries have good, marketable and legal title to, or a valid leasehold
interest in, their respective assets (subject to Permitted Liens and, in the
case of Subsidiaries that are not Loan Parties, Liens not prohibited by this
Agreement).  No Borrowing Base Property or any ownership interest of the
Borrower in any Subsidiary that directly or indirectly owns any Borrowing Base
Property is subject to any Lien other than Permitted Liens.  Unless otherwise
waived in accordance with the terms of this Agreement, each Borrowing Base
Property included in the Unencumbered Pool satisfies all applicable requirements
under Section 4.2.

 

(g)           Existing Indebtedness.  Schedule 7.1.(g) is, as of the Agreement
Date, a complete and correct listing of all Indebtedness (including all
Guarantees) for borrowed money or in respect of Derivative Contracts of each of
the Loan Parties and the other Subsidiaries, and if such Indebtedness is secured
by any Lien, a description of the property subject to such Lien.  As of the
Agreement Date, except as set forth in Schedule 7.1.(g) no monetary default
exists under any such Indebtedness and the Borrower or other Loan Parties or
Subsidiaries have not received notice of any other default under any such
Indebtedness.

 

(h)           Material Contracts.  Schedule 7.1.(h) is, as of the Agreement
Date, a true, correct and complete listing of all Material Contracts (other than
Material Contracts evidencing Indebtedness identified on Schedule 7.1.(g), if
any).  As of the Agreement Date, no event or condition which would permit any
party to any such Material Contract to terminate such Material Contract exists.

 

(i)            Litigation.  Except as set forth on Schedule 7.1.(i), there are
no actions, suits, investigations or proceedings pending (nor have any actions,
suits or proceedings been threatened in writing) against or in any other way
relating adversely to or affecting, any Loan

 

58

--------------------------------------------------------------------------------


 

Party, any other Subsidiary or any of their respective property in any court or
before any arbitrator of any kind or before or by any other Governmental
Authority which, (i) could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or (ii) in any manner draws into
question the validity or enforceability of any Loan Documents or the Fee
Letter.  As of the Agreement Date, there are no strikes, slow downs, work
stoppages or walkouts or other labor disputes in progress or threatened relating
to, any Loan Party or any other Subsidiary.

 

(j)            Taxes.  All federal and state income and other material tax
returns of each Loan Party and each other Subsidiary required by Applicable Law
to be filed have been duly filed, and all federal and state income and other
material taxes, assessments and other governmental charges or levies upon, each
Loan Party and each other Subsidiary and their respective properties, income,
profits and assets which are due and payable have been paid, except any such
nonpayment or non-filing which is at the time permitted under Section 8.6.  As
of the Agreement Date, no Loan Party (or any of its Subsidiaries) has been
notified that any of its United States income tax returns is under audit.  All
charges, accruals and reserves on the books of the Parent Guarantor and the
Subsidiaries in respect of any taxes or other governmental charges are in
accordance with GAAP.

 

(k)           Financial Statements.  The Borrower has furnished to the
Administrative Agent copies of the audited consolidated balance sheet of the
Parent Guarantor and its consolidated Subsidiaries for the fiscal year ended
December 31, 2011 and the unaudited consolidated balance sheet of the Parent
Guarantor and its consolidated Subsidiaries for the quarter ended September 30,
2012, together with (in each case) the related consolidated statements of
operations, shareholders’ equity and cash flow for the fiscal quarter ended on
such date.  Such balance sheet and statements (including in each case related
schedules and notes) are complete and correct in all material respects and
present fairly in all material respects, in accordance with GAAP consistently
applied throughout the applicable periods, the consolidated financial position
of the Parent Guarantor and its consolidated Subsidiaries as at the date thereof
and the results of operations and the cash flow for such period (subject, in the
case of the unaudited statements, to changes resulting from normal year end
audit adjustments and the inclusion in the final audited statements of footnotes
that were not contained in the unaudited statements).  Neither the Parent
Guarantor nor any of its Subsidiaries has on the Agreement Date any material
contingent liabilities, liabilities, liabilities for taxes, unusual or long-term
commitments or unrealized or forward anticipated losses from any unfavorable
commitments, except as referred to or reflected or provided for in the foregoing
financial statements.

 

(l)            No Material Adverse Change.  Since December 31, 2011, there have
been no events, changes, circumstances or occurrences that have had,
individually or in the aggregate, a Material Adverse Effect.  As of the
Agreement Date and after giving effect to the initial borrowings hereunder, each
of the Parent Guarantor and the Borrower is Solvent, and the Parent Guarantor,
the Borrower and the other Subsidiaries (taken as a whole) are Solvent.

 

(m)          Financial Information for Borrowing Base Properties.  The financial
information delivered by the Borrower pertaining to each of the Borrowing Base
Properties to the Administrative Agent in accordance with
Section 9.4.(d)(ii) fairly presents in a summary form in

 

59

--------------------------------------------------------------------------------


 

accordance with Section 9.4.(d)(ii), and otherwise accurately in all material
respects, the Net Operating Income of each such Borrowing Base Property for the
period then ended.

 

(n)           ERISA.  Each member of the ERISA Group has fulfilled its
obligations under the contribution requirements of ERISA and the Internal
Revenue Code with respect to each Plan and is in compliance with the presently
applicable provisions of ERISA and the Internal Revenue Code with respect to
each Plan, in each case, except as could not reasonably be expected to have a
Material Adverse Effect.  No member of the ERISA Group has (i) sought a waiver
of the minimum funding standard under Section 412 of the Internal Revenue Code
in respect of any Plan, (ii) failed to make any contribution or payment to any
Plan or Multiemployer Plan or in respect of any Benefit Arrangement, or made any
amendment to any Plan or Benefit Arrangement, which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security under
ERISA or the Internal Revenue Code or (iii) incurred any liability under
Title IV of ERISA other than a liability to the PBGC for premiums under
Section 4007 of ERISA or that could not reasonably be expected to have a
Material Adverse Effect.

 

(o)           Absence of Default.  None of the Loan Parties or the other
Subsidiaries is in default under its certificate or articles of incorporation or
formation, bylaws, partnership agreement or other similar organizational
documents, and no event has occurred, which has not been remedied, cured or
waived, which, in any case, (i) constitutes a Default or an Event of Default; or
(ii) constitutes, or which with the passage of time, the giving of notice, or
both, would constitute, a default or event of default by, any Loan Party or any
other Subsidiary under any agreement (other than this Agreement) or judgment,
decree or order to which any such Person is a party or by which any such Person
or any of its respective properties may be bound where such default or event of
default could reasonably be expected to, individually or in the aggregate, have
a Material Adverse Effect.

 

(p)           Environmental Laws.  Each of the Loan Parties and the other
Subsidiaries:  (i) is in compliance with all Environmental Laws applicable to
its business, operations and the Properties, (ii) has obtained all Governmental
Approvals which are required under Environmental Laws, and each such
Governmental Approval is in full force and effect, and (iii) is in compliance
with all terms and conditions of such Governmental Approvals, where with respect
to each of the immediately preceding clauses (i) through (iii) the failure to
obtain or to comply with could reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  Except for any of the following
matters that could not be reasonably expected to have, individually or in the
aggregate, a Material Adverse Effect, no Loan Party has any knowledge of, nor
has received notice of, any past present or pending releases, events,
conditions, circumstances, activities, practices, incidents, facts, occurrences,
actions, or plans that, with respect to any Loan Party or any other Subsidiary,
their respective businesses, operations or with respect to the Properties, may:
(i) cause or contribute to an actual or alleged violation of or noncompliance
with Environmental Laws, (ii) cause or contribute to any other potential common
law or legal claim or other liability, or (iii) cause any of the Properties to
become subject to any restrictions on ownership, occupancy, use or
transferability under any Environmental Law or require the filing or recording
of any notice, approval or disclosure document under any Environmental Law and,
with respect to the immediately preceding clauses (i) through (iii) is based on
or related to the on-site or off-site manufacture, generation, processing,
distribution, use, treatment, storage, disposal, transport, removal, clean up or

 

60

--------------------------------------------------------------------------------


 

handling, or the emission, discharge, release or threatened release of any
wastes or Hazardous Material, or any other requirement under Environmental Law. 
There is no civil, criminal, or administrative action, suit, demand, claim,
hearing, notice, or demand letter, mandate, order, lien, request,,
investigation, or proceeding pending or, to the knowledge of the Borrower,
threatened, against any Loan Party or any other Subsidiary relating in any way
to Environmental Laws which reasonably could be expected to have, individually
or in the aggregate, a Material Adverse Effect.  None of the Borrowing Base
Properties and, as of the Agreement Date, none of the other Properties is listed
on or proposed for listing on the National Priority List promulgated pursuant to
the Comprehensive Environmental Response, Compensation and Liability Act of 1980
and its implementing regulations, or any state or local priority list
promulgated pursuant to any analogous state or local law.  To the knowledge of
the Borrower, no Hazardous Materials generated at or transported from any of the
Properties is or has been transported to, or disposed of at, any location that
is listed or proposed for listing on the National Priority List or any analogous
state or local priority list, or any other location that is or has been the
subject of a clean-up, removal or remedial action pursuant to any Environmental
Law, except to the extent that such transportation or disposal could not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect.

 

(q)           Investment Company.  No Loan Party, nor any other Subsidiary is
(i) an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or
(ii) subject to any other Applicable Law which purports to regulate or restrict
its ability to borrow money or obtain other extensions of credit or to
consummate the transactions contemplated by this Agreement or to perform its
obligations under any Loan Document to which it is a party.

 

(r)            Margin Stock.  No Loan Party nor any other Subsidiary is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying “margin stock” within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System.

 

(s)            Affiliate Transactions.  Except as permitted by Section 10.8. or
as otherwise set forth on Schedule 7.1.(s), no Loan Party nor any other
Subsidiary is a party to or bound by any agreement or arrangement (whether oral
or written) with any Affiliate.

 

(t)            Intellectual Property.  Each of the Loan Parties and each other
Subsidiary owns or has the right to use, under valid license agreements or
otherwise, all patents, licenses, franchises, trademarks, trademark rights,
service marks, service mark rights, trade names, trade name rights, trade
secrets and copyrights that is material to the business of the Parent Guarantor
and its Subsidiaries, taken as whole (collectively, “Intellectual Property”),
without known conflict with any patent, license, franchise, trademark, trademark
right, service mark, service mark right, trade secret, trade name, copyright, or
other proprietary right of any other Person, the effect of which conflict could
reasonably be expected to have a Material Adverse Effect.  The Loan Parties have
taken all such steps as they deem reasonably necessary to protect their
respective rights under and with respect to such Intellectual Property.  No
claim has been asserted by any Person with respect to the use of any such
Intellectual Property, or challenging or questioning the validity or
effectiveness of any such Intellectual Property that could reasonably be
expected to have a Material Adverse Effect.

 

61

--------------------------------------------------------------------------------


 

(u)           Business.  As of the Agreement Date, the Loan Parties and the
other Subsidiaries are engaged in the business of the ownership, leasing and
operation of lodging properties, together with other business activities
incidental thereto.

 

(v)           Broker’s Fees.  Except as set forth in the Fee Letter, no broker’s
or finder’s fee, commission or similar compensation will be payable with respect
to the transactions contemplated hereby.  No other similar fees or commissions
will be payable by any Loan Party for any other services rendered to any Loan
Party or any other Subsidiaries ancillary to the transactions contemplated
hereby.

 

(w)          Insurance.  The Parent Guarantor and the Subsidiaries maintain
insurance in compliance with the provisions of Section 8.5.

 

(x)           Accuracy and Completeness of Information.  All written
information, reports and data (other than financial projections and other
forward looking statements) furnished to the Administrative Agent or any Lender
by, on behalf of, or at the direction of, any Loan Party or any other Subsidiary
were, at the time the same were so furnished, complete and correct in all
material respects, or, in the case of financial statements, presented fairly in
all material respects in accordance with GAAP consistently applied throughout
the periods involved in each case, the financial position of the Persons
involved as at the date thereof and the results of operations for such periods
(subject, as to interim statements, to changes resulting from normal year-end
audit adjustments and the inclusion in the final audited statements of footnotes
that were not contained in the interim statements).  All financial projections
and other forward looking statements prepared by or on behalf of any Loan Party
that have been or may hereafter be made available to the Administrative Agent or
any Lender were or will be prepared in good faith based on assumptions believed
to be reasonable at the time made, but with it being understood that such
projections and statements are not a guarantee of future performance and that
such future performance may vary materially from such projections.  No document
furnished or written statement made to the Administrative Agent or any Lender in
connection with the negotiation, preparation or execution of, or pursuant to,
this Agreement or any of the other Loan Documents contains or will contain any
untrue statement of a fact material to the creditworthiness of any Loan Party or
any other Subsidiary or omits or will omit, when taken with together with all
other information furnished, to state a material fact necessary in order to make
the statements contained therein in light of the circumstances under which they
are or will be made, not misleading.

 

(y)           Not Plan Assets; No Prohibited Transactions.  For purposes of
ERISA and the Internal Revenue Code, none of the assets of any Loan Party or any
other Subsidiary constitutes “plan assets”, within the meaning of ERISA and the
regulations promulgated thereunder, of any Plan.  The execution, delivery and
performance of the Loan Documents and the Fee Letter by the Loan Parties, and
the borrowing, other credit extensions and repayment of amounts thereunder, do
not and will not constitute “prohibited transactions” under ERISA or the
Internal Revenue Code.

 

(z)           OFAC.  None of the Borrower, any of the other Loan Parties, any of
the other Subsidiaries, or any other Affiliate of the Borrower: (i) is a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by the U.S. Department of the Treasury’s

 

62

--------------------------------------------------------------------------------


 

Office of Foreign Assets Control (“OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time; (ii) is (A) an agency of the government of a
country, (B) an organization controlled by a country, or (C) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/index.shtml, or as otherwise
published from time to time, as such program may be applicable to such agency,
organization or Person; or (iii) derives any of its assets or operating income
from investments in or transactions with any such country, agency, organization
or Person unless authorized by OFAC or under regulations administered by OFAC;
and none of the proceeds from the Loan will be used to finance any operations,
investments or activities in, or make any payments to, any such country, agency,
organization or Person, unless authorized by OFAC or under applicable
regulations administered by OFAC.

 

Section 7.2.  Survival of Representations and Warranties, Etc.

 

All statements contained in any certificate, financial statement or other
instrument delivered by or on behalf of any Loan Party or any other Subsidiary
to the Administrative Agent or any Lender pursuant to or in connection with this
Agreement or any of the other Loan Documents (including, but not limited to, any
such statement made in or in connection with any amendment thereto or any
statement contained in any certificate, financial statement or other instrument
delivered by or on behalf of any Loan Party prior to the Agreement Date and
delivered to the Administrative Agent or any Lender in connection with the
underwriting or closing the transactions contemplated hereby) shall constitute
representations and warranties made by the Borrower and Parent Guarantor under
this Agreement.  All representations and warranties made under this Agreement
and the other Loan Documents shall be deemed to be made at and as of the
Agreement Date, the Effective Date, the date on which any Additional Loan
Advance is effectuated pursuant to Section 2.16., except to the extent that such
representations and warranties expressly relate solely to an earlier date (in
which case such representations and warranties shall have been true and correct
in all material respects (unless such representation and warranty is qualified
by materiality, in which event such representation and warranty shall be true
and correct in all respects)  on and as of such earlier date) and except for
changes in factual circumstances permitted under the Loan Documents.  All such
representations and warranties shall survive the effectiveness of this
Agreement, the execution and delivery of the Loan Documents and the making of
the Loan.

 

ARTICLE VIII. AFFIRMATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 8.1.  Preservation of Existence and Similar Matters.

 

Except as otherwise permitted under Section 10.4., the Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, (i) preserve

 

63

--------------------------------------------------------------------------------


 

and maintain its respective existence, (ii) preserve and maintain its rights,
franchises, licenses and privileges in the jurisdiction of its incorporation or
formation and (iii) qualify and remain qualified and authorized to do business
in each jurisdiction in which the character of its properties or the nature of
its business requires such qualification and authorization, except, in the case
of clauses (i) (solely with respect to Subsidiaries other than Loan Parties),
(ii) and (iii), where the failure to do so could not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect.

 

Section 8.2.  Compliance with Applicable Law.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Applicable Law, including
the obtaining of all Governmental Approvals, the failure with which to comply
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 8.3.  Maintenance of Property.

 

In addition to the requirements of any of the other Loan Documents, the Parent
Guarantor and the Borrower shall, and shall cause each other Loan Party and each
other Subsidiary to, (a) protect and preserve all of its material properties,
including, but not limited to, all Intellectual Property necessary to the
conduct of its respective business, and maintain in good repair, working order
and condition all tangible properties, ordinary wear and tear excepted, and
(b) from time to time make or cause to be made all needed and appropriate
repairs, renewals, replacements and additions to such properties, so that the
business carried on in connection therewith may be properly and advantageously
conducted at all times, except in the cases of clauses (a) and (b) where the
failure to do so could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

Section 8.4.  Conduct of Business.

 

The Parent Guarantor and the Borrower shall, and shall cause the other Loan
Parties and each other Subsidiary to, carry on its respective businesses as
described in Section 7.1.(u) and not enter into any line of business not
incidental  and reasonably related thereto.

 

Section 8.5.  Insurance.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, maintain insurance on a replacement cost
basis with financially sound and reputable insurance companies (with an A.M.
Best policyholders rating of at least A-IX (with respect to liability) or A-X
(with respect to property damage)) against such risks (including, without
limitation, acts of terrorism) and in such amounts as is customarily maintained
by similar businesses and similar locations or as may be required by Applicable
Law.  The Parent Guarantor and the Borrower shall from time to time deliver to
the Administrative Agent upon request a detailed list, together with copies of
all policies of the insurance then in effect, stating the names of the insurance
companies, the amounts and rates of the insurance, the dates of the expiration
thereof and the properties and risks covered thereby.

 

64

--------------------------------------------------------------------------------


 

Section 8.6.  Payment of Taxes and Claims.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, pay and discharge (a) when due all federal
and state income taxes and all other material taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it, and (b) by not later than 30 days past due
all lawful claims of materialmen, mechanics, carriers, warehousemen and
landlords for labor, materials, supplies and rentals which, if unpaid, could
become a Lien on any properties of such Person; provided, however, that this
Section shall not require the payment or discharge of any such tax, assessment,
charge, levy or claim (i) which is being contested in good faith by appropriate
proceedings which operate to suspend the collection thereof and for which
adequate reserves have been established on the books of such Person in
accordance with GAAP or (ii) to the extent covered by title insurance.

 

Section 8.7.  Books and Records; Inspections.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP shall be made of
all dealings and transactions in relation to its business and activities.  The
Parent Guarantor and the Borrower shall, and shall cause each other Loan Party
and each other Subsidiary to, permit representatives of the Administrative Agent
or any Lender to visit and inspect any of their respective properties, to
examine and make abstracts from any of their respective books and records and to
discuss their respective affairs, finances and accounts with their respective
officers, employees and independent public accountants (in the Borrower’s
presence if an Event of Default does not then exist), all at such reasonable
times during business hours and as often as may reasonably be requested and, so
long as no Event of Default exists, with reasonable prior notice.  The Parent
Guarantor and the Borrower shall be obligated to reimburse the Administrative
Agent and the Lenders for their reasonable and documented out-of-pocket costs
and expenses incurred in connection with the exercise of their rights under this
Section only if such exercise occurs while a Default or Event of Default exists.

 

Section 8.8.  Use of Proceeds.

 

The Parent Guarantor and the Borrower will use the proceeds the Loan only
(a) for the payment of redevelopment and development costs incurred in
connection with Properties owned by the Parent Guarantor or any Subsidiary;
(b) to finance acquisitions not otherwise prohibited under this Agreement;
(c) to finance capital expenditures, dividends and the repayment of Indebtedness
of the Parent Guarantor and its Subsidiaries; and (d) to provide for the general
working capital needs of the Parent Guarantor and its Subsidiaries and for other
general corporate purposes of the Parent Guarantor and its Subsidiaries.  The
Parent Guarantor and the Borrower shall not, and shall not permit any other Loan
Party or any other Subsidiary to, use any part of such proceeds to purchase or
carry, or to reduce or retire or refinance any credit incurred to purchase or
carry, any Margin Stock or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock.

 

65

--------------------------------------------------------------------------------


 

Section 8.9.  Environmental Matters.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, comply with all Environmental Laws the
failure with which to comply could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.  The Parent Guarantor and the
Borrower shall, and shall cause each other Loan Party and each other Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental Approvals, including actions to remove
and dispose of all Hazardous Materials and to clean up the Properties as
required under Environmental Laws, except where the failure to comply could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall, and shall cause
the Loan Parties and the other Subsidiaries to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their Borrowing Base
Properties arising out of or related to any Environmental Laws (other than a
Permitted Environmental Lien).  Nothing in this Section shall impose any
obligation or liability whatsoever on the Administrative Agent or any Lender.

 

Section 8.10.  Further Assurances.

 

At the Borrower’s sole cost and expense and upon request of the Administrative
Agent, the Parent Guarantor and the Borrower shall, and shall cause each other
Loan Party to, duly execute and deliver or cause to be duly executed and
delivered, to the Administrative Agent such further instruments, documents and
certificates consistent with the existing terms and conditions of the Loan
Documents, and do and cause to be done such further acts that may be reasonably
necessary or advisable in the reasonable opinion of the Administrative Agent to
carry out more effectively the provisions and purposes of this Agreement and the
other Loan Documents.

 

Section 8.11.  Material Contracts.

 

The Parent Guarantor and the Borrower shall, and shall cause each other Loan
Party and each other Subsidiary to, duly and punctually perform and comply with
any and all material representations, warranties, covenants and agreements
expressed as binding upon any such Person under any Material Contract, to the
extent that the failure to do so could reasonably be expected to have a Material
Adverse Effect.  The Parent Guarantor and the Borrower shall not, and shall not
permit any other Loan Party or any other Subsidiary to, do or knowingly permit
to be done anything to impair materially the value of any of the Material
Contracts, to the extent the same could reasonably be expected to have a
Material Adverse Effect.

 

Section 8.12.  REIT Status.

 

The Parent Guarantor shall maintain its status as a REIT.

 

Section 8.13.  Exchange Listing.

 

The Parent Guarantor shall maintain at least one class of common shares of the
Parent Guarantor having trading privileges on the New York Stock Exchange or the
American Stock Exchange or which is subject to price quotations on The NASDAQ
Stock Market’s National Market System.

 

66

--------------------------------------------------------------------------------


 

Section 8.14.  Subsidiary Guarantors.

 

(a)           The Parent Guarantor and the Borrower shall, not later than the
date on which the applicable Compliance Certificate is required to be delivered
hereunder, for each other Person (other than an Excluded Subsidiary) becoming a
Material Subsidiary (whether by acquisition of a Property or otherwise) and each
Subsidiary that is a Material Subsidiary and that is not a Subsidiary Guarantor
ceasing to be an Excluded Subsidiary, in each case during the fiscal quarter for
which such Compliance Certificate is required, deliver or cause to be delivered
to the Administrative Agent each of the following items, each in form and
substance reasonably satisfactory to the Administrative Agent: (i) an Accession
Agreement executed by such Material Subsidiary, and (ii) the items with respect
to such Material Subsidiary that would have been delivered under Sections
6.1.(iv) through (viii) if such Material Subsidiary had been a Subsidiary
Guarantor on the Effective Date (in the case of Section 6.1.(iv), only to the
extent requested by the Administrative Agent in connection with a new Borrowing
Base Property).  Nothing contained in this Section shall supersede, modify or
otherwise affect the provisions of Sections 4.1. or 4.2.

 

(b)           The Parent Guarantor and the Borrower shall not permit Adjusted
Total Asset Value attributable to assets directly owned by the Borrower and
Subsidiary Guarantors to be less than 90% of Adjusted Total Asset Value at any
time.

 

(c)           The Borrower may request in writing that the Administrative Agent
release, and upon receipt of such request the Administrative Agent shall
promptly release, a Subsidiary Guarantor from the Guaranty so long as: (i) such
Subsidiary Guarantor meets, or will meet simultaneously with its release from
the Guaranty, all of the provisions of the definition of the term “Excluded
Subsidiary” or has ceased to be, or simultaneously with its release from the
Guaranty will cease to be, a Material Subsidiary or a Subsidiary; (ii) such
Subsidiary Guarantor is not otherwise required to be a party to the Guaranty
under Section 8.14.(a); (iii) no Default or Event of Default shall then be in
existence or would occur as a result of such release, including, without
limitation, a Default or Event of Default resulting from a violation of any of
the covenants contained in Section 10.1; and (iv) the Administrative Agent shall
have received such written request at least ten (10) Business Days (or such
shorter period as may be acceptable to the Administrative Agent) prior to the
requested date of release.  Delivery by the Borrower to the Administrative Agent
of any such request shall constitute a representation by the Borrower that the
matters set forth in the preceding sentence (both as of the date of the giving
of such request and as of the date of the effectiveness of such request) are
true and correct with respect to such request.  The Administrative Agent agrees
to furnish to the Borrower, promptly after the Borrower’s request and at the
Borrower’s sole cost and expense, any release, termination, or other agreement
or document evidencing the foregoing release as may be reasonably requested by
the Borrower.

 

ARTICLE IX. INFORMATION

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7.,  the Parent Guarantor and the
Borrower shall furnish to the Administrative Agent for distribution to each of
the Lenders:

 

67

--------------------------------------------------------------------------------


 

Section 9.1.  Quarterly Financial Statements.

 

Not later than five (5) days following the Parent Guarantor’s filing of its
Form 10-Q with the SEC for each of the first, second and third fiscal quarters
of the Parent Guarantor and in any event within forty-five (45) days after the
closing of each such quarter, the unaudited consolidated balance sheet of the
Parent Guarantor and its Subsidiaries as at the end of such period and the
related unaudited consolidated statements of operations, stockholders’ equity
and cash flows of the Parent Guarantor and its Subsidiaries for such period,
setting forth in each case in comparative form the figures as of the end of and
for the corresponding periods of the previous fiscal year, all of which shall be
certified by the chief financial officer or chief executive officer of the
Parent Guarantor, in his or her opinion, to present fairly in all material
respects, in accordance with GAAP, the consolidated financial position of the
Parent Guarantor and its Subsidiaries as at the date thereof and the results of
operations for such period (subject to normal year end audit adjustments and the
inclusion in the final year-end statements of footnotes that were not contained
in the quarterly financial statements).

 

Section 9.2.  Year End Statements.

 

Not later than five (5) days following the filing of the Parent Guarantor’s
Form 10-K for each fiscal year of the Parent Guarantor and in any event within
ninety (90) days after the end of each fiscal year of the Parent Guarantor, the
audited consolidated balance sheet of the Parent Guarantor and its Subsidiaries
as at the end of such fiscal year and the related audited consolidated
statements of operations, stockholders’ equity and cash flows of the Parent
Guarantor and its Subsidiaries for such fiscal year, setting forth in
comparative form the figures as at the end of and for the previous fiscal year,
all of which shall be certified by (a) the chief financial officer or chief
executive officer of the Parent Guarantor, in his or her opinion, to present
fairly in all material respects, in accordance with GAAP, the financial position
of the Parent Guarantor and its Subsidiaries as at the date thereof and the
result of operations for such period and (b) PricewaterhouseCoopers LLP or any
other independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent, whose certificate shall be
unqualified.

 

Section 9.3.  Compliance Certificate.

 

Commencing with the financial statements for the quarter ending December 31,
2012, at the time the financial statements are furnished pursuant to the
preceding Sections 9.1. and 9.2., a certificate substantially in the form of
Exhibit H (a “Compliance Certificate”) executed on behalf of the Parent
Guarantor by the chief executive officer or chief financial officer of the
Parent Guarantor (a) setting forth as of the end of such quarterly accounting
period or fiscal year, as the case may be, the calculations required to
establish whether the Borrower was in compliance with the covenants contained in
Section 10.1.; and (b) stating that, to the best of his or her knowledge,
information or belief, after due inquiry, no Default or Event of Default exists,
or, if such is not the case, specifying such Default or Event of Default and its
nature, when it occurred and the steps being taken by the Borrower with respect
to such event, condition or failure.

 

68

--------------------------------------------------------------------------------


 

Section 9.4.  Other Information.

 

(a)           Promptly upon receipt thereof, copies of all management reports,
if any, submitted to the Parent Guarantor or its Board of Trustees by its
independent public accountants;

 

(b)           Within five (5) Business Days of the filing thereof, copies of all
registration statements (excluding the exhibits thereto and any registration
statements on Form S-8 or its equivalent), reports on Forms 10 K, 10 Q and 8 K
(or their equivalents) and all other periodic reports relating to material
business developments which any Loan Party or any other Subsidiary shall file
with the SEC (or any Governmental Authority substituted therefor) or any
national securities exchange;

 

(c)           Promptly upon the mailing thereof to the shareholders of the
Parent Guarantor generally, copies of all financial statements, reports and
proxy statements so mailed and promptly upon the issuance thereof copies of all
press releases issued by the Parent Guarantor, the Borrower, any Subsidiary or
any other Loan Party;

 

(d)           Concurrently with the delivery of the quarterly and annual
financial statements provided for in Sections 9.1. and 9.2., financial
information (i) for all Hotel Properties on a consolidated basis and (ii) for
all Borrowing Base Properties on an individual and consolidated basis, for the
preceding calendar quarter (and for (x) each month in such quarter and (y) for
the period of four (4) consecutive quarters ending with such quarter), in each
case setting forth in summary form (and excluding any underlying calculations
used to determine any of the following) the amounts of the Gross Operating
Revenues, Gross Operating Expenses, NOI, FF&E Reserves, and Adjusted NOI, along
with the average daily rate, occupancy levels and revenue per available room,
certified as true, correct and complete by a senior officer of the Borrower or
Parent Guarantor.

 

(e)           Intentionally Omitted.

 

(f)            No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, projected balance sheets, operating statements,
profit and loss projections, sources and uses of cash statement and statements
of EBITDA and Funds From Operations, for the Parent Guarantor and its
Subsidiaries on a consolidated basis for such fiscal year, all itemized in
reasonable detail in substantially similar form to the projections delivered
prior to the Agreement Date or in such other form as may be reasonably approved
by the Administrative Agent.  The foregoing shall be accompanied by pro forma
calculations, together with detailed assumptions, required to establish whether
or not the Parent Guarantor, and when appropriate its consolidated Subsidiaries
(as applicable), will be in compliance with the covenants contained in
Sections 10.1. at the end of each fiscal quarter of such fiscal year;

 

(g)           No later than sixty (60) days after the beginning of each fiscal
year of the Parent Guarantor, the annual operating budget in summary form for
each Borrowing Base Property;

 

(h)           If and when any member of the ERISA Group (i) gives or is required
to give notice to the PBGC of any “reportable event” (as defined in Section 4043
of ERISA) with respect to any Plan which might constitute grounds for a
termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give

 

69

--------------------------------------------------------------------------------


 

notice of any such reportable event, a copy of the notice of such reportable
event given or required to be given to the PBGC; (ii) receives notice of
complete or partial withdrawal liability under Title IV of ERISA or notice that
any Multiemployer Plan is in reorganization, is insolvent or has been
terminated, a copy of such notice; (iii) receives notice from the PBGC under
Title IV of ERISA of an intent to terminate, impose liability (other than for
premiums under Section 4007 of ERISA) in respect of, or appoint a trustee to
administer any Plan, a copy of such notice; (iv) applies for a waiver of the
minimum funding standard under Section 412 of the Internal Revenue Code, a copy
of such application; (v) gives notice of intent to terminate any Plan under
Section 4041(c) of ERISA, a copy of such notice and other information filed with
the PBGC; (vi) gives notice of withdrawal from any Plan pursuant to Section 4063
of ERISA, a copy of such notice; or (vii) fails to make any payment or
contribution to any Plan or Multiemployer Plan or in respect of any Benefit
Arrangement or makes any amendment to any Plan or Benefit Arrangement which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security, a certificate of the chief financial officer or controller of
the Parent Guarantor setting forth details as to such occurrence and action, if
any, which the Parent Guarantor or applicable member of the ERISA Group is
required or proposes to take, that, in the case of clauses (i) through (vii),
could reasonably be expected to (x) have a Material Adverse Effect or (y) result
in an Event of Default pursuant to Section 11.1.(j);

 

(i)            To the extent any Loan Party or any other Subsidiary is aware of
the same, prompt notice of the commencement of any proceeding or investigation
by or before any Governmental Authority and any action or proceeding in any
court or other tribunal or before any arbitrator against or in any other way
relating adversely to, or adversely affecting, the any Loan Party or any other
Subsidiary of the Parent Guarantor or the Borrower or any of their respective
properties, assets or businesses which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, and prompt notice
of the receipt of notice that any United States income tax returns of any Loan
Party or any other Subsidiary are being audited;

 

(j)            At the time of delivery of each Compliance Certificate (but
without limitation of the provisions of Section 10.7.), a copy of any amendment
to the articles of incorporation or formation, bylaws, partnership agreement or
other similar organizational documents of the Parent Guarantor or the Borrower
that was effective on or before the last day of the prior fiscal quarter (unless
previously delivered to the Administrative Agent);

 

(k)           Prompt notice of (i) any change in the business, assets,
liabilities, financial condition or results of operations of Parent Guarantor,
the Borrower or any other Subsidiary which has had or could be reasonably
expected to have, individually or in the aggregate, Material Adverse Effect and
(ii) any strike, lockout, labor dispute, embargo, condemnation, act of God or
public enemy or casualty that has a  material effect on the operations of any
Borrowing Base Property;

 

(l)            Prompt notice upon any Responsible Officer of the Borrower or
Parent Guarantor having knowledge of the occurrence of (i) any Default or Event
of Default or (ii) any event which constitutes or which with the passage of
time, the giving of notice, or otherwise, would constitute a default or event of
default by any Loan Party or any other Subsidiary under any Material Contract to
which any such Person is a party or by which any such Person or any of its

 

70

--------------------------------------------------------------------------------


 

respective properties may be bound if the same has had or could be reasonably
expected to have a Material Adverse Effect;

 

(m)                             Prompt notice of any order, judgment or decree
in excess of $5,000,000 having been entered against any Loan Party or other
Subsidiary or any of their properties or assets;

 

(n)                                 Any notification of a violation of any law
or regulation or any inquiry shall have been received by any Loan Party or any
other Subsidiary from any Governmental Authority, in each case, that could
reasonably be expected to have a Material Adverse Effect;

 

(o)                                 Promptly upon the request of the
Administrative Agent, evidence of the Borrower’s calculation of the Ownership
Share with respect to a Subsidiary or an Unconsolidated Affiliate, such evidence
to be in form and detail reasonably satisfactory to the Administrative Agent;

 

(p)                                 Promptly, upon each request, information
identifying the Parent Guarantor and the Borrower as a Lender may request in
order to comply with the Patriot Act;

 

(q)                                 Promptly, and in any event within three
(3) Business Days after a Responsible Officer of the Borrower obtains knowledge
thereof, written notice of the occurrence of any of the following: (i) the
Parent Guarantor, the Borrower, any Loan Party or any other Subsidiary shall
receive notice that any violation of or noncompliance with any Environmental Law
has or may have been committed or is threatened; (ii) the Parent Guarantor, the
Borrower, any Loan Party or any other Subsidiary shall receive notice that any
administrative or judicial complaint, order or petition has been filed or other
proceeding has been initiated, or is about to be filed or initiated against any
such Person alleging any violation of or noncompliance with any Environmental
Law or requiring any such Person to take any action in connection with the
release or threatened release of Hazardous Materials; (iii) the Parent
Guarantor, the Borrower, any Loan Party or any other Subsidiary shall receive
any notice from a Governmental Authority or private party alleging that any such
Person may be liable or responsible for any costs associated with a response to,
or remediation or cleanup of, a release or threatened release of Hazardous
Materials or any damages caused thereby; or (iv) the Parent Guarantor, the
Borrower, any Loan Party or any other Subsidiary shall receive notice of any
other fact, circumstance or condition that could reasonably be expected to form
the basis of an environmental claim, except in the case of each of clauses (i),
(ii), (iii) and (iv), where such notice(s), whether individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect;

 

(r)                                    Promptly upon the request of the
Administrative Agent, the Derivatives Termination Value in respect of any
Specified Derivatives Contract from time to time outstanding; and

 

(s)                                   From time to time and promptly upon each
request, such data, certificates, reports, statements, documents or further
information regarding any Property or the business, assets, liabilities,
financial condition, results of operations or business prospects of the Parent
Guarantor, the Borrower, any other Loan Party or any other Subsidiary as the
Administrative Agent or any Lender may reasonably request (subject to
limitations, if any, imposed under

 

71

--------------------------------------------------------------------------------


 

confidentiality requirements and agreements to which the Parent Guarantor or one
of its Subsidiaries is subject).

 

Section 9.5.  Electronic Delivery of Certain Information.

 

(a)                                 Documents required to be delivered pursuant
to the Loan Documents shall be delivered by electronic communication and
delivery, including, the Internet, e-mail or intranet websites to which the
Administrative Agent and each Lender have access (including a commercial,
third-party website such as www.Edgar.com <http://www.Edgar.com> or a website
sponsored or hosted by the Administrative Agent or the Borrower) provided that
(A) the foregoing shall not apply to notices to any Lender pursuant to
Article II. and (B) such Lender has not notified the Administrative Agent and
the Borrower that it cannot or does not want to receive electronic
communications.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications.  Documents or notices delivered electronically shall
be deemed to have been delivered on the date on which the Administrative Agent
or Borrower posts such documents or the documents become available on a
commercial website and the Borrower notifies the Administrative Agent of said
posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours, said
posting date and time shall be deemed to have commenced as of 9:00 a.m. on the
opening of business on the next Business Day.  Notwithstanding anything
contained herein, in every instance the Borrower shall be required to provide
paper copies of the certificate required by Section 9.3. to the Administrative
Agent.  Except for the certificates required by Section 9.3., the Administrative
Agent shall have no obligation to request the delivery of or to maintain paper
copies of the documents delivered electronically, and in any event shall have no
responsibility to monitor compliance by the Borrower with any such request for
delivery.  Each Lender shall be solely responsible for requesting delivery to it
of paper copies and maintaining its paper or electronic documents.

 

(b)                                 Documents required to be delivered pursuant
to Article II. may be delivered electronically to a website provided for such
purpose by the Administrative Agent pursuant to the procedures provided to the
Borrower by the Administrative Agent.

 

Section 9.6.  Public/Private Information.

 

The Borrower shall cooperate with the Administrative Agent in connection with
the publication of certain materials and/or information provided by or on behalf
of the Borrower.  Upon the request of the Administrative Agent, the Borrower
shall designate documents delivered by or on behalf of the Borrower to the
Administrative Agent pursuant to the Loan Documents (collectively, “Information
Materials”) as containing only information that is either available to the
public or not material with respect to the Borrower and its Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information”.  Notwithstanding the foregoing, each
“public-side” Lender (i.e., any Lender that does not wish to receive material
non-public information with respect to the Parent Guarantor or its securities)
shall designate to the Administrative Agent one or more persons who are entitled
to receive and view Information Materials containing material non-public
information to the same extent as Lenders that are not “public-side” Lenders.

 

72

--------------------------------------------------------------------------------


 

Section 9.7.  Patriot Act Notice; Compliance.

 

The Patriot Act and federal regulations issued with respect thereto require all
financial institutions to obtain, verify and record certain information that
identifies individuals or business entities which open an “account” with such
financial institution.  Consequently, a Lender (for itself and/or as agent for
all Lenders hereunder) may from time to time request, and the Borrower shall,
and shall cause the other Loan Parties, to provide, promptly upon any such
request, to such Lender, such Loan Party’s name, address, tax identification
number and/or such other identification information as shall be necessary for
such Lender to comply with federal law.  An “account” for this purpose may
include, without limitation, a deposit account, cash management service, a
transaction or asset account, a credit account, a loan or other extension of
credit, and/or other financial services product.

 

ARTICLE X. NEGATIVE COVENANTS

 

For so long as this Agreement is in effect, unless the Requisite Lenders (or, if
required pursuant to Section 13.7., all of the Lenders) shall otherwise consent
in the manner provided for in Section 13.7., the Parent Guarantor and the
Borrower shall comply with the following covenants:

 

Section 10.1.  Financial Covenants.

 

(a)                                 Leverage Ratio.  The Parent Guarantor and
the Borrower shall not permit the Leverage Ratio to exceed 6.00 to 1.00. 
Notwithstanding the foregoing, if as a result of a Portfolio Acquisition the
Leverage Ratio exceeds 6.00 to 1.00, the Leverage Ratio may exceed 6.00 to 1.00
for not more than two non-consecutive periods of no more than two fiscal
quarters each during the term of this Agreement, but shall in no event be
greater than 6.50 to 1.00.

 

(b)                                 Ratio of Adjusted EBITDA to Fixed Charges. 
The Parent Guarantor and the Borrower shall not permit the ratio of Adjusted
EBITDA of the Parent Guarantor and its Subsidiaries on a consolidated basis for
any period of four (4) fiscal quarters to Fixed Charges of the Parent Guarantor
and its Subsidiaries on a consolidated basis for such period to be less than
1.50 to 1.00.

 

(c)                                  Ratio of Secured Indebtedness to Total
Asset Value.  The Parent Guarantor and the Borrower shall not permit the ratio
of (i) Secured Indebtedness of the Parent Guarantor and its Subsidiaries on a
consolidated basis to (ii) Total Asset Value to exceed (A) 50.0% from the
Agreement Date through and including September 30, 2013 and (B) 45.0%
thereafter.

 

(d)                                 Maximum Secured Recourse Indebtedness.  The
Parent Guarantor and the Borrower shall not permit the ratio of Secured Recourse
Indebtedness of the Parent Guarantor and its Subsidiaries on a consolidated
basis to Total Asset Value to exceed 10%.

 

(e)                                  Maximum Unencumbered Leverage Ratio.  The
Parent Guarantor and the Borrower shall not permit the ratio of Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries on a consolidated
basis to exceed 60% of Unencumbered Asset Value.

 

73

--------------------------------------------------------------------------------


 

(f)                                   Ratio of Unencumbered Adjusted NOI to
Unsecured Interest Expense.  The Parent Guarantor and the Borrower shall not
permit the ratio of (i) Unencumbered Adjusted NOI for any period of four
(4) fiscal quarters to (ii) Unsecured Interest Expense on a consolidated basis
for such period to be less than 2.00 to 1.00.

 

(g)                                  Minimum Tangible Net Worth.  The Parent
Guarantor and the Borrower shall not permit Tangible Net Worth at any time to be
less than (i) $1,776,686,000 plus (ii) 75.0% of the Net Proceeds of all Equity
Issuances effected at any time after September 30, 2012 by the Parent Guarantor
or any of its Subsidiaries to any Person other than the Parent Guarantor or any
of its Subsidiaries.

 

(h)                                 Dividend Payout/Distribution.  The Parent
Guarantor and its Subsidiaries will not declare or make any distributions or
other Restricted Payments except that, so long as no Default or Event of Default
would result therefrom, (a) the Borrower may pay cash dividends to the Parent
Guarantor and other holders of partnership interests in the Borrower with
respect to any period of four (4) fiscal quarters to the extent necessary for
the Parent Guarantor to distribute, and the Parent Guarantor may so distribute,
cash dividends or distributions to its shareholders in an aggregate amount not
to exceed the greatest of (i) 95% of Adjusted Funds From Operations, (ii) the
amount required for the Parent Guarantor to maintain its status as a REIT
(including the right to distribute 100% of net capital gain) under Sections 856
through 860 of the Internal Revenue Code, and (iii) the amount necessary for the
Parent Guarantor to avoid income or excise tax under the Internal Revenue Code,
(b) the Borrower or any other Subsidiary of the Parent Guarantor may make
purchases of Equity Interests in any Subsidiary or Unconsolidated Affiliate of
the Parent Guarantor or of any of its Subsidiaries that are held by any other
Person, (c) Subsidiaries (other than the Borrower) may make Restricted Payments
to any Person owning Equity Interests in such Subsidiary, (d) the Borrower may
redeem for cash limited partnership interests in the Borrower and (e) the Parent
Guarantor may from time to time purchase shares of its common stock for a
purchase price not to exceed $100,000,000 in the aggregate for all such
purchases, and the Borrower may make cash distributions to Parent Guarantor to
the extent necessary to enable Parent Guarantor to make such purchases of its
common stock.  If a Default or Event of Default exists, the Borrower may pay
cash dividends or distributions to the Parent Guarantor and other holders of
partnership interests in the Borrower with respect to any fiscal year ending
during the term of this Agreement to the extent necessary for the Parent
Guarantor to distribute, and the Parent Guarantor may so distribute, cash
dividends and distributions to its shareholders in an aggregate amount not to
exceed the greater of (x) the minimum amount required for the Parent Guarantor
to maintain its status as a real estate investment trust under Sections 856
through 860 of the Internal Revenue Code, or (y) the amount necessary to avoid
income or excise tax under the Internal Revenue Code; provided that if a Default
or Event of Default with respect to Section 11.1.(a), (e) or (f) exists, or if
the Obligations have been accelerated, the Parent Guarantor and the Borrower may
not make any Restricted Payments.  Subsidiaries (other than the Borrower) may
make Restricted Payments to the Borrower and the Guarantors at any time and
Subsidiaries that are not Guarantors may make Restricted Payments to any other
Subsidiaries.

 

(i)                                     Permitted Investments.  The Parent
Guarantor and the Borrower shall not, and shall not permit any Loan Party or any
other Subsidiary to, make an Investment in or otherwise own the following items
which would cause the aggregate value of such holdings of the Parent

 

74

--------------------------------------------------------------------------------


 

Guarantor and its Subsidiaries to exceed the following percentages of Total
Asset Value at any time:

 

(i)                                     Unimproved Land, such that the aggregate
book value of all such Unimproved Land exceeds 2.5% of Total Asset Value;

 

(ii)                                  Mortgage Receivables, such that the
aggregate book value of all such Mortgage Receivables exceeds 15% of Total Asset
Value;

 

(iii)                               Investments in Unconsolidated Affiliates,
such that the aggregate book value of all such Investments in Unconsolidated
Affiliates exceeds 10% of Total Asset Value;

 

(iv)                              Development/Redevelopment Properties, such
that the aggregate amount of the Total Budgeted Costs for all such Properties
exceeds 10% of Total Asset Value; and

 

(v)                                 Major Renovation Properties, such that the
aggregate amount of the Total Budgeted Renovation Costs for all such Properties
exceeds 10% of Total Asset Value.

 

In addition to the foregoing limitations, the aggregate amount of (i), (ii),
(iii), (iv) and (v) above (based upon book value in the case of (i), (ii) and
(iii), Total Budgeted Costs in the case of (iv) and Total Budgeted Renovation
Costs in the case of (v)) shall not exceed 30% of Total Asset Value.

 

The financial covenants set forth in this Section 10.1. shall apply at all times
but shall be tested as of the end of each fiscal quarter commencing with the
fiscal quarter ending on December 31, 2012.

 

Section 10.2.  Restrictions on Liens and Negative Pledges.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or any Subsidiary of any Loan Party to, (a) create, assume, incur,
permit or suffer to exist any Lien on any Borrowing Base Property or any direct
or indirect ownership interest of the Borrower in any Person owning any
Borrowing Base Property, now owned or hereafter acquired, except for Permitted
Liens or (b) permit any Borrowing Base Property or any direct or indirect
ownership interest of the Borrower or in any Person owning a Borrowing Base
Property, to be subject to a Negative Pledge.

 

Section 10.3.  Restrictions on Intercompany Transfers.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party to, create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any
Subsidiary (other than an Excluded Subsidiary) to:  (a) pay dividends or make
any other distribution on any of such Subsidiary’s capital stock or other equity
interests owned by the Borrower or any other Subsidiary; (b) pay any
Indebtedness owed to the Parent Guarantor, the Borrower or any other Subsidiary;
(c) make loans or advances to the Parent Guarantor, the Borrower or any other
Subsidiary; or (d) transfer

 

75

--------------------------------------------------------------------------------


 

any of its property or assets to the Parent Guarantor, the Borrower or any other
Subsidiary; other than (i) with respect to clauses (a) — (d) those encumbrances
or restrictions (A) contained in any Loan Document, (B) contained in any
agreements relating to the sale of a Subsidiary (other than the Borrower) or the
assets of such Subsidiary pending such sale, or relating to Indebtedness secured
by a Lien on assets that the Borrower or such Subsidiary may create, incur,
assume, or permit or suffer to exist under Section 10.2.(a), provided that in
any such case the encumbrances and restrictions apply only to the Subsidiary or
the assets that are the subject of such sale or Lien, as the case may be, (C) 
contained in the organizational documents or other agreements binding on or
applicable to any Excluded Subsidiary or any Subsidiary that is not a Wholly
Owned Subsidiary (but only to the extent such encumbrance or restriction covers
any Equity Interest in such Subsidiary or the property or assets of such
Subsidiary), (D) imposed by Applicable Law, or (E) contained in an agreement
that governs an Investment in an Unconsolidated Affiliate (but only to the
extent such encumbrance or restriction applies to any Equity Interest in such
Unconsolidated Affiliate), and (ii) with respect to clause (d), customary
provisions restricting assignment of any agreement entered into by the Parent
Guarantor, the Borrower, any other Loan Party or any of their Subsidiaries in
the ordinary course of business.

 

Section 10.4.  Merger, Consolidation, Sales of Assets and Other Arrangements.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, (a) enter into any transaction of merger or
consolidation; (b) liquidate, windup or dissolve itself (or suffer any
liquidation or dissolution); or (c) convey, sell, lease, sublease, transfer or
otherwise dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, whether now owned or hereafter
acquired; provided, however, that:

 

(i)                                     any Subsidiary (other than the Borrower)
may merge (A) with any other Subsidiary so long as in the case of any such
merger involving a Loan Party, after giving effect to such merger, Borrower is
in compliance with the requirements of Section 8.14.(b) and (B) with the
Borrower or Parent Guarantor so long as the Borrower or Parent Guarantor, as
applicable, is the surviving entity;

 

(ii)                                  (A) any Subsidiary (other than the
Borrower) may sell, transfer or dispose of its assets to a Loan Party, and
(B) any Subsidiary that is not a Loan Party may sell, transfer or dispose of its
assets to any other Subsidiary that is not a Loan Party;

 

(iii)                               a Loan Party (other than the Parent
Guarantor, the Borrower or any Loan Party which directly or indirectly owns a
Borrowing Base Property) and any other Subsidiary that is not (and is not
required to be) a Subsidiary Guarantor may convey, sell, transfer or otherwise
dispose of, in one transaction or a series of transactions, all or any
substantial part of its business or assets, or the capital stock of or other
Equity Interests in any of its Subsidiaries, and immediately thereafter
liquidate, provided that immediately prior to any such conveyance, sale,
transfer, disposition or liquidation and immediately thereafter and after giving
effect thereto, no Default or Event of Default is or would be in existence;

 

76

--------------------------------------------------------------------------------


 

(iv)                              any Subsidiary that (A) does not directly or
indirectly own a Borrowing Base Property or (B) ceases to own any operating
assets or conduct any business may liquidate, wind-up or dissolve itself;

 

(v)                                 any Loan Party and any other Subsidiary may
acquire or sell or otherwise transfer (including by way of deed in lieu of
foreclosure) any direct or indirect interest in Hotel Properties and any other
assets, provided that (A) the same would not result in a Default or Event of
Default and (B) a Borrowing Base Property may not be sold, transferred or
otherwise disposed of unless the removal thereof from the Unencumbered Pool is
permitted under Section 4.3.; and

 

(vi)                              the Loan Parties and the other Subsidiaries
may lease, sublease or license their respective assets, as lessor, licensor or
sublessor (as the case may be), in the ordinary course of their business.

 

Section 10.5.  Plans.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any
Subsidiary to, permit any of its respective assets to become or be deemed to be
“plan assets” within the meaning of ERISA and the regulations promulgated
thereunder for purposes of ERISA and the Internal Revenue Code.

 

Section 10.6.  Fiscal Year.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to, change its fiscal year from that in effect as
of the Agreement Date.

 

Section 10.7.  Modifications of Organizational Documents.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party to, amend, supplement, restate or otherwise modify its articles of
incorporation, declaration of trust, partnership agreement, certificate of
formation, operating agreement, by-laws or other organizational documents
without the prior written consent of the Administrative Agent if such amendment,
supplement, restatement or other modification (i) is adverse to the interests of
the Administrative Agent or the Lenders in any material respect or (ii) could
reasonably be expected to have a Material Adverse Effect.

 

Section 10.8.  Transactions with Affiliates.

 

The Parent Guarantor and the Borrower shall not permit to exist or enter into,
and shall not permit any Loan Party or other Subsidiary to permit to exist or
enter into, any transaction (including the purchase, sale, lease or exchange of
any property or the rendering of any service) with any Affiliate of any Loan
Party or any Subsidiary (other than the Parent Guarantor, the Borrower, any
other Loan Party or any Subsidiary), except (a) as set forth on
Schedule 7.1.(s), (b) Restricted Payments permitted under Section 10.1.(h),
(c) transactions permitted by Section 10.1.(i)(iii), or (d) transactions upon
fair and reasonable terms which are no less favorable to the Borrower, such
Subsidiary, or any Loan Party than would be obtained in a comparable arm’s
length transaction with a Person that is not an Affiliate.  Notwithstanding the
forgoing, no

 

77

--------------------------------------------------------------------------------


 

payments may be made with respect to any items set forth on such
Schedule 7.1.(s) if a Default or Event of Default exists or would result
therefrom.

 

Section 10.9.  Environmental Matters.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary or any other Person to, use, generate, discharge,
emit, manufacture, handle, process, store, release, transport, remove, dispose
of or clean up any Hazardous Materials on, under or from the Properties in
violation of any Environmental Law or in a manner that could reasonably be
expected to lead to any environmental claim or pose a risk to human health,
safety or the environment, to the extent that any of the foregoing could
reasonably be expected to have a Material Adverse Effect.  Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.

 

Section 10.10.  Derivatives Contracts.

 

The Parent Guarantor and the Borrower shall not, and shall not permit any other
Loan Party or other Subsidiary to enter into or become obligated in respect of,
Derivatives Contracts, other than Derivatives Contracts entered into by the
Parent Guarantor, the Borrower, any other Loan Party or other Subsidiary in the
ordinary course of business and which establish an effective hedge in respect of
liabilities, commitments or assets held or reasonably anticipated by the Parent
Guarantor, the Borrower, any other Loan Party or other Subsidiary.

 

ARTICLE XI. DEFAULT

 

Section 11.1.  Events of Default.

 

Each of the following shall constitute an Event of Default, whatever the reason
for such event and whether it shall be voluntary or involuntary or be effected
by operation of Applicable Law or pursuant to any judgment or order of any
Governmental Authority:

 

(a)                                 Default in Payment.  (i) The Borrower shall
fail to pay when due under this Agreement or any other Loan Document (whether
upon demand, at maturity, by reason of acceleration or otherwise) the principal
of the Loan, or (ii) the Borrower or any other Loan Party shall fail to pay
interest on the Loan or any of the other payment Obligations owing by the
Borrower or any other Loan Party under this Agreement, any other Loan Document
or the Fee Letter, within five (5) Business Days of the date when due.

 

(b)                                 Default in Performance.

 

(i)                                     Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement on its part to be performed
or observed and contained in Section 9.4.(l) or Article X.; or

 

(ii)                                  Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in Section 9.1.,
9.2., 9.3. or 9.4. (d), (i), (j), (k), (n), (p) or (q) and such failure shall
continue for a period of five (5) Business Days after the earlier of (x) the
date upon which the Borrower obtains knowledge of such failure or

 

78

--------------------------------------------------------------------------------


 

(y) the date upon which the Borrower has received written notice of such failure
from the Administrative Agent; or

 

(iii)                               Any Loan Party shall fail to perform or
observe any term, covenant, condition or agreement contained in this Agreement
or any other Loan Document to which it is a party and not otherwise mentioned in
this Section and such failure shall continue for a period of thirty (30) days
after the earlier of (x) the date upon which the Borrower obtains knowledge of
such failure or (y) the date upon which the Borrower has received written notice
of such failure from the Administrative Agent.

 

(c)                                  Misrepresentations.  Any written statement,
representation or warranty made or deemed made by or on behalf of any Loan Party
under this Agreement or under any other Loan Document, or any amendment hereto
or thereto, or in any other writing or statement at any time furnished by, or at
the direction of, any Loan Party to the Administrative Agent or any Lender,
shall at any time prove to have been incorrect or misleading, in any material
respect when furnished or made or deemed made.

 

(d)                                 Indebtedness Cross-Default.  There shall
occur (i) any default, event or condition resulting in (or permitting the)
acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at
maturity, Indebtedness (other than the Obligations and Nonrecourse Indebtedness)
of the Borrower, any Guarantor or any of their Subsidiaries in excess of
$30,000,000 in the aggregate, (ii) any default, event or condition resulting in
the acceleration, mandatory repurchase or mandatory prepayment (other than as a
result of customary non-default events, such as mandatory prepayments triggered
by asset sales or casualty events) of, or any failure to pay at maturity,
Nonrecourse Indebtedness (other than the Nonrecourse Indebtedness described on
Schedule 11.1.(d)) of the Borrower, any Guarantor or any of their Subsidiaries
in a principal amount at any time outstanding in excess of 7.5% of Total Asset
Value in the aggregate or (iii) any default by the Borrower, any Guarantor or
any of their Subsidiaries in, or resulting in, the payment of amounts in excess
of $30,000,000 in the aggregate in respect of Derivatives Contracts.

 

(e)                                  Voluntary Bankruptcy Proceeding.  Any Loan
Party or any other Subsidiary or Subsidiaries (other than any Subsidiary
obligated on the Nonrecourse Indebtedness described on Schedule 11.1.(d)) to
which more than 7.5% of Total Asset Value in the aggregate is attributable
shall: (i) commence a voluntary case under any Debtor Relief Law; (ii) consent
to, or fail to contest in a timely and appropriate manner, any petition filed
against it in an involuntary case under any Debtor Relief Law or consent to any
proceeding or action described in the immediately following subsection (f);
(iii) apply for or consent to, or fail to contest in a timely and appropriate
manner, the appointment of, or the taking of possession by, a receiver,
custodian, trustee, or liquidator of itself or of a substantial part of its
property, domestic or foreign; (iv) admit in writing its inability to pay its
debts as they become due; (v) make a general assignment for the benefit of
creditors; (vi) make a conveyance fraudulent as to creditors under any
Applicable Law; or (vii) take any corporate or partnership action for the
purpose of effecting any of the foregoing.

 

79

--------------------------------------------------------------------------------


 

(f)                                   Involuntary Bankruptcy Proceeding.  A case
or other proceeding shall be commenced against any Loan Party or any other
Subsidiary or Subsidiaries (other than any Subsidiary obligated on the
Nonrecourse Indebtedness described on Schedule 11.1.(d)) to which more than 7.5%
of Total Asset Value in the aggregate is attributable in any court of competent
jurisdiction seeking:  (i) relief under any Debtor Relief Law; or (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of such
Person, or of all or any substantial part of the assets, domestic or foreign, of
such Person, and in the case of either clause (i) or (ii) such case or
proceeding shall continue undismissed or unstayed for a period of sixty
(60) consecutive calendar days, or an order granting the relief requested in
such case or proceeding (including, but not limited to, an order for relief
under any Debtor Relief Law) shall be entered.

 

(g)                                  Revocation of Loan Documents.  Any Loan
Party shall (or shall attempt to) disavow, revoke or terminate any Loan Document
to which it is a party or the Fee Letter (except for (i) release of a Subsidiary
Guarantor pursuant to Section 8.14.(c) and (ii) termination of any Loan Document
in accordance with its terms) or shall otherwise challenge or contest in any
action, suit or proceeding in any court or before any Governmental Authority the
validity or enforceability of any Loan Document or the Fee Letter.

 

(h)                                 Judgment.  A judgment or order for the
payment of money shall be entered against any Loan Party or any Subsidiary by
any court or other tribunal and (i) such judgment or order shall continue for a
period of sixty (60) days without being paid, stayed or dismissed through
appropriate appellate proceedings and (ii) either (A) the amount for which
insurance has not been acknowledged in writing by the applicable insurance
carrier (or the amount as to which the insurer has denied liability)
(i) exceeds, individually or together with all other such unsatisfied judgments
or orders entered against the Loan Parties, $30,000,000 or (ii) individually or
together with all other such unsatisfied judgments or orders entered against
other Subsidiaries (other than any Subsidiary obligated on the Nonrecourse
Indebtedness described on Schedule 11.1.(d)), an amount equal to 7.5% of Total
Asset Value or (B) such judgment or order could reasonably be expected to have a
Material Adverse Effect.

 

(i)                                     Attachment.  A warrant, writ of
attachment, execution or similar process shall be issued against any property of
any Loan Party or any Subsidiary, which exceeds, (i) individually or together
with all other such warrants, writs, executions and processes issued against the
Loan Parties, $30,000,000 or (ii) individually or together with all other such
warrants, writs, executions and processes issued against other Subsidiaries
(other than any Subsidiary obligated on the Nonrecourse Indebtedness described
on Schedule 11.1.(d)), an amount equal to 7.5% of Total Asset Value, and such
warrant, writ, execution or process shall not be paid, discharged, vacated,
stayed or bonded for a period of sixty (60) days.

 

(j)                                    ERISA.  Any member of the ERISA Group
shall fail to pay when due an amount or amounts aggregating in excess of
$10,000,000 which it shall have become liable to pay under Title IV of ERISA; or
notice of intent to terminate a Material Plan shall be filed under Title IV of
ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Material Plan; or a condition shall exist by reason
of which the PBGC would be entitled to obtain a decree adjudicating that any
Material

 

80

--------------------------------------------------------------------------------


 

Plan must be terminated; or there shall occur a complete or partial withdrawal
from, or a default, within the meaning of Section 4219(c)(5) of ERISA, with
respect to, one or more Multiemployer Plans which could cause one or more
members of the ERISA Group to incur withdrawal liability or a current payment
obligation in excess of $10,000,000.

 

(k)                                 Loan Documents.  An Event of Default (as
defined therein) shall occur under any of the other Loan Documents.

 

(l)                                     Change of Control/Change in Management.

 

(i)                                     During any period of twelve (12)
consecutive months ending on each anniversary of the Agreement Date, individuals
who at the beginning of any such 12-month period constituted the Board of
Trustees of the Parent Guarantor (together with any new trustees whose election
by such Board or whose nomination for election by the shareholders of the Parent
Guarantor was approved by a vote of a majority of the trustees then still in
office who were either trustees at the beginning of such period or whose
election or nomination for election was previously so approved) cease for any
reason to constitute a majority of the Board of Trustees of the Parent Guarantor
then in office;

 

(ii)                                  Any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), is or becomes the “beneficial owner” (as defined
in Rules 13d-3 and 13d-5 under the Exchange Act, except that a Person will be
deemed to have “beneficial ownership” of all securities that such Person has the
right to acquire, whether such right is exercisable immediately or only after
the passage of time), directly or indirectly, of more than 35% of the total
voting power of the then outstanding voting stock of the Parent Guarantor;

 

(iii)                               The Parent Guarantor shall cease to own and
control, directly or indirectly, at least a majority of the outstanding Equity
Interests of the Borrower; or

 

(iv)                              The Parent Guarantor or a wholly-owned
Subsidiary of the Parent Guarantor shall cease to be the sole general partner of
the Borrower or shall cease to have the sole and exclusive power to exercise all
management and control over the Borrower.

 

Notwithstanding the foregoing provisions of this Section 11.1., in the event of
a Default or Event of Default arising as a result of the inclusion of any Hotel
Property in the Unencumbered Pool at any particular time of reference, if such
Default or Event of Default is capable of being cured solely by the exclusion of
such Hotel Property from the Unencumbered Pool, the Borrower shall be permitted
a period not to exceed fifteen (15) days from the occurrence of such Default or
Event of Default (as applicable) to remove such Hotel Property from the
Unencumbered Pool in accordance with, and subject to, Section 4.3.

 

Section 11.2.  Remedies Upon Event of Default.

 

Upon the occurrence of an Event of Default the following provisions shall apply:

 

81

--------------------------------------------------------------------------------


 

(a)                                 Acceleration; Termination of Facilities.

 

(i)                                     Automatic.  Upon the occurrence of an
Event of Default specified in Sections 11.1.(e) or 11.1.(f), the principal of,
and all accrued interest on, the Loan and the Notes at the time outstanding, any
prepayment premium (if applicable) under Section 2.8. and all of the other
Obligations of the Borrower, including, but not limited to, the other amounts
owed to the Lenders and the Administrative Agent under this Agreement, the Notes
or any of the other Loan Documents shall become immediately and automatically
due and payable by the Borrower without presentment, demand, protest, or other
notice of any kind, all of which are expressly waived by the Borrower on behalf
of itself and the other Loan Parties.

 

(ii)                                  Optional.  If any other Event of Default
shall exist, the Administrative Agent may, and at the direction of the Requisite
Lenders shall declare the principal of, and accrued interest on, the Loan and
the Notes at the time outstanding, any prepayment premium (if applicable) under
Section 2.8. and all of the other Obligations, including, but not limited to,
the other amounts owed to the Lenders and the Administrative Agent under this
Agreement, the Notes or any of the other Loan Documents to be forthwith due and
payable, whereupon the same shall immediately become due and payable without
presentment, demand, protest or other notice of any kind, all of which are
expressly waived by the Borrower on behalf of itself and the other Loan Parties.

 

(b)                                 Loan Documents.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise any and all of its rights under any and all of the other Loan
Documents.

 

(c)                                  Applicable Law.  The Requisite Lenders may
direct the Administrative Agent to, and the Administrative Agent if so directed
shall, exercise all other rights and remedies it may have under any Applicable
Law.

 

(d)                                 Specified Derivatives Contract Remedies. 
Notwithstanding any other provision of this Agreement or other Loan Document,
each Specified Derivatives Provider shall have the right, with prompt notice to
the Administrative Agent, but without the approval or consent of or other action
by the Administrative Agent or the Lenders, and without limitation of other
remedies available to such Specified Derivatives Provider under contract or
Applicable Law, to undertake any of the following:  (a) to declare an event of
default, termination event or other similar event under any Specified
Derivatives Contract and to create an “Early Termination Date” (as defined
therein) in respect thereof, in each case, in accordance with the terms thereof,
(b) to determine net termination amounts in respect of any and all Specified
Derivatives Contracts in accordance with the terms thereof, and to set off
amounts among such contracts, and (c) to prosecute any legal action against the
Borrower to enforce or collect net amounts owing to such Specified Derivatives
Provider pursuant to any Specified Derivatives Contract.

 

82

--------------------------------------------------------------------------------


 

Section 11.3.  Intentionally Omitted.

 

Section 11.4.  Marshaling; Payments Set Aside.

 

None of the Administrative Agent, any Lender or any Specified Derivatives
Provider shall be under any obligation to marshal any assets in favor of any
Loan Party or any other party or against or in payment of any or all of the
Obligations or Specified Derivatives Obligations.  To the extent that any Loan
Party makes a payment or payments to the Administrative Agent and/or any Lender
and/or any Specified Derivatives Provider or the Administrative Agent and/or any
Lender and/or any Specified Derivatives Provider enforce their security
interests or exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside and/or
required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then to the
extent of such recovery, the Obligations or Specified Derivatives Obligations or
part thereof originally intended to be satisfied, and all Liens, rights and
remedies therefore, shall be revived and continued in full force and effect as
if such payment had not been made or such enforcement or setoff had not
occurred.

 

Section 11.5.  Allocation of Proceeds.

 

If an Event of Default exists and maturity of any of the Obligations has been
accelerated or the Maturity Date has occurred, all payments received by the
Administrative Agent under any of the Loan Documents (or by any Lender as the
result of the exercise of rights under Section 13.4.), in respect of any
principal of or interest on the Obligations or any other amounts payable by the
Borrower hereunder or thereunder, shall be applied in the following order and
priority:

 

First, to amounts due to the Administrative Agent and the Lenders in respect of
expenses due under Section 13.2. until paid in full;

 

Second, to payment of Fees until paid in full;

 

Third, to payment of interest on the Loan for the ratable benefit of the Lenders
until paid in full;

 

Fourth, to payment of principal of the Loan and any prepayment premium (if
applicable) under Section 2.8.(c) and payments of the Derivatives Termination
Value in respect of any and all Specified Derivatives Contracts to be paid to
the Lenders and the Specified Derivatives Providers equally and ratably in
accordance with the respective amounts thereof then due and owing to such
Persons;

 

Fifth, to amounts due to the Administrative Agent and the Lenders pursuant to
Sections 12.6. and 13.10. until paid in full;

 

Sixth, to payment of all other amounts due under any of the Loan Documents and
Specified Derivatives Contracts to be applied for the ratable benefit of the
Lenders and the Specified Derivatives Providers until paid in full; and

 

83

--------------------------------------------------------------------------------


 

Seventh, any amount remaining after application as provided above, shall be paid
to the Borrower or whomever else may be legally entitled thereto.

 

Section 11.6.  Intentionally Omitted.

 

Section 11.7.  Rescission of Acceleration by Requisite Lenders.

 

If at any time after acceleration of the maturity of the Loan and the other
Obligations, the Borrower shall pay all arrears of interest and all payments on
account of principal of the Obligations which shall have become due otherwise
than by acceleration (with interest on principal and, to the extent permitted by
Applicable Law, on overdue interest, at the rates specified in this Agreement)
and all Events of Default and Defaults (other than nonpayment of principal of
and accrued interest on the Obligations due and payable solely by virtue of
acceleration) shall become remedied or waived to the satisfaction of the
Requisite Lenders, then by written notice to the Borrower, the Requisite Lenders
may elect, in the sole discretion of such Requisite Lenders, to rescind and
annul the acceleration and its consequences.  The provisions of the preceding
sentence are intended merely to bind all of the Lenders to a decision which may
be made at the election of the Requisite Lenders, and are not intended to
benefit the Borrower and do not give the Borrower the right to require the
Lenders to rescind or annul any acceleration hereunder, even if the conditions
set forth herein are satisfied.

 

Section 11.8.  Performance by Administrative Agent.

 

If the Borrower shall fail to perform any covenant, duty or agreement contained
in any of the Loan Documents, the Administrative Agent may perform or attempt to
perform such covenant, duty or agreement on behalf of the Borrower after the
expiration of any cure or grace periods set forth herein.  In such event, the
Borrower shall, at the request of the Administrative Agent, promptly pay any
amount reasonably expended by the Administrative Agent in such performance or
attempted performance to the Administrative Agent, together with interest
thereon at the applicable Post-Default Rate from the date of such expenditure
until paid.  Notwithstanding the foregoing, neither the Administrative Agent nor
any Lender shall have any liability or responsibility whatsoever for the
performance of any obligation of the Borrower under this Agreement or any other
Loan Document.

 

Section 11.9.  Rights Cumulative.

 

(a)                                 Generally.  The rights and remedies of the
Administrative Agent, the Lenders and the Specified Derivatives Providers under
this Agreement, each of the other Loan Documents and the Specified Derivatives
Contracts shall be cumulative and not exclusive of any rights or remedies which
any of them may otherwise have under Applicable Law.  In exercising their
respective rights and remedies the Administrative Agent, the Lenders and the
Specified Derivatives Providers may be selective and no failure or delay by the
Administrative Agent, any of the Lenders, or any of the Specified Derivatives
Providers in exercising any right shall operate as a waiver of it, nor shall any
single or partial exercise of any power or right preclude its other or further
exercise or the exercise of any other power or right.

 

(b)                                 Enforcement by Administrative Agent. 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies

 

84

--------------------------------------------------------------------------------


 

hereunder and under the other Loan Documents against the Loan Parties or any of
them shall be vested exclusively in, and all actions and proceedings at law in
connection with such enforcement shall be instituted and maintained exclusively
by, the Administrative Agent in accordance with Article XI. for the benefit of
all the Lenders; provided that the foregoing shall not prohibit (i) the
Administrative Agent or any Specified Derivatives Provider from exercising on
its own behalf the rights and remedies that inure to its benefit (solely in its
capacity as the Administrative Agent or Specified Derivatives Provider, as the
case may be) hereunder, under the other Loan Documents, or under any Specified
Derivatives Contract, as applicable, (ii) any Lender from exercising setoff
rights in accordance with Section 13.4. (subject to the terms of Section 3.3.),
or (iii) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any Debtor Relief Law; and provided, further, that if at any
time there is no Person acting as Administrative Agent hereunder and under the
other Loan Documents, then (x) the Requisite Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Article XI. and
(y) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 3.3., any Lender may, with the consent
of the Requisite Lenders, enforce any rights and remedies available to it and as
authorized by the Requisite Lenders. Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or adopt on behalf
of any Lender any plan of reorganization, arrangement, adjustment or composition
under any Debtor Relief Law affecting the Obligations or the rights of any
Lender or to authorize the Administrative Agent to vote in respect of any claim
of any Lender in any such proceeding under any Debtor Relief Law.

 

ARTICLE XII. THE ADMINISTRATIVE AGENT

 

Section 12.1.  Appointment and Authorization.

 

Each Lender hereby irrevocably appoints and authorizes the Administrative Agent
to take such action as contractual representative on such Lender’s behalf and to
exercise such powers under this Agreement and the other Loan Documents as are
specifically delegated to the Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto.  Not in
limitation of the foregoing, each Lender authorizes and directs the
Administrative Agent to enter into the Loan Documents for the benefit of the
Lenders.  Each Lender hereby agrees that, except as otherwise set forth herein,
any action taken by the Requisite Lenders in accordance with the provisions of
this Agreement or the Loan Documents, and the exercise by the Requisite Lenders
of the powers set forth herein or therein, together with such other powers as
are reasonably incidental thereto, shall be authorized and binding upon all of
the Lenders.  Nothing herein shall be construed to deem the Administrative Agent
a trustee or fiduciary for any Lender or to impose on the Administrative Agent
duties or obligations other than those expressly provided for herein.  Without
limiting the generality of the foregoing, the use of the terms “Agent”,
“Administrative Agent”, “agent” and similar terms in the Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law.  Instead, use of such terms is merely a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.  The

 

85

--------------------------------------------------------------------------------


 

Administrative Agent shall deliver to each Lender, promptly upon receipt thereof
by the Administrative Agent, copies of each of the financial statements,
certificates, notices and other documents delivered to the Administrative Agent
pursuant to Article IX.  that the Borrower is not otherwise required to deliver
directly to the Lenders.  The Administrative Agent will furnish to any Lender,
upon the request of such Lender, a copy (or, where appropriate, an original) of
any document, instrument, agreement, certificate or notice furnished to the
Administrative Agent by the Borrower, any Loan Party or any other Affiliate of
the Borrower, pursuant to this Agreement or any other Loan Document not already
delivered to such Lender pursuant to the terms of this Agreement or any such
other Loan Document.  As to any matters not expressly provided for by the Loan
Documents (including, without limitation, enforcement or collection of any of
the Obligations), the Administrative Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Requisite Lenders (or all of the Lenders if
explicitly required under any other provision of this Agreement), and such
instructions shall be binding upon all Lenders and all holders of any of the
Obligations; provided, however, that, notwithstanding anything in this Agreement
to the contrary, the Administrative Agent shall not be required to take any
action which exposes the Administrative Agent to personal liability or which is
contrary to this Agreement or any other Loan Document or Applicable Law.  Not in
limitation of the foregoing, the Administrative Agent may exercise any right or
remedy it or the Lenders may have under any Loan Document upon the occurrence of
a Default or an Event of Default unless the Requisite Lenders have directed the
Administrative Agent otherwise.  Without limiting the foregoing, no Lender shall
have any right of action whatsoever against the Administrative Agent as a result
of the Administrative Agent acting or refraining from acting under this
Agreement or any of the other Loan Documents in accordance with the instructions
of the Requisite Lenders, or where applicable, all the Lenders.

 

Section 12.2.  Wells Fargo as Lender.

 

Wells Fargo shall have the same rights and powers as a Lender or as a Specified
Derivatives Provider, as the case may be, under this Agreement and any other
Loan Document and under any Specified Derivatives Contract, as the case may be,
as any other Lender or Specified Derivatives Provider and may exercise the same
as though it were not the Administrative Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
each case in its individual capacity.  Wells Fargo and its Affiliates may each
accept deposits from, maintain deposits or credit balances for, invest in, lend
money to, act as trustee under indentures of, serve as financial advisor to, and
generally engage in any kind of business with the Borrower, any other Loan Party
or any other Affiliate thereof as if it were any other bank and without any duty
to account therefor to the other Lenders.  Further, the Administrative Agent and
any Affiliate may accept fees and other consideration from the Borrower for
services in connection with this Agreement or otherwise without having to
account for the same to the other Lenders.  The Lenders acknowledge that,
pursuant to such activities, Wells Fargo or its Affiliates may receive
information regarding the Borrower, other Loan Parties, other Subsidiaries and
other Affiliates (including information that may be subject to confidentiality
obligations in favor of such Person) and acknowledge that the Administrative
Agent shall be under no obligation to provide such information to them.

 

86

--------------------------------------------------------------------------------


 

Section 12.3.  Approvals of Lenders.

 

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.  Unless a Lender shall give written
notice to the Administrative Agent that it specifically objects to the
recommendation or determination of the Administrative Agent (together with a
reasonable written explanation of the reasons behind such objection) within ten
(10) Business Days (or such lesser or greater period as may be specifically
required under the express terms of the Loan Documents) of receipt of such
communication, such Lender shall be deemed to have conclusively approved of or
consented to such recommendation or determination.

 

Section 12.4.  Notice of Events of Default.

 

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or Event of Default unless the Administrative Agent has
received notice from a Lender or the Borrower referring to this Agreement,
describing with reasonable specificity such Default or Event of Default and
stating that such notice is a “notice of default.”  If any Lender (excluding the
Lender which is also serving as the Administrative Agent) becomes aware of any
Default or Event of Default, it shall promptly send to the Administrative Agent
such a “notice of default”; provided, a Lender’s failure to provide such a
“notice of default” to the Administrative Agent shall not result in any
liability of such Lender to any other party to any of the Loan Documents. 
Further, if the Administrative Agent receives such a “notice of default,” the
Administrative Agent shall give prompt notice thereof to the Lenders.

 

Section 12.5.  Administrative Agent’s Reliance.

 

Notwithstanding any other provisions of this Agreement or any other Loan
Documents, neither the Administrative Agent nor any of its Related Parties shall
be liable for any action taken or not taken by it under or in connection with
this Agreement or any other Loan Document, except for its or their own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein or therein.  Without limiting the generality of the foregoing, the
Administrative Agent may consult with legal counsel (including its own counsel
or counsel for the Borrower or any other Loan Party), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts.  Neither the Administrative
Agent nor any of its Related Parties:  (a) makes any warranty or representation
to any Lender or any other Person or shall be responsible to any Lender or any
other Person for any statement, warranty or representation made or deemed made
by the Borrower, any other Loan Party or any other Person in or in connection
with this Agreement or any other Loan Document;

 

87

--------------------------------------------------------------------------------


 

(b) shall have any duty to ascertain or to inquire as to the performance or
observance of any of the terms, covenants or conditions of this Agreement or any
other Loan Document or the satisfaction of any conditions precedent under this
Agreement or any Loan Document on the part of the Borrower or other Persons or
inspect the property, books or records of the Borrower or any other Person;
(c) shall be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
any other Loan Document, any other instrument or document furnished pursuant
thereto or any collateral covered thereby or the perfection or priority of any
Lien in favor of the Administrative Agent on behalf of the Lenders in any such
collateral; (d) shall have any liability in respect of any recitals, statements,
certifications, representations or warranties contained in any of the Loan
Documents or any other document, instrument, agreement, certificate or statement
delivered in connection therewith; and (e) shall incur any liability under or in
respect of this Agreement or any other Loan Document by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telephone,
telecopy or electronic mail) believed by it to be genuine and signed, sent or
given by the proper party or parties.  The Administrative Agent may execute any
of its duties under the Loan Documents by or through agents, employees or
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any agent or attorney-in-fact that it selects in the absence of gross
negligence or willful misconduct.

 

Section 12.6.  Indemnification of Administrative Agent.

 

Regardless of whether the transactions contemplated by this Agreement and the
other Loan Documents are consummated, each Lender agrees to indemnify the
Administrative Agent (to the extent not reimbursed by the Borrower and without
limiting the obligation of the Borrower to do so) pro rata in accordance with
such Lender’s respective Pro Rata Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought), from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever which may at any time be imposed on, incurred by, or asserted
against the Administrative Agent (in its capacity as Administrative Agent but
not as a “Lender”) in any way relating to or arising out of the Loan Documents,
any transaction contemplated hereby or thereby or any action taken or omitted by
the Administrative Agent under the Loan Documents (collectively, “Indemnifiable
Amounts”); provided, however, that no Lender shall be liable for any portion of
such Indemnifiable Amounts to the extent resulting from the Administrative
Agent’s gross negligence or willful misconduct as determined by a court of
competent jurisdiction in a final, non-appealable judgment; provided, however,
that no action taken in accordance with the directions of the Requisite Lenders
(or all of the Lenders, if expressly required hereunder) shall be deemed to
constitute gross negligence or willful misconduct for purposes of this Section. 
Without limiting the generality of the foregoing, each Lender agrees to
reimburse the Administrative Agent (to the extent not reimbursed by the Borrower
and without limiting the obligation of the Borrower to do so) promptly upon
demand for its ratable share of any out of pocket expenses (including the
reasonable fees and expenses of the counsel to the Administrative Agent)
incurred by the Administrative Agent in connection with the preparation,
negotiation, execution, administration, or enforcement (whether through
negotiations, legal proceedings, or otherwise) of, or legal advice with respect
to the rights or responsibilities of the parties under, the Loan Documents, any
suit or action brought by the Administrative Agent to enforce the terms of the
Loan Documents and/or collect any Obligations, any “lender liability” suit or
claim brought

 

88

--------------------------------------------------------------------------------


 

against the Administrative Agent and/or the Lenders, and any claim or suit
brought against the Administrative Agent and/or the Lenders arising under any
Environmental Laws.  Such out of pocket expenses (including counsel fees) shall
be advanced by the Lenders on the request of the Administrative Agent
notwithstanding any claim or assertion that the Administrative Agent is not
entitled to indemnification hereunder upon receipt of an undertaking by the
Administrative Agent that the Administrative Agent will reimburse the Lenders if
it is actually and finally determined by a court of competent jurisdiction that
the Administrative Agent is not so entitled to indemnification.  The agreements
in this Section shall survive the payment of the Loan and all other amounts
payable hereunder or under the other Loan Documents and the termination of this
Agreement.  If the Borrower shall reimburse the Administrative Agent for any
Indemnifiable Amount following payment by any Lender to the Administrative Agent
in respect of such Indemnifiable Amount pursuant to this Section, the
Administrative Agent shall share such reimbursement on a ratable basis with each
Lender making any such payment.

 

Section 12.7.  Lender Credit Decision, Etc.

 

Each of the Lenders expressly acknowledges and agrees that neither the
Administrative Agent nor any of its Related Parties has made any representations
or warranties to such Lender and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Borrower, any other
Loan Party or any other Subsidiary or Affiliate, shall be deemed to constitute
any such representation or warranty by the Administrative Agent or any Lender. 
Each of the Lenders acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective Related Parties, and based on the financial
statements of the Borrower, the other Loan Parties, the other Subsidiaries and
other Affiliates, and inquiries of such Persons, its independent due diligence
of the business and affairs of the Borrower, the other Loan Parties, the other
Subsidiaries and other Persons, its review of the Loan Documents, the legal
opinions required to be delivered to it hereunder, the advice of its own counsel
and such other documents and information as it has deemed appropriate, made its
own credit and legal analysis and decision to enter into this Agreement and the
transactions contemplated hereby.  Each of the Lenders also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
other Lender or counsel to the Administrative Agent or any of their respective
Related Parties, and based on such review, advice, documents and information as
it shall deem appropriate at the time, continue to make its own decisions in
taking or not taking action under the Loan Documents.  The Administrative Agent
shall not be required to keep itself informed as to the performance or
observance by the Borrower or any other Loan Party of the Loan Documents or any
other document referred to or provided for therein or to inspect the properties
or books of, or make any other investigation of, the Borrower, any other Loan
Party or any other Subsidiary.  Except for notices, reports and other documents
and information expressly required to be furnished to the Lenders by the
Administrative Agent under this Agreement or any of the other Loan Documents,
the Administrative Agent shall have no duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, financial and other condition or creditworthiness of the Borrower, any
other Loan Party or any other Affiliate thereof which may come into possession
of the Administrative Agent or any of its Related Parties.  Each of the Lenders
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender.

 

89

--------------------------------------------------------------------------------


 

Section 12.8.  Successor Administrative Agent.

 

The Administrative Agent may resign at any time as Administrative Agent under
the Loan Documents by giving written notice thereof to the Lenders and the
Borrower.  The Administrative Agent may be removed as Administrative Agent by
all of the Lenders (other than the Lender then acting as Administrative Agent)
and, provided no Default or Event of Default exists, the Borrower upon 30 days’
prior written notice if the Administrative Agent (i) is found by a court of
competent jurisdiction in a final, non-appealable judgment to have committed
gross negligence or willful misconduct in the course of performing its duties
hereunder or (ii) has become or is insolvent or has become the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment.  Upon any such resignation or removal, the Requisite Lenders shall
have the right to appoint a successor Administrative Agent which appointment
shall, provided no Default or Event of Default exists, be subject to the
Borrower’s approval, which approval shall not be unreasonably withheld or
delayed.  If no successor Administrative Agent shall have been so appointed in
accordance with the immediately preceding sentence, and shall have accepted such
appointment, within thirty (30) days after the current Administrative Agent’s
giving of notice of resignation, then the current Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent, which shall be
a Lender, if any Lender shall be willing to serve, and otherwise shall be an
Eligible Assignee; provided that if the Administrative Agent shall notify the
Borrower and the Lenders that no Lender has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents and (2) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made to each Lender directly, until such
time as a successor Administrative Agent has been appointed as provided for
above in this Section; provided, further that such Lenders so acting directly
shall be and be deemed to be protected by all indemnities and other provisions
herein for the benefit and protection of the Administrative Agent as if each
such Lender were itself the Administrative Agent.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent, such successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the current
Administrative Agent, and the current Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents.  After any
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this Article XII.  shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under the Loan Documents.  Notwithstanding anything contained herein to the
contrary, the Administrative Agent may assign its rights and duties under the
Loan Documents to any of its Affiliates by giving the Borrower and each Lender
prior written notice.

 

Section 12.9.  Titled Agents.

 

The Syndication Agent, Documentation Agent and Managing Agent in such respective
capacities, assume no responsibility or obligation hereunder, including, without
limitation, for servicing, enforcement or collection of the Loan, nor any duties
as an agent hereunder for the Lenders.  The titles given to the Syndication
Agent, Documentation Agent and Managing Agent

 

90

--------------------------------------------------------------------------------


 

are solely honorific and imply no fiduciary responsibility on the part of the
Syndication Agent, Documentation Agent or Managing Agent to the Administrative
Agent, any Lender, the Borrower or any other Loan Party and the use of such
title does not impose on the Syndication Agent, Documentation Agent or Managing
Agent any duties or obligations greater than those of any other Lender or
entitle the Syndication Agent, Documentation Agent or Managing Agent to any
rights other than those to which any other Lender is entitled.

 

ARTICLE XIII. MISCELLANEOUS

 

Section 13.1.  Notices.

 

Unless otherwise provided herein (including, without limitation, as provided in
Section 9.5.), communications provided for hereunder shall be in writing and
shall be mailed, telecopied, or delivered as follows:

 

If to the Borrower:

 

RLJ Lodging Trust, L.P.

3 Bethesda Metro Center

Suite 1000

Bethesda, MD 20814

Attention:  Leslie D. Hale, Chief Financial Officer

Telecopy Number:              (301) 280-7714

Telephone Number:            (301) 280-7750

 

If to the Parent Guarantor:

 

RLJ Lodging Trust

3 Bethesda Metro Center

Suite 1000

Bethesda, MD 20814

Attention:  Leslie D. Hale, Chief Financial Officer

Telecopy Number:              (301) 280-7714

Telephone Number:            (301) 280-7750

 

If to the Administrative Agent:

 

Wells Fargo Bank, National Association

1750 H Street N.W.

Suite 400

Washington, DC 20006

Attn:  Mark Monahan

Telecopier:            (202) 429-2984

Telephone:            (202) 303-3017

 

91

--------------------------------------------------------------------------------


 

with a copy to:

 

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 500

Irvine, CA 92614

Attn:  Rhonda Friedly

Telecopier:            (949) 251-4983

Telephone:            (949) 251-4383

 

If to the Administrative Agent under Article II:

 

Wells Fargo Bank, N.A.

608 2nd Avenue S., 11th Floor

Minneapolis, MN 55402

Attention:  Manager (AU#0080703)

 

If to any other Lender:

 

To such Lender’s address or telecopy number as set forth in is Administrative
Questionnaire or as to each party at such other address as shall be designated
by such party in a written notice to the other parties delivered in compliance
with this Section; provided, a Lender shall only be required to give notice of
any such other address to the Administrative Agent and the Borrower.  All such
notices and other communications shall be effective (i) if mailed, upon the
first to occur of receipt or the expiration of three (3) days after the deposit
in the United States Postal Service mail, postage prepaid and addressed to the
address of the Borrower or the Administrative Agent and Lenders at the addresses
specified; (ii) if telecopied, when transmitted; (iii) if hand delivered or sent
by overnight courier, when delivered; or (iv) if delivered in accordance with
Section 9.5. to the extent applicable; provided, however, that, in the case of
the immediately preceding clauses (i), (ii) and (iii), non-receipt of any
communication as of the result of any change of address of which the sending
party was not notified or as the result of a refusal to accept delivery shall be
deemed receipt of such communication.  Notwithstanding the immediately preceding
sentence, all notices or communications to the Administrative Agent or any
Lender under Article II. shall be effective only when actually received.  None
of the Administrative Agent or any Lender shall incur any liability to any Loan
Party (nor shall the Administrative Agent incur any liability to the Lenders)
for acting upon any telephonic notice referred to in this Agreement which the
Administrative Agent or such Lender, as the case may be, believes in good faith
to have been given by a Person authorized to deliver such notice or for
otherwise acting in good faith hereunder.  Failure of a Person designated to
receive a copy of a notice to receive such copy shall not affect the validity of
notice properly given to another Person.

 

Section 13.2.  Expenses.

 

The Parent Guarantor and the Borrower agree (a) to pay or reimburse the
Administrative Agent for all of its reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation and
execution of, and any amendment, supplement

 

92

--------------------------------------------------------------------------------


 

or modification to, any of the Loan Documents (including, without limitation, in
respect of any notice given by the Borrower under Section 2.16.(a), whether or
not the requested increase is actually effected), and the consummation of the
transactions contemplated thereby, including the reasonable and documented
out-of-pocket fees and disbursements of counsel to the Administrative Agent and
all reasonable and documented out-of-pocket costs and expenses of the
Administrative Agent in connection with the review of Properties for inclusion
in the Unencumbered Pool and the determination or confirmation that Properties
satisfy the requirements of Section 4.2. (including, without limitation, the
costs of any UCC searches and other reasonable lien searches) and the
Administrative Agent’s other activities under Article IV., including the
reasonable and documented out-of-pocket fees and disbursements of counsel to the
Administrative Agent relating to all such activities, (b)  to pay or reimburse
the Administrative Agent and the Lenders for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
the Loan Documents and the Fee Letter, including the reasonable and
out-of-pocket fees and disbursements of their respective counsel and (c) to the
extent not already covered by any of the preceding subsections, to pay the fees
and disbursements of counsel to the Administrative Agent and any Lender incurred
in connection with the representation of the Administrative Agent or such Lender
in any matter relating to or arising out of any bankruptcy or other proceeding
of the type described in Sections 11.1.(e) or 11.1.(f), including, without
limitation, (i) any motion for relief from any stay or similar order, (ii) the
negotiation, preparation, execution and delivery of any document relating to the
Obligations and (iii) the negotiation and preparation of any debtor in
possession financing or any plan of reorganization of the Borrower or any other
Loan Party, whether proposed by the Borrower, such Loan Party, the Lenders or
any other Person, and whether such fees and expenses are incurred prior to,
during or after the commencement of such proceeding or the confirmation or
conclusion of any such proceeding.  Notwithstanding the foregoing, the
obligation to reimburse the Lenders for fees and expenses of counsel in
connection with the matters described in items (b) and (c) above shall be
limited to (x) one law firm for the Administrative Agent and (y) one other law
firm retained by the Requisite Lenders, together with (in the case of (x) and
(y), as applicable) one additional counsel in each applicable jurisdiction.

 

Section 13.3.  Stamp and Intangible Taxes.

 

The Parent Guarantor and the Borrower shall pay any and all stamp, excise,
intangible, registration and similar taxes or governmental charges and shall
indemnify the Administrative Agent and each Lender against any and all
liabilities with respect to or resulting from any delay in the payment or
omission to pay any such taxes or charges, which may be payable or determined to
be payable in connection with the execution, delivery, recording, performance or
enforcement of this Agreement, the Notes and any of the other Loan Documents,
the amendment, supplement, modification or waiver of or consent under this
Agreement, the Notes or any of the other Loan Documents or the perfection of any
rights or Liens under this Agreement, the Notes or any of the other Loan
Documents.

 

Section 13.4.  Setoff.

 

Subject to Section 3.3. and in addition to any rights now or hereafter granted
under Applicable Law and not by way of limitation of any such rights, the
Administrative Agent, each Lender and each Participant is hereby authorized by
the Borrower, at any time or from time to

 

93

--------------------------------------------------------------------------------


 

time while an Event of Default exists, without prior notice to the Parent
Guarantor or the Borrower or any other Person, any such notice being hereby
expressly waived, but in the case of a Lender or a Participant subject to
receipt of the prior written consent of the Administrative Agent and the
Requisite Lenders exercised in their sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, such Participant or any Affiliate of the
Administrative Agent or such Lender, to or for the credit or the account of the
Parent Guarantor or the Borrower against and on account of any of the
Obligations, irrespective of whether or not the Loan and all other Obligations
have been declared to be, or have otherwise become, due and payable as permitted
by Section 11.2., and although such Obligations shall be contingent or
unmatured.  Notwithstanding anything to the contrary in this Section, if any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 3.9. and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent and the Lenders
and (y) the Defaulting Lender shall provide promptly to the Administrative Agent
a statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.

 

Section 13.5.  Litigation; Jurisdiction; Other Matters; Waivers.

 

(a)                                 EACH PARTY HERETO ACKNOWLEDGES THAT ANY
DISPUTE OR CONTROVERSY BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS WOULD BE BASED ON DIFFICULT AND
COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND EXPENSE TO THE
PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE
LENDERS, THE ADMINISTRATIVE AGENT, THE PARENT GUARANTOR AND THE BORROWER HEREBY
WAIVES ITS RIGHT TO A TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR
NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR
AGAINST ANY PARTY HERETO ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY OTHER
LOAN DOCUMENT OR THE FEE LETTER OR IN CONNECTION WITH ANY COLLATERAL OR ANY LIEN
CREATED HEREUNDER OF THEREUNDER OR BY REASON OF ANY OTHER SUIT, CAUSE OF ACTION
OR DISPUTE WHATSOEVER BETWEEN OR AMONG THE PARENT GUARANTOR, THE BORROWER, THE
ADMINISTRATIVE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE ARISING OUT OF
THIS AGREEMENT, THE NOTES, OR ANY OTHER LOAN DOCUMENT OR THE FEE LETTER OR IN
CONNECTION WITH ANY COLLATERAL OR ANY LIEN CREATED HEREUNDER OR THEREUNDER.

 

(b)                                 EACH OF THE PARENT GUARANTOR, THE BORROWER,
THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY AGREES THAT THE FEDERAL DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK OR, AT THE OPTION OF THE
ADMINISTRATIVE AGENT, ANY STATE COURT LOCATED IN NEW YORK, NEW YORK SHALL HAVE
EXCLUSIVE JURISDICTION TO HEAR AND

 

94

--------------------------------------------------------------------------------


 

DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG THE PARENT GUARANTOR, THE
BORROWER, THE ADMINISTRATIVE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR
INDIRECTLY TO THIS AGREEMENT, THE LOAN AND THE NOTES OR ANY OTHER LOAN DOCUMENT
OR THE FEE LETTER OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL.  THE PARENT GUARANTOR, THE BORROWER AND EACH OF THE LENDERS
EXPRESSLY SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR
PROCEEDING COMMENCED IN SUCH COURTS.  EACH OF THE PARENT GUARANTOR AND THE
BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS AND COMPLAINT, OR OTHER
PROCESS OR PAPERS ISSUED THEREIN, AND AGREES THAT SERVICE OF SUCH SUMMONS AND
COMPLAINT, OR OTHER PROCESS OR PAPERS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO IT AT ITS ADDRESS FOR NOTICES PROVIDED FOR HEREIN. EACH PARTY
FURTHER WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF
ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR
PROCEEDING WAS BROUGHT IN AN INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR
CLAIM THE SAME.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE
DEEMED TO PRECLUDE THE BRINGING OF ANY ACTION BY THE ADMINISTRATIVE AGENT OR ANY
LENDER OR THE ENFORCEMENT BY THE ADMINISTRATIVE AGENT OR ANY LENDER OF ANY
JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)                                  THE PROVISIONS OF THIS SECTION HAVE BEEN
CONSIDERED BY EACH PARTY WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT
OF THE LOAN AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN
DOCUMENTS AND THE TERMINATION OF THIS AGREEMENT.

 

Section 13.6.  Successors and Assigns.

 

(a)                                 Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns, except that the Borrower may not assign or
otherwise transfer any of its rights under this Agreement without the prior
written consent of all the Lenders (and any such assignment or transfer to which
all of the Lenders have not consented shall be void).

 

(b)                                 Participations.  Any Lender may at any time
grant to an Affiliate of such Lender, or one or more banks or other financial
institutions (each a “Participant”) participating interests in its Commitments
or the Obligations owing to such Lender.  Except as otherwise provided in
Section 13.4. or as otherwise expressly stated herein, no Participant shall have
any rights or benefits under this Agreement or any other Loan Document.  In the
event of any such grant by a Lender of a participating interest to a
Participant, such Lender shall remain responsible for the performance of its
obligations hereunder, and the Borrower and the Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement pursuant to
which any Lender may grant

 

95

--------------------------------------------------------------------------------


 

such a participating interest shall provide that such Lender shall retain the
sole right and responsibility to enforce the obligations of the Borrower
hereunder including, without limitation, the right to approve any amendment,
modification or waiver of any provision of this Agreement; provided, however,
such Lender may agree with the Participant that it will not, without the consent
of the Participant, agree to (i) increase such Lender’s Commitment, (ii) extend
the date on which any scheduled payment of principal on the Loan is to be made,
or (iii) reduce the rate at which interest is payable thereon (other than a
waiver of default interest and changes in calculation of the Leverage Ratio that
may indirectly affect pricing).  An assignment or other transfer which is not
permitted by subsection (c) or (e) below shall be given effect for purposes of
this Agreement only to the extent of a participating interest granted in
accordance with this subsection (b).  Upon request from the Administrative Agent
or the Borrower, a Lender shall notify the Administrative Agent of the sale of
any participation hereunder.

 

(c)                                  Assignments.  Any Lender may, with the
prior written consent of (i) the Administrative Agent, and (ii) so long as no
Default or Event of Default exists and except in the case of assignment to a
Lender, an Affiliate of a Lender or an Approved Fund, the Borrower (which
consent, in each case, shall not be unreasonably withheld (it being agreed that
the Borrower’s withholding of consent to an assignment which would result in
(i) the Borrower having to pay amounts under Section 3.10. as a result of the
admission of an Assignee or (ii) the admission of an Assignee which refuses to
receive confidential information subject to the confidentiality requirements set
forth herein shall in each case be deemed to be reasonable)), at any time assign
to one or more Eligible Assignees (each an “Assignee”) all or a portion of its
rights and obligations under this Agreement and the Notes (which may include,
subject to the limitations herein provided, all or a portion of its interest in
the Loan); provided, however, (i)  any partial assignment of a Lender’s interest
in the Loan shall be in an amount at least equal to $10,000,000 (or, at any time
that an Event of Default exists, the lesser of (x) $10,000,000 or (y) the entire
amount of such Lender’s interest in the Loan), and (ii) each such assignment
shall be effected by means of an Assignment and Assumption Agreement.  Upon
execution and delivery of such instrument and payment by such Assignee to such
transferor Lender of an amount equal to the purchase price agreed between such
transferor Lender and such Assignee, such Assignee shall be deemed to be a
Lender party to this Agreement and shall have all the rights and obligations of
a Lender with an interest in the Loan, as set forth in such Assignment and
Assumption Agreement, and the transferor Lender shall be released from its
obligations hereunder to a corresponding extent, and no further consent or
action by any party shall be required.  Upon the consummation of any assignment
pursuant to this subsection (c), the transferor Lender, the Administrative Agent
and the Borrower shall make appropriate arrangements so that (i) to the extent
requested by the Assignee or transferor Lender, new Notes are issued to the
Assignee and such transferor Lender, as appropriate and (ii) any Notes held by
the transferor Lender are promptly returned to the Borrower for cancellation
(and, to the extent not so returned, Borrower shall be entitled to receive a
customary indemnity agreement of the type described in
Section 2.11.(c)(ii)(A) from such transferor Lender).  In connection with any
such assignment, the transferor Lender shall pay to the Administrative Agent an
administrative fee for processing such assignment in the amount of $4,500. 
Anything in this Section to the contrary notwithstanding, no Lender may assign
or participate any interest in any Loan held by it hereunder to any natural
person or to the Borrower, the Parent Guarantor or any of their respective
Affiliates or Subsidiaries.

 

96

--------------------------------------------------------------------------------


 

(d)                                 Register.  The Administrative Agent, acting
solely for this purpose as a non-fiduciary agent of the Borrower, shall maintain
at the Principal Office a copy of each Assignment and Assumption delivered to it
and a register for the recordation of the names and addresses of the Lenders,
and principal amounts (and stated interest) of the Loan owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(e)                                  Federal Reserve Bank Assignments.  In
addition to the assignments and participations permitted under the foregoing
provisions of the Section, and without the need to comply with any of the formal
or procedural requirements of this Section, any Lender may at any time and from
time to time, pledge and assign all or any portion of its rights under all or
any of the Loan Documents to a Federal Reserve Bank; provided that no such
pledge of assignment shall release such Lender from its obligations thereunder.

 

(f)                                   Certain Additional Payments.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding), to pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent and each other Lender hereunder (and interest accrued
thereon).  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

(g)                                  Information to Assignee, Etc.  Subject to
Section 13.9., a Lender may furnish any information concerning the Borrower, any
Subsidiary or any other Loan Party in the possession of such Lender from time to
time to Assignees and Participants (including prospective Assignees and
Participants).

 

Section 13.7.  Amendments and Waivers.

 

(a)                                 Generally.  Except as otherwise expressly
provided in this Agreement, (i) any consent or approval required or permitted by
this Agreement or in any Loan Document to be given by the Lenders may be given,
(ii) any term of this Agreement or of any other Loan Document may be amended,
(iii) the performance or observance by the Borrower or any other Loan Party of
any terms of this Agreement or such other Loan Document may be waived, and
(iv) the continuance of any Default or Event of Default may be waived (either
generally or in a particular instance and either retroactively or prospectively)
with, but only with, the written consent of the Requisite Lenders (or the
Administrative Agent at the written direction of the

 

97

--------------------------------------------------------------------------------


 

Requisite Lenders), and, in the case of an amendment to any Loan Document, the
written consent of each Loan Party which is party thereto.

 

(b)                                 Unanimous Consent.  Notwithstanding the
foregoing, no amendment, waiver or consent shall, unless in writing, and signed
by each of the Lenders directly and adversely affected thereby (or the
Administrative Agent at the written direction of such Lenders), do any of the
following:

 

(i)                                     increase the Commitments of the Lenders
(excluding any increase as a result of an assignment of Commitments permitted
under Section 13.6.) or subject the Lenders to any additional obligations except
for any increases contemplated under Section 2.16.;

 

(ii)                                  reduce the principal of, or interest rates
that have accrued or that will be charged on the outstanding principal amount
of, the Loan or other Obligations (other than a waiver of default interest and
changes in calculation of the Leverage Ratio that may indirectly affect
pricing);

 

(iii)                               reduce the amount of any Fees payable to the
Lenders hereunder;

 

(iv)                              postpone any date on which a scheduled payment
of principal of the Loan, any Fees or any other Obligations, is to be made;

 

(v)                                 change the definitions of Commitment
Percentage or Pro Rata Share or amend or otherwise modify the provisions of
Section 3.2.;

 

(vi)                              amend subsection (a) or this subsection (b) of
this Section 13.7.;

 

(vii)                           modify the definition of the term “Requisite
Lenders” or modify in any other manner that reduces the number or percentage of
the Lenders required to make any determinations or waive any rights hereunder or
to modify any provision hereof;

 

(viii)                        release all or substantially all of the Subsidiary
Guarantors from their obligations under the Guaranty except as contemplated by
Section 8.14.(b) or release the Parent Guarantor from its obligations under the
Guaranty;

 

(ix)                              waive a Default or Event of Default under
Section 11.1.(a);

 

(x)                                 amend, or waive the Borrower’s compliance
with, Section 2.15; or

 

(c)                                  Non-Consenting Lenders.  If any Lender (a
“Non-Consenting Lender”) does not consent to a proposed amendment, waiver,
consent or release with respect to any Loan Document that requires the consent
of each Lender or each Lender directly affected thereby and that has been
approved by the Requisite Lenders, the Borrower may replace such Non-Consenting
Lender in accordance with Section 3.11.(a); provided that such amendment,
waiver, consent or release can be effected as a result of the assignment
contemplated by such Section (together with all other such assignments required
by the Borrower to be made pursuant to this subsection (c)).

 

98

--------------------------------------------------------------------------------


 

(d)                                 Permitted Amendments.  Notwithstanding
anything to the contrary contained herein, Loan Modification Offers and
Permitted Amendments (as hereinafter defined) shall be permitted in accordance
with this subsection (d), regardless of the preceding provisions of this
Section 13.7.  The Borrower may make one or more offers (each, a “Loan
Modification Offer”) to all the Lenders to make one or more Permitted Amendments
(as defined below).  Permitted Amendments shall become effective only with
respect to the portions of the Loan held by the Lenders that accept the
applicable Loan Modification Offer (such Lenders, the “Accepting Lenders”).  The
Borrower and each Accepting Lender shall execute and deliver to the
Administrative Agent a loan modification agreement (a “Loan Modification
Agreement”) and such other documentation as the Administrative Agent shall
reasonably specify to evidence the acceptance of the Permitted Amendments and
the terms and conditions thereof.  In connection with any Loan Modification
Offer, the Borrower may, at its sole option, repay the portions of the Loans,
held by one or more of the Lenders that are not Accepting Lenders. 
Additionally, to the extent the Borrower has elected to repay the portions of
the Loans of such Lenders, it may request any other financial institution (with
the consent of the Administrative Agent, such consent not to be unreasonably
conditioned, delayed or withheld) to make loans on the terms set forth in such
Loan Modification Offer in an amount not to exceed the amount of the portions of
the Loan repaid pursuant to the preceding sentence.  The Administrative Agent
shall promptly notify each Lender as to the effectiveness of each Loan
Modification Agreement.  Each of the parties hereto hereby agrees that, upon the
effectiveness of any Loan Modification Agreement, this Agreement shall be deemed
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the Permitted Amendment evidenced thereby and only with
respect to the portions of the Loan of the Accepting Lenders, it being
understood that all borrowings and repayments of the Loan will be made pro rata
among all Lenders; provided that to the extent any Permitted Amendment extends
the final maturity of the portion of the Loan held by the Accepting Lenders, the
applicable portion of the Loan and related Obligations of Lenders that are not
Accepting Lenders may be repaid on the Maturity Date (as applicable) on a
non-ratable basis with the portion of the Loan of the Accepting Lenders. 
“Permitted Amendments” shall be an extension of the scheduled maturity of the
portion of the Loan of the Accepting Lenders, together with any one or more of
the following: (i) a change in rate of interest (including a change to the
Applicable Margin and/or a provision establishing a minimum rate), premium, fees
or other amount with respect to the portion of the Loan of the Accepting Lenders
(in each case effective after the scheduled maturity of the Loan),
(ii) additional fees to the Accepting Lenders and (iii) such other amendments to
this Agreement and the other Loan Documents as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing Permitted
Amendments.

 

(e)                                  Amendment of Administrative Agent’s
Duties, Etc.  No amendment, waiver or consent unless in writing and signed by
the Administrative Agent, in addition to the Lenders required hereinabove to
take such action, shall affect the rights or duties of the Administrative Agent
under this Agreement or any of the other Loan Documents.  Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitments of any Defaulting Lender may not be increased or extended without
the written consent of such Defaulting Lender and (y) any waiver, amendment or
modification requiring the

 

99

--------------------------------------------------------------------------------


 

consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately than other affected Lenders in any material
respect shall require the written consent of such Defaulting Lender.  No waiver
shall extend to or affect any obligation not expressly waived or impair any
right consequent thereon and any amendment, waiver or consent shall be effective
only in the specific instance and for the specific purpose set forth therein. 
No course of dealing or delay or omission on the part of the Administrative
Agent or any Lender in exercising any right shall operate as a waiver thereof or
otherwise be prejudicial thereto.  Any Event of Default occurring hereunder
shall continue to exist until such time as such Event of Default is waived in
writing in accordance with the terms of this Section, notwithstanding any
attempted cure or other action by the Borrower, any other Loan Party or any
other Person subsequent to the occurrence of such Event of Default.  Except as
otherwise explicitly provided for herein or in any other Loan Document, no
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.

 

Section 13.8.  Nonliability of Administrative Agent and Lenders.

 

The relationship between the Borrower, on the one hand, and the Lenders and the
Administrative Agent, on the other hand, shall be solely that of borrower and
lender.  The Administrative Agent, each Lender and their Affiliates
(collectively, the “Lender Parties”) may have economic interests that conflict
with those of the Loan Parties, their stockholders and partners and/or their
Affiliates.  No Lender Party shall have any fiduciary responsibilities to the
Borrower or any other Loan Party and no provision in this Agreement or in any of
the other Loan Documents, and no course of dealing between or among any of the
parties hereto, shall be deemed to create any fiduciary duty owing by the
Administrative Agent or any Lender Party to any Lender, the Borrower, any
Subsidiary or any other Loan Party.  No Lender Party undertakes any
responsibility to the Borrower to review or inform the Borrower of any matter in
connection with any phase of the Borrower’s business or operations.

 

Section 13.9.  Confidentiality.

 

Except as otherwise provided by Applicable Law, the Administrative Agent and
each Lender agrees that it shall not disclose and treat confidentially all
non-public information furnished by the Borrower or on its behalf pursuant to
the requirements of this Agreement or otherwise in connection with any requested
amendment, waiver or modification of the Loan Documents but in any event may
make disclosure:  (a) to any of their respective Affiliates (provided any such
Affiliate shall agree to keep such information confidential in accordance with
the terms of this Section or terms at least as restrictive as the terms of this
Section); (b) as reasonably requested by any bona fide Assignee, Participant or
other permitted transferee in connection with the contemplated transfer of any
Commitment, Loan or participations therein as permitted hereunder (provided they
shall agree to keep such information confidential in accordance with the terms
of this Section); (c) as required or requested by any Governmental Authority or
representative thereof or pursuant to legal process or in connection with any
legal proceedings; (d) to the Administrative Agent’s or such Lender’s
independent auditors and other professional advisors (provided they shall be
notified of the confidential nature of the information); (e) if an Event of
Default exists, to any other Person, in connection with the exercise by the
Administrative Agent or the Lenders (or Specified Derivatives Provider) of
rights hereunder or under any of the other Loan Documents (or under any
Specified Derivatives

 

100

--------------------------------------------------------------------------------


 

Contract); and (f) to the extent such information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than the Borrower or any Affiliate of the Borrower.

 

Section 13.10.  Indemnification.

 

(a)                                 Each of the Parent Guarantor and the
Borrower shall and hereby agrees to indemnify, defend and hold harmless the
Administrative Agent, any Affiliate of the Administrative Agent, each of the
Lenders and their respective Related Parties (each referred to herein as an
“Indemnified Party”) from and against any and all of the following
(collectively, the “Indemnified Costs”): losses, costs, claims, damages,
liabilities, deficiencies, judgments or expenses of every kind and nature
(including, without limitation, amounts paid in settlement, court costs and the
fees and disbursements of counsel incurred in connection with any litigation,
investigation, claim or proceeding or any advice rendered in connection
therewith, but excluding losses, costs, claims, damages, liabilities,
deficiencies, judgments or expenses indemnification in respect of which is
specifically covered by Section 3.10. or 5.1. or expressly excluded from the
coverage of such Sections) incurred by an Indemnified Party in connection with,
arising out of, or by reason of, any suit, cause of action, claim, arbitration,
investigation or settlement, consent decree or other proceeding (the foregoing
referred to herein as an “Indemnity Proceeding”) which is in any way related
directly or indirectly to: (i) this Agreement or any other Loan Document or the
transactions contemplated thereby; (ii) the making of the Loan; (iii) any actual
or proposed use by the Borrower of the proceeds of the Loan; (iv) the
Administrative Agent’s or any Lender’s entering into this Agreement; (v) the
fact that the Administrative Agent and the Lenders have established the credit
facility evidenced hereby in favor of the Borrower; (vi) the fact that the
Administrative Agent and the Lenders are creditors of the Borrower and have or
are alleged to have information regarding the financial condition, strategic
plans or business operations of the Borrower and the Subsidiaries; (vii) the
fact that the Administrative Agent and the Lenders are material creditors of the
Borrower and are alleged to influence directly or indirectly the business
decisions or affairs of the Borrower and the Subsidiaries or their financial
condition; (viii) the exercise of any right or remedy the Administrative Agent
or the Lenders may have under this Agreement or the other Loan Documents;
(ix) any civil penalty or fine assessed by OFAC against, and all costs and
expenses (including counsel fees and disbursements) incurred in connection with
defense thereof by, the Administrative Agent or any Lender as a result of
conduct of the Borrower, any other Loan Party or any other Subsidiary that
violates a sanction administered or enforced by OFAC; (x) the presence of any
Hazardous Materials in, on, under or around any of the Properties; or (xi) any
violation or non-compliance by the Parent Guarantor, the Borrower or any
Subsidiary of any Applicable Law (including any Environmental Law) including,
but not limited to, any Indemnity Proceeding commenced by (A) the Internal
Revenue Service or state taxing authority or (B) any Governmental Authority or
other Person under any Environmental Law, including any Indemnity Proceeding
commenced by a Governmental Authority or other Person seeking remedial or other
action to cause the Parent Guarantor, the Borrower or their Subsidiaries (or its
respective properties) to be in compliance with such Environmental Laws;
provided, however, that neither the Parent Guarantor nor the Borrower shall be
obligated to indemnify any Indemnified Party for (I) any acts or omissions of
such Indemnified Party in connection with matters described in this subsection
to the extent arising from the gross negligence or willful misconduct of such
Indemnified Party, as determined

 

101

--------------------------------------------------------------------------------


 

by a court of competent jurisdiction in a final, non-appealable judgment,
(II) amounts in respect of taxes, deductions, withholdings or other governmental
charges excluded from the definition of “Taxes” pursuant to Section 3.10.(a) or
(III) Indemnified Costs to the extent arising directly out of or resulting
directly from claims of one or more Indemnified Parties against another
Indemnified Party (except in connection with claims or disputes (x) relating to
whether conditions to any Credit Event have been satisfied or (y) with respect
to a Defaulting Lender or the determination of whether a Lender is a Defaulting
Lender).

 

(b)                                 The Parent Guarantor’s and the Borrower’s
indemnification obligations under this Section shall apply to all Indemnity
Proceedings arising out of, or related to, the foregoing whether or not an
Indemnified Party is a named party in such Indemnity Proceeding.  In this
connection, this indemnification shall cover all costs and expenses of any
Indemnified Party in connection with any deposition of any Indemnified Party or
compliance with any subpoena (including any subpoena requesting the production
of documents).  This indemnification shall, among other things, apply to any
Indemnity Proceeding commenced by other creditors of the Parent Guarantor or the
Borrower or any Subsidiary, any shareholder of the Borrower or any Subsidiary
(whether such shareholder(s) are prosecuting such Indemnity Proceeding in their
individual capacity or derivatively on behalf of the Parent Guarantor or the
Borrower), any account debtor of the Borrower or any Subsidiary or by any
Governmental Authority.

 

(c)                                  This indemnification shall apply to any
Indemnity Proceeding arising during the pendency of any bankruptcy proceeding
filed by or against the Borrower and/or any Subsidiary.

 

(d)                                 All out of pocket fees and expenses of, and
all amounts paid to third persons by, an Indemnified Party shall be advanced by
the Parent Guarantor and the Borrower at the request of such Indemnified Party
notwithstanding any claim or assertion by the Parent Guarantor and the Borrower
that such Indemnified Party is not entitled to indemnification hereunder upon
receipt of an undertaking by such Indemnified Party that such Indemnified Party
will reimburse the Borrower if it is actually and finally determined by a court
of competent jurisdiction that such Indemnified Party is not so entitled to
indemnification hereunder.

 

(e)                                  An Indemnified Party may conduct its own
investigation and defense of, and may formulate its own strategy with respect
to, any Indemnity Proceeding covered by this Section and, as provided above, all
costs and expenses incurred by such Indemnified Party shall be reimbursed by the
Parent Guarantor and the Borrower.  No action taken by legal counsel chosen by
an Indemnified Party in investigating or defending against any such Indemnity
Proceeding shall vitiate or in any way impair the obligations and duties of the
Borrower hereunder to indemnify and hold harmless each such Indemnified Party;
provided, however, that (i) if the Parent Guarantor and the Borrower are
required to indemnify an Indemnified Party pursuant hereto and (ii) the Parent
Guarantor and the Borrower have provided evidence reasonably satisfactory to
such Indemnified Party that the Parent Guarantor and the Borrower have the
financial wherewithal to reimburse such Indemnified Party for any amount paid by
such Indemnified Party with respect to such Indemnity Proceeding, such
Indemnified Party shall not settle or compromise any such Indemnity Proceeding
without the prior written consent of the Borrower (which consent shall not be
unreasonably withheld or delayed).

 

102

--------------------------------------------------------------------------------


 

(f)                                   If and to the extent that the obligations
of the Parent Guarantor and the Borrower hereunder are unenforceable for any
reason, each of the Parent Guarantor and the Borrower hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under Applicable Law.

 

(g)                                  The Parent Guarantor’s and the Borrower’s
obligations hereunder shall survive any termination of this Agreement and the
other Loan Documents and the payment in full in cash of the Obligations, and are
in addition to, and not in substitution of, any of the other obligations set
forth in this Agreement or any other Loan Document to which it is a party.

 

Section 13.11.  Termination; Survival.

 

At such time as (a) all of the Commitments have been terminated, (b)  none of
the Lenders is obligated any longer under this Agreement to make any Loan and
(c) all Obligations (other than obligations which survive as hereafter provided
in this Section 13.11. and contingent indemnification obligations that have not
been asserted) have been paid and satisfied in full, this Agreement shall
terminate.  Promptly following such termination, each Lender shall promptly
return to the Borrower any Note issued to such Lender.  The provisions of
Sections 3.10., 5.1., 5.4. and 13.5., the indemnities to which the
Administrative Agent and the Lenders are entitled under Sections 12.6., 13.2.,
13.10. and any other provision of this Agreement and the other Loan Documents
shall continue in full force and effect and shall protect the Administrative
Agent and the Lenders (i) notwithstanding any termination of this Agreement, or
of the other Loan Documents, against events arising after such termination as
well as before and (ii) at all times after any such party ceases to be a party
to this Agreement with respect to all matters and events existing on or prior to
the date such party ceased to be a party to this Agreement.  Upon the Borrower’s
request, the Administrative Agent agrees to deliver to the Borrower, at the
Borrower’s sole cost and expense, written confirmation of the foregoing
termination.

 

Section 13.12.  Severability of Provisions.

 

If any provision under this Agreement or the other Loan Documents shall be
determined by a court of competent jurisdiction to be invalid or unenforceable,
that provision shall be deemed severed from the Loan Documents, and the
validity, legality and enforceability of the remaining provisions shall remain
in full force as thought the invalid, illegal, or unenforceable provision had
never been part of the Loan Documents.

 

Section 13.13.  GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

Section 13.14.  Counterparts.

 

To facilitate execution, this Agreement and any amendments, waivers, consents or
supplements may be executed in any number of counterparts as may be convenient
or required.  It shall not be necessary that the signature of, or on behalf of,
each party, or that the signature of all persons required to bind any party,
appear on each counterpart.  All counterparts shall

 

103

--------------------------------------------------------------------------------


 

collectively constitute a single document.  It shall not be necessary in making
proof of this document to produce or account for more than a single counterpart
containing the respective signatures of, or on behalf of, each of the parties
hereto.

 

Section 13.15.  Obligations with Respect to Loan Parties.

 

The obligations of the Borrower to direct or prohibit the taking of certain
actions by the other Loan Parties as specified herein shall be absolute and not
subject to any defense the Borrower may have that the Borrower does not control
such Loan Parties.

 

Section 13.16.  Independence of Covenants.

 

All covenants hereunder shall be given in any jurisdiction independent effect so
that if a particular action or condition is not permitted by any of such
covenants, the fact that it would be permitted by an exception to, or be
otherwise within the limitations of, another covenant shall not avoid the
occurrence of a Default or an Event of Default if such action is taken or
condition exists.

 

Section 13.17.  Limitation of Liability.

 

None of the Administrative Agent or any Lender, or any of their respective
Related Parties shall have any liability with respect to, and the Borrower
hereby waives, releases, and agrees not to sue any of them upon, any claim for
any special, indirect, incidental, or consequential or punitive damages suffered
or incurred by the Borrower in connection with, arising out of, or in any way
related to, this Agreement, any of the other Loan Documents or the Fee Letter,
or any of the transactions contemplated by this Agreement or any of the other
Loan Documents.  The Borrower hereby waives, releases, and agrees not to sue the
Administrative Agent or any Lender or any of the Administrative Agent’s or any
Lender’s Affiliates, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Agreement, any of the other Loan Documents, the Fee
Letter, or any of the transactions contemplated by this Agreement or financed
hereby.

 

Section 13.18.  Entire Agreement.

 

This Agreement, the Notes, the other Loan Documents and the Fee Letter embody
the final, entire agreement among the parties hereto and supersede any and all
prior commitments, agreements, representations, and understandings, whether
written or oral, relating to the subject matter hereof and thereof and may not
be contradicted or varied by evidence of prior, contemporaneous, or subsequent
oral agreements or discussions of the parties hereto.  There are no oral
agreements among the parties hereto.

 

Section 13.19.  Construction.

 

The Administrative Agent, the Borrower and each Lender acknowledge that each of
them has had the benefit of legal counsel of its own choice and has been
afforded an opportunity to review this Agreement and the other Loan Documents
with its legal counsel and that this

 

104

--------------------------------------------------------------------------------


 

Agreement and the other Loan Documents shall be construed as if jointly drafted
by the Administrative Agent, the Borrower and each Lender.

 

Section 13.20.  Headings.

 

The paragraph and section headings in this Agreement are provided for
convenience of reference only and shall not affect its construction or
interpretation.

 

[Signatures on Following Pages]

 

105

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Term Loan Agreement to
be executed by their authorized officers all as of the day and year first above
written.

 

 

BORROWER:

 

 

 

RLJ LODGING TRUST, L.P.,

 

a Delaware limited partnership

 

 

 

By:

RLJ Lodging Trust,

 

 

a Maryland real estate investment trust,

 

 

its sole general partner

 

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

 

Name: Thomas J. Baltimore, Jr.

 

 

Title: President and CEO

 

 

 

 

 

PARENT GUARANTOR:

 

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

By:

/s/ Thomas J. Baltimore, Jr.

 

 

Name: Thomas J. Baltimore, Jr.

 

 

Title: President and CEO

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of

November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

WELLS FARGO BANK, NATIONAL

 

ASSOCIATION, as Administrative Agent, and as a Lender

 

 

 

 

 

By:

/s/ Mark F. Monahan

 

 

Name: Mark F. Monahan

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of

November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

as Syndication Agent and as a Lender

 

 

 

 

 

 

By:

/s/ Benjamin P. Adams

 

 

Name: Benjamin P. Adams

 

 

Title: Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of

November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

CAPITAL ONE, N.A., as a Lender

 

 

 

 

 

By:

/s/ Marlene Schwartz

 

 

Name: Marlene Schwartz

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of

November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

RAYMOND JAMES BANK, N.A., as a Lender

 

 

 

 

 

By:

/s/ Alexander L. Rody

 

 

Name: Alexander L. Rody

 

 

Title: Senior Vice President

 

[Signatures Continued on Next Page]

 

--------------------------------------------------------------------------------


 

Signature Page to Term Loan Agreement dated as of
November 20, 2012 with RLJ Lodging Trust, L.P.

 

 

 

BRANCH BANKING AND TRUST COMPANY, as a Lender

 

 

 

 

 

 

By:

/s/ Glenn A. Page

 

 

Name: Glenn A. Page

 

 

Title: Senior Vice President

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

LENDERS AND COMMITMENTS

 

Lenders

 

Commitment

 

Wells Fargo Bank, National Association

 

$

50,000,000

 

PNC Bank, National Association

 

$

25,000,000

 

Capital One, N.A.

 

$

25,000,000

 

Raymond James Bank, N.A.

 

$

20,000,000

 

Branch Banking and Trust Company

 

$

5,000,000

 

 

 

 

 

Total Commitments

 

$

125,000,000

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each](1) Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each](2) Assignee identified in item 2 below ([the][each, an]
“Assignee”).  [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees](3) hereunder are several and not joint.](4) 
Capitalized terms used but not defined herein shall have the meanings given to
them in the Term Loan Agreement identified below (as amended, the “Term Loan
Agreement”), receipt of a copy of which is hereby acknowledged by [the][each]
Assignee.  The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Term Loan Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Term Loan Agreement
and any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the Term Loan, and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of [the
Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Term Loan Agreement, any other documents
or instruments delivered pursuant thereto or the loan transactions governed
thereby or in any way based on or related to any of the foregoing, including,
but not limited to, contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned by [the][any] Assignor to [the][any] Assignee
pursuant to clauses (i) and (ii) above being referred to herein collectively as
[the][an] “Assigned Interest”).  Each such sale and assignment is without
recourse to [the][any] Assignor and, except as expressly provided in this
Assignment and Assumption, without representation or warranty by [the][any]
Assignor.

 

1.

 

Assignor[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[Assignor [is] [is not] a Defaulting Lender]

 

 

 

2.

 

Assignee[s]:

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language.  If the assignment is from multiple Assignors, choose the
second bracketed language.

 

(2)  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language.  If the assignment is to multiple Assignees, choose the
second bracketed language.

 

(3)  Select as appropriate.

 

(4)  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

A-1

--------------------------------------------------------------------------------


 

 

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]

 

 

 

 

3.

 

Borrower(s):

RLJ Lodging Trust, L.P.

 

 

 

 

4.

 

Administrative Agent:

Wells Fargo Bank, National Association, as the administrative agent under the
Term Loan Agreement

 

 

 

 

5.

 

Term Loan Agreement:

The $125,000,000 Term Loan Agreement dated as of November 20, 2012 among RLJ
Lodging Trust, L.P., RLJ Lodging Trust, the Lenders parties thereto, Wells Fargo
Bank, National Association, as Administrative Agent, and the other agents
parties thereto

 

 

 

 

6.

 

Assigned Interest[s]:

 

 

Assignor[s](5)

 

Assignee[s](6)

 

Aggregate
Amount of
Loans for all
Lenders

 

Amount of
Loans
Assigned(8)

 

Percentage
Assigned of
Loans(7)

 

CUSIP
Number

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.

 

Trade Date:

 

](8)

 

[Page break]

 

--------------------------------------------------------------------------------

(5)  List each Assignor, as appropriate.

 

(6)  List each Assignee, as appropriate.

 

(7)  Set forth, to at least 9 decimals, as a percentage of the Loans of all
Lenders thereunder.

 

(8)  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

A-2

--------------------------------------------------------------------------------


 

Effective Date:                               , 20       [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR[S](9)

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

Title:

 

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

 

By:

 

 

Title:

 

 

 

ASSIGNEE[S](10)

 

[NAME OF ASSIGNEE]

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

By:

 

 

Title:

 

--------------------------------------------------------------------------------

(9)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

(10)  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

 

A-3

--------------------------------------------------------------------------------


 

[Consented to and](11) Accepted:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

By:

 

 

Title:

 

 

 

[Consented to:](12)

 

 

 

[NAME OF RELEVANT PARTY]

 

 

 

 

 

 

By:

 

 

Title:

 

 

--------------------------------------------------------------------------------

(11)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(12)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.  See Section 13.6 of Credit
Agreement.

 

A-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

RLJ LODGING TRUST, L.P.

 

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

 

1.             Representations and Warranties.

 

1.1          Assignor[s].  [The][Each] Assignor (a) represents and warrants that
(i) it is the legal and beneficial owner of [the][the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim, (iii) it has full power and authority, and
has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby and (iv) it is
[not] a Defaulting Lender(13); and (b) assumes no responsibility with respect to
(i) any statements, warranties or representations made in or in connection with
the Term Loan Agreement or any other Loan Document, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document, or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

 

1.2.  Assignee[s].  [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Term Loan Agreement,
(ii) it meets all the requirements to be an Eligible Assignee as defined in the
Term Loan Agreement (subject to such consents, if any, as may be required under
such definition), (iii) from and after the Effective Date specified for this
Assignment and Assumption, it shall be bound by the provisions of the Term Loan
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Term Loan Agreement, and has received or has been accorded the opportunity to
receive copies of the financial statements referenced in Section 7.1.(k) thereof
or of the most recent financial statements delivered pursuant to Section 9.1. or
9.2. thereof, as applicable, and such other documents and information as it
deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase [the][such] Assigned Interest,
(vi) it has, independently and without reliance upon the Administrative Agent,
the Assignor or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase [the][such] Assigned
Interest, and (vii) if it is a Foreign Lender, attached to the Assignment and
Assumption is any documentation required to be delivered by it pursuant to the
terms of the Term Loan Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

--------------------------------------------------------------------------------

(13)  Complete as applicable.

 

A-5

--------------------------------------------------------------------------------


 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignee whether such amounts have accrued prior to, on or after the Effective
Date specified for this Assignment and Assumption.  The Assignor[s] and the
Assignee[s] shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to such Effective Date or with respect to
the making of this assignment directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument.  Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption.  This Assignment and Assumption shall be
governed by, and construed in accordance with, the law of the State of New York.

 

A-6

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF NOTICE OF BORROWING

 

             , 20    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Disbursement Administrator — AU 80703

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

1.                                      Pursuant to Section 2.1.(b) of the Term
Loan Agreement, the Borrower hereby requests that the Lenders make a Loan to the
Borrower in an aggregate principal amount equal to
$                                      .

 

2.                                      The Borrower requests that such Loan be
made available to the Borrower on                         , 20      .

 

3.                                      The Borrower hereby requests that the
requested Loan be of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

4.                                      The proceeds of this borrowing of the
Loan will be used for purposes that are consistent with the terms of
Section 8.8. of the Term Loan Agreement.

 

5.                                      The Borrower requests that the proceeds
of this borrowing of the Loan be made available to the Borrower by
                                                        .

 

B-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the making of the requested Loan and
after giving effect thereto, (a) no Default or Event of Default exists or shall
exist, and no violation of the limits described in Section 2.15. would occur
after giving effect thereto, and (b) the representations and warranties made or
deemed made by the Parent Guarantor, the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects), except to the extent (x) that such representations and
warranties expressly relate solely to an earlier date (in which case such
representations and warranties shall have been true and correct in all material
respects (unless such representation and warranty is qualified by materiality,
in which event such representation and warranty shall have been true and correct
in all respects) on and as of such earlier date) and (y) of changes in factual
circumstances permitted by the Loan Documents.  In addition, the Borrower
certifies to the Administrative Agent and the Lenders that all conditions to the
making of the requested Loan contained in Article VI. of the Term Loan Agreement
will have been satisfied (or waived in accordance with the applicable provisions
of the Loan Documents) at the time such Loan is made (it being understood that
the Borrower makes no representation as to whether any condition that by its
terms is subject to the satisfaction of the Administrative Agent has been
satisfied).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Borrowing as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:  RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

B-2

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF NOTICE OF CONTINUATION

 

             , 20      

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Disbursement Administrator — AU 80703

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”),  RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.9. of the Term Loan Agreement, the Borrower hereby
requests a Continuation of a borrowing of LIBOR Loans under the Term Loan
Agreement, and in that connection sets forth below the information relating to
such Continuation as required by such Section of the Term Loan Agreement:

 

1.                                      The proposed date of such Continuation
is                         , 20      .

 

2.                                      The aggregate principal amount of the
LIBOR Loans subject to the requested Continuation is
$                                              and was originally borrowed by
the Borrower on                         , 20      .

 

3.                                      The portion of such principal amount
subject to such Continuation is
$                                                    .

 

4.                                      The current Interest Period for each of
the LIBOR Loans subject to such Continuation ends on
                                , 20      .

 

5.                                      The duration of the new Interest Period
for each such Loans or portion thereof subject to such Continuation is:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

C-1

--------------------------------------------------------------------------------


 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Continuation and after
giving effect thereto, no Default or Event of Default exists or shall exist.

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Continuation as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:  RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF NOTICE OF CONVERSION

 

             , 20      .

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

608 Second Avenue South, 11th Floor

Minneapolis, Minnesota 55402

Attn:  Disbursement Administrator — AU 80703

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust, the financial institutions party thereto and
their assignees under Section 13.6. thereof (the “Lenders”), Wells Fargo Bank,
National Association, as Administrative Agent (the “Administrative Agent”), and
the other parties thereto.  Capitalized terms used herein, and not otherwise
defined herein, have their respective meanings given them in the Term Loan
Agreement.

 

Pursuant to Section 2.10. of the Term Loan Agreement, the Borrower hereby
requests a Conversion of a borrowing of Loans of one Type into Loans of another
Type under the Term Loan Agreement, and in that connection sets forth below the
information relating to such Conversion as required by such Section of the Term
Loan Agreement:

 

1.                                      The proposed date of such Conversion is
                            , 20      .

 

2.                                      The Loans to be Converted pursuant
hereto are currently:

 

[Check one box only]

o

 

Base Rate Loans

 

o

 

LIBOR Loans

 

3.                                      The aggregate principal amount of the
Loans subject to the requested Conversion is
$                                           and was originally borrowed by the
Borrower on                         , 20      .

 

4.                                      The portion of such principal amount
subject to such Conversion is $                                      .

 

D-1

--------------------------------------------------------------------------------


 

5.                                      The amount of such Loans to be so
Converted is to be converted into Loans of the following Type:

 

[Check one box only]

 

o      Base Rate Loans

o      LIBOR Loans, each with an initial Interest Period for a duration of:

 

[Check one box only]

 

o    1 month

o    3 months

o    6 months

 

The Borrower hereby certifies to the Administrative Agent and the Lenders that
as of the date hereof and as of the date of the requested Conversion and after
giving effect thereto, no Default or Event of Default exists or shall exist
(provided the certification under this clause shall not be made in connection
with the Conversion of a Loan into a Base Rate Loan).

 

IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Notice
of Conversion as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By:  RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF GUARANTY

 

THIS GUARANTY dated as of November 20, 2012, executed and delivered by each of
the undersigned and the other Persons from time to time party hereto pursuant to
the execution and delivery of an Accession Agreement (as defined below) (all of
the undersigned, together with such other Persons each a “Guarantor” and
collectively, the “Guarantors”) in favor of WELLS FARGO BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent (the “Administrative
Agent”) for the Lenders under that certain Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P.
(the “Borrower”), RLJ Lodging Trust (which is one of the “Guarantors”), the
financial institutions party thereto and their assignees under Section 13.6.
thereof (the “Lenders”), (b) the Lenders and (c) the Specified Derivatives
Providers (the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

 

WHEREAS, the Borrower and each of the Guarantors, though separate legal
entities, are mutually dependent on each other in the conduct of their
respective businesses as an integrated operation and have determined it to be in
their mutual best interests to obtain financing from the Administrative Agent
and the Lenders, and to enter into Specified Derivatives Contracts,  through
their collective efforts;

 

WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and from
the Specified Derivatives Providers under the Specified Derivatives Contracts
and, accordingly, each Guarantor is willing to guarantee the Borrower’s
obligations to the Administrative Agent and the Lenders on the terms and
conditions contained herein; and

 

WHEREAS, each Guarantor’s execution and delivery of this Guaranty is a condition
to the Administrative Agent and the Lenders making, and continuing to make, such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:

 

Section 1.  Guaranty.  Each Guarantor hereby absolutely, irrevocably and
unconditionally guaranties the due and punctual payment and performance when
due, whether at stated maturity, by acceleration or otherwise, of all of the
following (collectively referred to as the “Guarantied Obligations”):  (a) all
indebtedness, liabilities, obligations, covenants and duties owing by the
Borrower to the Administrative Agent or any Guarantied Party under or in
connection with the Term Loan Agreement and any other Loan Document, including
without limitation, the repayment of all

 

E-1

--------------------------------------------------------------------------------


 

principal of the Loan, and the payment of all interest, Fees, charges,
reasonable attorneys’ fees and other amounts payable to the Administrative Agent
or any Guarantied Party thereunder (including, to the extent permitted by
Applicable Law, interest, Fees and other amounts that would accrue and become
due after the filing of a case or other proceeding under the Bankruptcy Code (as
defined below) or other similar Applicable Law but for the commencement of such
case or proceeding, whether or not such amounts are allowed or allowable in
whole or in part in such case or proceeding); (b) all Specified Derivatives
Obligations; (c) all other Obligations; (d) any and all extensions, renewals,
modifications, amendments or substitutions of the foregoing, and (d) all
expenses, including, without limitation, reasonable attorneys’ fees and
disbursements, that are incurred by the Administrative Agent or any of the
Guarantied Parties in the enforcement of any of the foregoing or any obligation
of such Guarantor hereunder.

 

Section 2.  Guaranty of Payment and Not of Collection.  This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account.  Accordingly, none of the Administrative Agent or the Guarantied
Parties shall be obligated or required before enforcing this Guaranty against
any Guarantor:  (a) to pursue any right or remedy any of them may have against
the Borrower, any other Loan Party or any other Person or commence any suit or
other proceeding against the Borrower, any other Loan Party or any other Person
in any court or other tribunal; (b) to make any claim in a liquidation or
bankruptcy of the Borrower, any other Loan Party or any other Person; or (c) to
make demand of the Borrower, any other Loan Party or any other Person or to
enforce or seek to enforce or realize upon any collateral security held by the
Administrative Agent or any Guarantied Party which may secure any of the
Guarantied Obligations.

 

Section 3.  Guaranty Absolute.  Each Guarantor guarantees that the Guarantied
Obligations will be paid strictly in accordance with the terms of the documents
evidencing the same, regardless of any Applicable Law now or hereafter in effect
in any jurisdiction affecting any of such terms or the rights of the
Administrative Agent or the Guarantied Parties with respect thereto.  The
liability of each Guarantor under this Guaranty shall be absolute, irrevocable
and unconditional in accordance with its terms and shall remain in full force
and effect without regard to, and shall not be released, suspended, discharged,
terminated or otherwise affected by, any circumstance or occurrence whatsoever,
including without limitation, the following (whether or not such Guarantor
consents thereto or has notice thereof):

 

(a)           (i) any change in the amount, interest rate or due date or other
term of any of the Guarantied Obligations, (ii) any change in the time, place or
manner of payment of all or any portion of the Guarantied Obligations, (iii) any
amendment or waiver of, or consent to the departure from or other indulgence
with respect to, the Term Loan Agreement, any other Loan Document, , any
Specified Derivatives Contract, or any other document or instrument evidencing
or relating to any Guarantied Obligations, or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Term Loan Agreement, any of the other Loan
Documents, , any Specified Derivatives Contract, or any other documents,
instruments or agreements relating to the Guarantied Obligations or any other
instrument or agreement referred to therein or evidencing any Guarantied
Obligations or any assignment or transfer of any of the foregoing;

 

(b)           any lack of validity or enforceability of the Term Loan Agreement,
any of the other Loan Documents, any Specified Derivatives Contract, or any
other document, instrument or agreement referred to therein or evidencing any
Guarantied Obligations or any assignment or transfer of any of the foregoing;

 

E-2

--------------------------------------------------------------------------------


 

(c)           any furnishing to the Administrative Agent or the Guarantied
Parties of any security for the Guarantied Obligations, or any sale, exchange,
release or surrender of, or realization on, any collateral securing any of the
Obligations;

 

(d)           any settlement or compromise of any of the Guarantied Obligations,
any security therefor, or any liability of any other party with respect to the
Guarantied Obligations, or any subordination of the payment of the Guarantied
Obligations to the payment of any other liability of the Borrower or any other
Loan Party;

 

(e)           any bankruptcy, insolvency, reorganization, composition,
adjustment, dissolution, liquidation or other like proceeding relating to such
Guarantor, the Borrower, any other Loan Party or any other Person, or any action
taken with respect to this Guaranty by any trustee or receiver, or by any court,
in any such proceeding;

 

(f)            any act or failure to act by the Borrower, any other Loan Party
or any other Person which may adversely affect such Guarantor’s subrogation
rights, if any, against the Borrower to recover payments made under this
Guaranty;

 

(g)           any nonperfection or impairment of any security interest or other
Lien on any collateral securing in any way any of the Guarantied Obligations;

 

(h)           any application of sums paid by the Borrower, any other Loan Party
or any other Person with respect to the liabilities of the Borrower to the
Administrative Agent or the Guarantied Parties, regardless of what liabilities
of the Borrower remain unpaid;

 

(i)            any defect, limitation or insufficiency in the borrowing powers
of the Borrower or in the exercise thereof;

 

(j)            any defense, set-off, claim or counterclaim (other than
indefeasible payment and performance in full) which may at any time be available
to or be asserted by the Borrower, any other Loan Party or any other Person
against the Administrative Agent or any of the Guarantied Parties;

 

(k)           any change in the corporate existence, structure or ownership of
the Borrower or any other Loan Party;

 

(l)            any statement, representation or warranty made or deemed made by
or on behalf of the Borrower, any Guarantor or any other Loan Party under any
Loan Document, Specified Derivatives Contract or any amendment hereto or
thereto, proves to have been incorrect or misleading in any respect; or

 

(m)          any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a Guarantor hereunder (other than indefeasible
payment and performance in full).

 

Section 4.  Action with Respect to Guarantied Obligations.  The Administrative
Agent and the Guarantied Parties may, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder, take any and all actions described in
Section 3 and may otherwise:  (a) amend, modify, alter or supplement the terms
of any of the Guarantied Obligations, including, but not limited to, extending
or shortening the

 

E-3

--------------------------------------------------------------------------------


 

time of payment of any of the Guarantied Obligations or changing the interest
rate that may accrue on any of the Guarantied Obligations; (b) amend, modify,
alter or supplement the Term Loan Agreement or any other Loan Document or any
Specified Derivatives Contract; (c) sell, exchange, release or otherwise deal
with all, or any part, of any collateral securing any of the Obligations;
(d) release any other Loan Party or other Person liable in any manner for the
payment or collection of the Guarantied Obligations; (e) exercise, or refrain
from exercising, any rights against the Borrower, any other Loan Party or any
other Person; and (f) apply any sum, by whomsoever paid or however realized, to
the Guarantied Obligations in such order as the Administrative Agent and the
Guarantied Parties shall elect.

 

Section 5.  Representations and Warranties.  Each Guarantor hereby makes to the
Administrative Agent and the Guarantied Parties all of the representations and
warranties made by the Borrower with respect to or in any way relating to such
Guarantor in the Term Loan Agreement and the other Loan Documents, as if the
same were set forth herein in full.

 

Section 6.  Covenants.  Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Term
Loan Agreement or any of the other Loan Documents.

 

Section 7.  Waiver.  Each Guarantor, to the fullest extent permitted by
Applicable Law, hereby waives notice of acceptance hereof or any presentment,
demand, protest or notice of any kind, and any other act or thing, or omission
or delay to do any other act or thing, which in any manner or to any extent
might vary the risk of such Guarantor or which otherwise might operate to
discharge such Guarantor from its obligations hereunder.

 

Section 8.  Inability to Accelerate Loan.  If the Administrative Agent and/or
the Guarantied Parties are prevented under Applicable Law or otherwise from
demanding or accelerating payment of any of the Guarantied Obligations by reason
of any automatic stay or otherwise, the Administrative Agent and/or the
Guarantied Parties shall be entitled to receive from each Guarantor, upon demand
therefor, the sums which otherwise would have been due had such demand or
acceleration occurred.

 

Section 9.  Reinstatement of Guarantied Obligations.  If claim is ever made on
the Administrative Agent or any of the Guarantied Parties for repayment or
recovery of any amount or amounts received in payment or on account of any of
the Guarantied Obligations, and the Administrative Agent or such Guarantied
Party repays all or part of said amount by reason of (a) any judgment, decree or
order of any court or administrative body of competent jurisdiction, or (b) any
settlement or compromise of any such claim effected by the Administrative Agent
or such Guarantied Party with any such claimant (including the Borrower or a
trustee in bankruptcy for the Borrower), then and in such event each Guarantor
agrees that any such judgment, decree, order, settlement or compromise shall be
binding on it, notwithstanding any revocation hereof or the cancellation of the
Term Loan Agreement, any of the other Loan Documents, any Specified Derivatives
Contract or any other instrument evidencing any liability of the Borrower, and
such Guarantor shall be and remain liable to the Administrative Agent or such
Guarantied Party for the amounts so repaid or recovered to the same extent as if
such amount had never originally been paid to the Administrative Agent or such
Guarantied Party.

 

Section 10.  Subrogation.  Upon the making by any Guarantor of any payment
hereunder for the account of the Borrower, such Guarantor shall be subrogated to
the rights of the payee against the Borrower; provided, however, that such
Guarantor shall not enforce any right or receive any payment

 

E-4

--------------------------------------------------------------------------------


 

by way of subrogation or otherwise take any action in respect of any other claim
or cause of action such Guarantor may have against the Borrower arising by
reason of any payment or performance by such Guarantor pursuant to this
Guaranty, unless and until all of the Guarantied Obligations have been
indefeasibly paid and performed in full.  If any amount shall be paid to such
Guarantor on account of or in respect of such subrogation rights or other claims
or causes of action, such Guarantor shall hold such amount in trust for the
benefit of the Administrative Agent and the Guarantied Parties and shall
forthwith pay such amount to the Administrative Agent to be credited and applied
against the Guarantied Obligations, whether matured or unmatured, in accordance
with the terms of the Term Loan Agreement or to be held by the Administrative
Agent as collateral security for any Guarantied Obligations existing.

 

Section 11.  Payments Free and Clear.  All sums payable by each Guarantor
hereunder, whether of principal, interest, Fees, expenses, premiums or
otherwise, shall be paid in full, without set-off or counterclaim or any
deduction or withholding whatsoever (including any Taxes but specifically
excluding any taxes, deductions, withholdings or other government charges
excluded from the definition of “Taxes” pursuant to Section 3.10.(a)) of the
Term Loan Agreement, and if any Guarantor is required by Applicable Law or by a
Governmental Authority to make any such deduction or withholding, such Guarantor
shall pay to the Administrative Agent and the Guarantied Parties such additional
amount as will result in the receipt by the Administrative Agent and the
Guarantied Parties of the full amount payable hereunder had such deduction or
withholding not occurred or been required.

 

Section 12.  Set-off.  In addition to any rights now or hereafter granted under
any of the other Loan Documents, any Specified Derivatives Contract or
Applicable Law and not by way of limitation of any such rights, each Guarantor
hereby authorizes the Administrative Agent, each Lender and any of their
respective Affiliates, at any time while an Event of Default exists, without any
prior notice to such Guarantor or to any other Person, any such notice being
hereby expressly waived, but in the case of a Lender or an Affiliate of a Lender
subject to receipt of the prior written consent of the Administrative Agent and
the Required Lenders exercised in its sole discretion, to set off and to
appropriate and to apply any and all deposits (general or special, including,
but not limited to, indebtedness evidenced by certificates of deposit, whether
matured or unmatured) and any other indebtedness at any time held or owing by
the Administrative Agent, such Lender, or any Affiliate of the Administrative
Agent or such Lender, to or for the credit or the account of such Guarantor
against and on account of any of the Guarantied Obligations, although such
obligations shall be contingent or unmatured.

 

Section 13.  Subordination.  Each Guarantor hereby expressly covenants and
agrees for the benefit of the Administrative Agent and the Guarantied Parties
that all obligations and liabilities of the Borrower to such Guarantor of
whatever description, including without limitation, all intercompany receivables
of such Guarantor from the Borrower (collectively, the “Junior Claims”) shall be
subordinate and junior in right of payment to all Guarantied Obligations.  If an
Event of Default shall exist, then no Guarantor shall accept any direct or
indirect payment (in cash, property or securities, by setoff or otherwise) from
the Borrower on account of or in any manner in respect of any Junior Claim until
all of the Guarantied Obligations have been indefeasibly paid in full.

 

Section 14.  Avoidance Provisions.  It is the intent of each Guarantor, the
Administrative Agent and the Guarantied Parties that in any Proceeding, such
Guarantor’s maximum obligation hereunder shall equal, but not exceed, the
maximum amount which would not otherwise cause the obligations of such Guarantor
hereunder (or any other obligations of such Guarantor to the

 

E-5

--------------------------------------------------------------------------------


 

Administrative Agent and the Guarantied Parties) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
Applicable Law, including without limitation, (a) Section 548 of the Bankruptcy
Code and (b) any state fraudulent transfer or fraudulent conveyance act or
statute applied in such Proceeding, whether by virtue of Section 544 of the
Bankruptcy Code or otherwise.  The Applicable Laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Administrative Agent and the
Guarantied Parties) shall be determined in any such Proceeding are referred to
as the “Avoidance Provisions”.  Accordingly, to the extent that the obligations
of any Guarantor hereunder would otherwise be subject to avoidance under the
Avoidance Provisions, the maximum Guarantied Obligations for which such
Guarantor shall be liable hereunder shall be reduced to that amount which, as of
the time any of the Guarantied Obligations are deemed to have been incurred
under the Avoidance Provisions, would not cause the obligations of such
Guarantor hereunder (or any other obligations of such Guarantor to the
Administrative Agent and the Guarantied Parties), to be subject to avoidance
under the Avoidance Provisions.  This Section is intended solely to preserve the
rights of the Administrative Agent and the Guarantied Parties hereunder to the
maximum extent that would not cause the obligations of any Guarantor hereunder
to be subject to avoidance under the Avoidance Provisions, and no Guarantor or
any other Person shall have any right or claim under this Section as against the
Administrative Agent and the Guarantied Parties that would not otherwise be
available to such Person under the Avoidance Provisions.

 

Section 15.  Information.  Each Guarantor assumes all responsibility for being
and keeping itself informed of the financial condition of the Borrower and the
other Loan Parties, and of all other circumstances bearing upon the risk of
nonpayment of any of the Guarantied Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any of the Guarantied Parties shall have
any duty whatsoever to advise any Guarantor of information regarding such
circumstances or risks.

 

Section 16.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

SECTION 17.  WAIVER OF JURY TRIAL.

 

(a)           EACH PARTY HERETO ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY
BETWEEN OR AMONG ANY GUARANTOR, THE AGENT OR ANY OF THE LENDERS WOULD BE BASED
ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT AND WOULD RESULT IN DELAY AND
EXPENSE TO THE PARTIES.  ACCORDINGLY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE LENDERS, THE AGENT AND EACH GUARANTOR HEREBY WAIVES ITS RIGHT TO A
TRIAL BY JURY IN ANY ACTION OR PROCEEDING OF ANY KIND OR NATURE IN ANY COURT OR
TRIBUNAL IN WHICH AN ACTION MAY BE COMMENCED BY OR AGAINST ANY PARTY HERETO
ARISING OUT OF THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR BY REASON OF ANY
OTHER SUIT, CAUSE OF ACTION OR DISPUTE WHATSOEVER BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS OF ANY KIND OR NATURE RELATING TO ANY
OF THE LOAN DOCUMENTS.

 

E-6

--------------------------------------------------------------------------------


 

(b)           EACH OF THE GUARANTORS, THE AGENT AND EACH LENDER HEREBY AGREES
THE FEDERAL DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK AND ANY STATE
COURT LOCATED IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK SHALL HAVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY
GUARANTOR, THE AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR
THEREFROM.  EACH GUARANTOR AND EACH OF THE LENDERS EXPRESSLY SUBMIT AND CONSENT
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS WITH RESPECT TO SUCH CLAIMS OR DISPUTES.  EACH PARTY FURTHER WAIVES ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING WAS BROUGHT IN AN
INCONVENIENT FORUM AND EACH AGREES NOT TO PLEAD OR CLAIM THE SAME.  THE CHOICE
OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING
OF ANY ACTION BY ANY PARTY OR THE ENFORCEMENT BY ANY PARTY OF ANY JUDGMENT
OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

(c)           THE PROVISIONS OF THIS SECTION HAVE BEEN CONSIDERED BY EACH PARTY
WITH THE ADVICE OF COUNSEL AND WITH A FULL UNDERSTANDING OF THE LEGAL
CONSEQUENCES THEREOF, AND SHALL SURVIVE THE PAYMENT OF THE LOAN AND ALL OTHER
AMOUNTS PAYABLE HEREUNDER OR UNDER THE OTHER LOAN DOCUMENTS AND THE TERMINATION
OF THIS GUARANTY.

 

Section 18.  Loan Accounts.  The Administrative Agent and each Lender may
maintain books and accounts setting forth the amounts of principal, interest and
other sums paid and payable with respect to the Guarantied Obligations, and in
the case of any dispute relating to any of the outstanding amount, payment or
receipt of any of the Guarantied Obligations or otherwise, the entries in such
books and accounts shall be deemed conclusive evidence of the amounts and other
matters set forth herein, absent manifest error.  The failure of the
Administrative Agent or any Lender to maintain such books and accounts shall not
in any way relieve or discharge any Guarantor of any of its obligations
hereunder.

 

Section 19.  Waiver of Remedies.  No delay or failure on the part of the
Administrative Agent or any of the Guarantied Parties in the exercise of any
right or remedy it may have against any Guarantor hereunder or otherwise shall
operate as a waiver thereof, and no single or partial exercise by the
Administrative Agent or any of the Guarantied Parties of any such right or
remedy shall preclude any other or further exercise thereof or the exercise of
any other such right or remedy.

 

Section 20.  Termination.  This Guaranty shall remain in full force and effect
until the termination of the Term Loan Agreement in accordance with
Section 13.11. of the Term Loan Agreement and the termination of all Specified
Derivatives Contracts in accordance with their respective terms.

 

Section 21.  Successors and Assigns.  Each reference herein to the
Administrative Agent or the Guarantied Parties shall be deemed to include such
Person’s respective successors and assigns

 

E-7

--------------------------------------------------------------------------------


 

(including, but not limited to, any holder of the Guarantied Obligations) in
whose favor the provisions of this Guaranty also shall inure, and each reference
herein to each Guarantor shall be deemed to include such Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding.  The Lenders may, in
accordance with the applicable provisions of the Term Loan Agreement, assign,
transfer or sell any Guarantied Obligation, or grant or sell participations in
any Guarantied Obligations, to any Person without the consent of, or notice to,
any Guarantor and without releasing, discharging or modifying any Guarantor’s
obligations hereunder.  Subject to Section 13.9. of the Term Loan Agreement,
each Guarantor hereby consents to the delivery by the Administrative Agent or
any Lender to any Assignee or Participant (or any prospective Assignee or
Participant) of any financial or other information regarding the Borrower or any
Guarantor.  No Guarantor may assign or transfer its rights or obligations
hereunder to any Person without the prior written consent of the Administrative
Agent and all Guarantied Parties and any such assignment or other transfer to
which the Administrative Agent and all of the Guarantied Parties have not so
consented shall be null and void.

 

Section 22.  JOINT AND SEVERAL OBLIGATIONS.  THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER SHALL BE JOINT AND SEVERAL, AND ACCORDINGLY, EACH GUARANTOR CONFIRMS
THAT IT IS LIABLE FOR THE FULL AMOUNT OF THE “GUARANTIED OBLIGATIONS” AND ALL OF
THE OBLIGATIONS AND LIABILITIES OF EACH OF THE OTHER GUARANTORS HEREUNDER.

 

Section 23.  Amendments.  This Guaranty may not be amended except in a writing
signed by the Requisite Lenders (or all of the Lenders if required under the
terms of the Term Loan Agreement), the Administrative Agent and each Guarantor;
provided, however, that any Subsidiary Guarantor may be released hereunder in
accordance with the terms of Section 8.14(c) of the Term Loan Agreement and any
Subsidiary may become a Guarantor hereunder by executing and delivering an
Accession Agreement in accordance with Section 8.14(a) of the Term Loan
Agreement.

 

Section 24.  Payments.  All payments to be made by any Guarantor pursuant to
this Guaranty shall be made in Dollars, in immediately available funds to the
Administrative Agent at the Principal Office, not later than 2:00 p.m. on the
date of demand therefor.

 

Section 25.  Notices.  All notices, requests and other communications hereunder
shall be in writing (including facsimile transmission or similar writing) and
shall be given (a) to each Guarantor at its address set forth below its
signature hereto, (b) to the Administrative Agent or any Lender at its
respective address for notices provided for in the Term Loan Agreement or
Specified Derivatives Contract, as applicable, or (c) as to each such party at
such other address as such party shall designate in a written notice to the
other parties.  Each such notice, request or other communication shall be
effective (i) if mailed, when received; (ii) if telecopied, when transmitted; or
(iii) if hand delivered, when delivered; provided, however, that any notice of a
change of address for notices shall not be effective until received.

 

Section 26.  Severability.  In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.

 

Section 27.  Headings.  Section headings used in this Guaranty are for
convenience only and shall not affect the construction of this Guaranty.

 

E-8

--------------------------------------------------------------------------------


 

Section 28.  Limitation of Liability.  Neither the Administrative Agent nor any
of the Guarantied Parties, nor any of their respective Related Parties, shall
have any liability with respect to, and each Guarantor hereby waives, releases,
and agrees not to sue any of them upon, any claim for any special, indirect,
incidental, or consequential damages suffered or incurred by a Guarantor in
connection with, arising out of, or in any way related to, this Guaranty or any
of the other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by this Guaranty, the Term Loan Agreement or any of
the other Loan Documents, or any Specified Derivatives Contract.  Each Guarantor
hereby waives, releases, and agrees not to sue the Administrative Agent or any
of the Guarantied Parties or any of the Administrative Agent’s or of any
Guarantied Parties’, officers, directors, employees, attorneys, or agents for
punitive damages in respect of any claim in connection with, arising out of, or
in any way related to, this Guaranty, the Term Loan Agreement or any of the
other Loan Documents, any Specified Derivatives Contract or any of the
transactions contemplated by Term Loan Agreement or financed thereby.

 

Section 29.  Electronic Delivery of Certain Information.  Each Guarantor
acknowledges and agrees that information regarding the Guarantor may be
delivered electronically pursuant to Section 9.5. of the Term Loan Agreement.

 

Section 30.  Definitions.  (a) For the purposes of this Guaranty:

 

“Accession Agreement” means an Accession Agreement in the form of Annex I hereto
or in such other form as may be approved by the Administrative Agent.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as amended from time to time, and any successor statute or
statutes and all rules and regulations from time to time promulgated thereunder,
and any comparable foreign laws relating to bankruptcy, insolvency or creditors’
rights.

 

“Proceeding” means any of the following:  (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code; (ii) a
custodian (as defined in such Bankruptcy Code or any other applicable bankruptcy
laws) is appointed for, or takes charge of, all or any substantial part of the
property of any Guarantor; (iii) any other proceeding under any Applicable Law,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
winding-up or composition for adjustment of debts, whether now or hereafter in
effect, is commenced relating to any Guarantor; (iv) any Guarantor is
adjudicated insolvent or bankrupt; (v) any order of relief or other order
approving any such case or proceeding is entered by a court of competent
jurisdiction; (vi) any Guarantor makes a general assignment for the benefit of
creditors; (vii) any Guarantor shall fail to pay, or shall state that it is
unable to pay, or shall be unable to pay, its debts generally as they become
due; (viii) any Guarantor shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; (ix) any Guarantor shall by
any act or failure to act indicate its consent to, approval of or acquiescence
in any of the foregoing; or (x) any corporate action shall be taken by any
Guarantor for the purpose of effecting any of the foregoing.

 

(b)           Terms not otherwise defined herein are used herein with the
respective meanings given them in the Term Loan Agreement.

 

[Signature on Next Page]

 

E-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.

 

 

RLJ LODGING TRUST,

 

a Maryland real estate investment trust

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[SUBSIDIARY GUARANTORS]

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Address for Notices for all Guarantors:

 

 

 

c/o RLJ Lodging Trust

 

3 Bethesda Center

 

Suite 1000

 

Bethesda, MD 20814

 

Attn:

 

Telecopy Number:

 

Telephone Number:

 

E-10

--------------------------------------------------------------------------------


 

ANNEX I

 

FORM OF ACCESSION AGREEMENT

 

THIS ACCESSION AGREEMENT dated as of                         , 20    , executed
and delivered by                                             , a
                           (the “New Guarantor”), in favor of (a) WELLS FARGO
BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent (the
“Administrative Agent”) for the Lenders under that certain Term Loan Agreement
dated as of November 20, 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Term Loan Agreement”), by and among RLJ Lodging
Trust, L.P. (the “Borrower”), RLJ Lodging Trust, the financial institutions
party thereto and their assignees under Section 13.6. thereof (the “Lenders”),
the Administrative Agent, and the other parties thereto, and (b) the Lenders
(the “Guarantied Parties”).

 

WHEREAS, pursuant to the Term Loan Agreement, the Administrative Agent and the
Lenders have agreed to make available to the Borrower certain financial
accommodations on the terms and conditions set forth in the Term Loan Agreement;

 

WHEREAS, the Specified Derivatives Providers may from time to time enter into
Specified Derivatives Contracts with the Borrower;

 

WHEREAS, the Borrower, the New Guarantor, and the existing Guarantors, though
separate legal entities, are mutually dependent on each other in the conduct of
their respective businesses as an integrated operation and have determined it to
be in their mutual best interests to obtain financing from the Administrative
Agent and the Lenders through their collective efforts;

 

WHEREAS, the New Guarantor acknowledges that it will receive direct and indirect
benefits from the Administrative Agent and the Lenders making such financial
accommodations available to the Borrower under the Term Loan Agreement and from
the Specified Derivatives Providers entering into Specified Derivatives
Contracts and, accordingly, the New Guarantor is willing to guarantee the
Borrower’s obligations to the Administrative Agent and the Lenders on the terms
and conditions contained herein; and

 

WHEREAS, the New Guarantor’s execution and delivery of this Agreement is a
condition to the Administrative Agent and the Lenders continuing to make such
financial accommodations to the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the New Guarantor, the New Guarantor agrees
as follows:

 

Section 1.  Accession to Guaranty.  The New Guarantor hereby agrees that it is a
“Guarantor” under that certain Guaranty dated as of November 20, 2012 (as
amended, supplemented, restated or otherwise modified from time to time, the
“Guaranty”), made by each Subsidiary of the Borrower a party thereto in favor of
the Administrative Agent and the Guarantied Parties and assumes all obligations
of a “Guarantor” thereunder and agrees to be bound thereby, all as if the New
Guarantor had been an original signatory to the Guaranty.  Without limiting the
generality of the foregoing, the New Guarantor hereby:

 

E-11

--------------------------------------------------------------------------------


 

(a)           irrevocably and unconditionally guarantees the due and punctual
payment and performance when due, whether at stated maturity, by acceleration or
otherwise, of all Guarantied Obligations (as defined in the Guaranty);

 

(b)           makes to the Administrative Agent and the Guarantied Parties as of
the date hereof each of the representations and warranties contained in
Section 5 of the Guaranty and agrees to be bound by each of the covenants
contained in Section 6 of the Guaranty; and

 

(c)           consents and agrees to each provision set forth in the Guaranty.

 

SECTION 2.  GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.

 

Section 3.  Definitions.  Capitalized terms used herein and not otherwise
defined herein shall have their respective defined meanings given them in the
Term Loan Agreement.

 

[Signatures on Next Page]

 

E-12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Guarantor has caused this Accession Agreement to be
duly executed and delivered under seal by its duly authorized officers as of the
date first written above.

 

 

 

 

[NEW GUARANTOR]

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

c/o RLJ Lodging Trust

 

 

3 Bethesda Center

 

 

Suite 1000

 

 

Bethesda, MD 20814

 

 

Attn:

 

 

Telecopy Number:

 

 

Telephone Number:

 

 

 

Accepted:

 

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

E-13

--------------------------------------------------------------------------------


 

EXHIBIT F

 

FORM OF NOTE

 

$[                              ]

[                          , 201 ]

 

FOR VALUE RECEIVED, the undersigned, RLJ Lodging Trust, L.P., a limited
partnership formed under the laws of the State of Delaware (the “Borrower”),
hereby promises to pay to the order of                                         
(the “Lender”), in care of WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”) at WELLS FARGO BANK, NATIONAL
ASSOCIATION,
[                                                                            ],
or at such other address as may be specified in writing by the Administrative
Agent to the Borrower, the principal sum of                                  AND
        /100 DOLLARS ($                        ) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loan made by the Lender to
the Borrower under the Term Loan Agreement (as herein defined)), on the dates
and in the principal amounts provided in the Term Loan Agreement, and to pay
interest on the unpaid principal amount owing hereunder, at the rates and on the
dates provided in the Term Loan Agreement.

 

The date and amount of the Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Term Loan Agreement or hereunder.

 

This Note is one of the Notes referred to in the Term Loan Agreement dated as of
November 20, 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Term Loan Agreement”), by and among the Borrower, RLJ Lodging
Trust, the financial institutions party thereto and their assignees under
Section 13.6. thereof (the “Lenders”), the Administrative Agent, and the other
parties thereto.  Capitalized terms used herein, and not otherwise defined
herein, have their respective meanings given them in the Term Loan Agreement.

 

The Term Loan Agreement provides for the acceleration of the maturity of this
Note upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

 

Except as permitted by Section 13.6. of the Term Loan Agreement, this Note may
not be assigned by the Lender to any Person.

 

F-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

 

[This Note is given in replacement of the Term Loan Note dated
                             , 20    , in the original principal amount of
$                         previously delivered to Lender under the Term Loan
Agreement.  THIS NOTE IS NOT INTENDED TO BE, AND SHALL NOT BE CONSTRUED TO BE, A
NOVATION OF ANY OF THE OBLIGATIONS OWING UNDER OR IN CONNECTION WITH THE OTHER
NOTE.]

 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Note under
seal as of the date first written above.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

F-2

--------------------------------------------------------------------------------


 

LOAN SCHEDULE

 

This Note evidences a Loan made under the within-described Term Loan Agreement
to the Borrower, on the dates and in the principal amounts set forth below,
subject to the payments and prepayments of principal set forth below:

 

Date of Loan

 

Principal
Amount of Loan

 

Amount Paid
or Prepaid

 

Unpaid Principal
Amount

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-3

--------------------------------------------------------------------------------


 

EXHIBIT G

 

TRANSFER AUTHORIZER DESIGNATION

(For Disbursement of Loan Proceeds)

 

o  NEW  o  REPLACE PREVIOUS DESIGNATION  o  ADD  o  CHANGE  o  DELETE LINE
NUMBER  o  INITIAL LOAN DISBURSEMENT

 

The following representatives (“Authorized Representatives”) of RLJ Lodging
Trust, L.P. (“Borrower”) are authorized to request the disbursement of loan
proceeds and initiate funds transfers for Loan Number 1008459 (“Loan”) in the
original principal amount of $125,000,000 (“Loan Amount”) evidenced by that
certain Term Loan Agreement, dated November 20, 2012 (“Loan Agreement”), among
Borrower, RLJ Lodging Trust, each of the financial institutions initially a
signatory thereto together with their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as the Administrative Agent
for the Lenders (the “Administrative Agent”) and the other parties thereto. 
Administrative Agent is authorized to rely on this Transfer Authorizer
Designation form until it has received a new Transfer Authorizer Designation
form signed by Borrower, even in the event that any or all of the foregoing
information may have changed.  The maximum amount of the initial disbursement of
any Loan proceeds (“Initial Loan Disbursement”) and the maximum amount of each
subsequent disbursement of any Loan proceeds (each a “Subsequent Loan
Disbursement”) are set forth below:

 

 

 

Name

 

Title

 

Maximum Initial Loan
Disbursement
Amount(1)

 

Maximum Subsequent
Loan Disbursement
Amount(1)

1.

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

 

4.

 

 

 

 

 

 

 

 

5.

 

 

 

 

 

 

 

 

 

INITIAL LOAN DISBURSEMENT AUTHORIZATION

 

o  Applicable for Wire Transfer.  Administrative Agent is hereby authorized to
accept wire transfer instructions for the Initial Loan Disbursement from
                                 (i.e. specify title/escrow company), which
instructions are to be delivered, via fax, email, or letter, to Administrative
Agent.  Said instructions shall include the Borrower’s Name; Title/Escrow
#                           and/or Loan #                    ; the person/entity
to receive the Initial Loan Disbursement (“Receiving Party”);  the Receiving
Party’s full account name; Receiving Party’s account number at the receiving
bank (“Receiving Bank”); Receiving Bank’s (ABA) routing number; city and state
of the Receiving Bank; and the amount of the Initial Loan Disbursement (not to
exceed the Maximum Initial Loan Disbursement Amount set forth above).

 

o  Applicable for Deposit into Deposit Account. Administrative Agent is hereby
authorized to accept deposit instructions for the Initial Loan Disbursement from
an Authorized Representative of Borrower to be delivered, via fax, email, or
letter, to Administrative Agent for deposit into deposit account #
                         (“Deposit Account”) held at
                                .  Said instructions shall include: the
Borrower’s name; Title/Escrow #                           and/or Loan
#                    ; the Deposit Account

 

--------------------------------------------------------------------------------


 

name; the Deposit Account number; the ABA routing number of the bank where the
Deposit Account is held; city and state of the bank where the Deposit Account is
held; and the amount of the Initial Loan Disbursement (not to exceed the Maximum
Initial Loan Disbursement Amount.)

 

SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION

 

o  Not Applicable

 

o  Applicable for Wire Transfer.  Administrative Agent is hereby authorized to
accept wire transfer instructions for the Subsequent Loan Disbursement from
                                 (i.e. specify title/escrow company), which
instructions are to be delivered, via fax, email, or letter, to Administrative
Agent.  Said instructions shall include the Borrower’s Name; Title/Escrow
#                           and/or Loan #                    ; the person/entity
to receive the Subsequent Loan Disbursement (“Receiving Party”);  the Receiving
Party’s full account name; Receiving Party’s account number at the receiving
bank (“Receiving Bank”); Receiving Bank’s (ABA) routing number; city and state
of the Receiving Bank; and the amount of the Subsequent Loan Disbursement (not
to exceed the Maximum Subsequent Loan Disbursement Amount set forth above).

 

o Applicable for Deposit into Deposit Account. Administrative Agent is hereby
authorized to accept deposit instructions for any Subsequent Loan Disbursement
from an Authorized Representative of Borrower to be delivered, via fax, email,
or letter, to Administrative Agent for deposit into deposit account #
                         (“Deposit Account”) held at
                                .  Said instructions shall include: the
Borrower’s name; Title/Escrow #                           (if applicable) and/or
Loan #                    ; the Deposit Account name; the Deposit Account
number; the ABA routing number of the bank where the Deposit Account is held;
city and state of the bank where the Deposit Account is held; and the amount of
the Subsequent Loan Disbursement (not to exceed the Maximum Subsequent Loan
Disbursement Amount).

 

Borrower acknowledges and agrees that the acceptance of and disbursement of
funds by Administrative Agent in accordance with the title/escrow company or
Authorized Representative instructions shall be governed by this Transfer
Authorizer Designation form and any other Loan Documents (as defined in the Loan
Agreement).  Administrative Agent shall not be further required to confirm said
disbursement instructions received from title/escrow company or Authorized
Representative with Borrower.  This Transfer Authorizer Designation form is in
effect until [                            , 20    ] after which time a new
authorization request shall be required.  Borrower shall instruct title/escrow
company and/or Authorized Representative, via a separate letter, to deliver said
disbursement instructions in writing, directly to Administrative Agent at its
address set forth in that certain Section of the Loan Agreement entitled
Notices.  Borrower also hereby authorizes Administrative Agent to attach a copy
of the written disbursement instructions to this Transfer Authorizer Designation
form upon receipt of said instructions.

 

Beneficiary Bank and Account Holder Information

 

1.              INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

Borrower Name: 

 

Title/Escrow Number:

 

Loan Number:

 

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

 

G-2

--------------------------------------------------------------------------------


 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

Disbursement  Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

Further Credit Information/Instructions:

 

2.              INITIAL LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO
DEPOSIT ACCOUNT

 

Borrower Name: 

Title/Escrow Number:

 

Loan Number:

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

Disbursement Amount (Not to exceed the Maximum Initial Loan Disbursement
Amount):

 

Further Credit Information/Instructions:

 

3.              SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR WIRE TRANSFER

 

Borrower Name: 

Title/Escrow Number:

 

Loan Number:

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

 

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

Disbursement  Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with all prior disbursements, would
exceed the Loan Amount):

 

Further Credit Information/Instructions:

 

G-3

--------------------------------------------------------------------------------


 

4.              SUBSEQUENT LOAN DISBURSEMENT AUTHORIZATION - FOR DEPOSIT INTO
DEPOSIT ACCOUNT

 

Borrower Name: 

Title/Escrow Number:

 

Loan Number:

Transfer/Deposit Funds to (Receiving Party Account Name):

 

Receiving Party Deposit Account Number:

Receiving Bank Name, City and State:

 

Receiving Bank Routing (ABA) Number:

Disbursement Amount (Not to exceed the Maximum Subsequent Loan Disbursement
Amount nor an amount, in the aggregate with all prior disbursements, would
exceed the Loan Amount ):

 

Further Credit Information/Instructions:

 

Neither the Initial Disbursement Amount, nor the Initial Disbursement Amount
together with any Subsequent Disbursement Amounts, shall ever exceed the Loan
Amount.

 

 

Date:

 

 

 

 

 

 

 

“BORROWER”

 

 

 

RLJ Lodging Trust, L.P.

 

 

 

By:

RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

G-4

--------------------------------------------------------------------------------


 

TRANSFER AUTHORIZER DESIGNATION FORM COMPLETION INSTRUCTIONS

 

·                                              If a loan transaction requires a
portion and/or all of the loan proceeds be wired to another financial
institution, deposited into a deposit account or if there is the possibility of
initiating a wire transfer or deposit in the future, completion of the Transfer
Authorizer Designation form is required pursuant to that certain
Section entitled Funds Transfer Disbursements of the Loan Agreement.

 

·                                              Administrative Agent will not
transfer any funds unless properly completed and executed forms have been
received.  Funds will only be transmitted to the beneficiaries designated on the
Transfer Authorizer Designation form, as amended from time to time.  Requests to
transfer to any other beneficiary will not be completed unless Administrative
Agent has received a new Transfer Authorizer Designation form.

 

·                                              Administrative Agent must receive
disbursement and transfer requests in writing.  Verbal requests are not
accepted.  Transfer requests will only be accepted from the individuals
designated on the Transfer Authorizer Designation form; however, Administrative
Agent shall not be required to compare signatures of the requestor to any
Administrative Agent documents or other authorizations.

 

I.                COMPLETING THE TRANSFER AUTHORIZER DESIGNATION FORM

 

·                  Check Box Options: Check the appropriate box at top of
page (i.e. New/Replace Previous/Add/Change/Delete/Initial Loan Disbursement)

 

·                  First Paragraph:  In the paragraph that follows, insert
Borrower’s name, loan number and date of Loan Documents.

 

·                  List Names of Transfer Authorizers: Complete line 1, with the
name of a person within your company that will be authorized to request
disbursements of loan proceeds, their corporate title and the maximum dollar
amount of the disbursement they are authorized to approve. Continue to complete
additional lines in this section for all individuals designated as authorizers
in connection with the Loan.

 

·                  Initial Loan Disbursement Authorization: If Borrower requires
an Initial Loan Disbursement, select the applicable Initial Loan Disbursement
method (i.e. wire transfer directly to a title/escrow company or deposit into
the Deposit Account.  Insert the applicable information requested in this
section.

 

If Applicable for Wire Transfer:

 

·                  Borrower authorizes Administrative Agent to rely on
disbursement instructions provided directly from the title/escrow company in
connection with the wiring of the Initial Loan Disbursement;

·                  Borrower must contact title/escrow company and request that
specific wiring instructions be provided directly to Administrative Agent; and

·                  A copy of written wiring instructions received from
title/escrow company will be attached to original Transfer Authorizer
Designation Form.

 

·                  Subsequent Loan Disbursement Authorization: If Borrower
requires Subsequent Loan Disbursements select the applicable Subsequent Loan
Disbursement method (i.e. wire transfer directly to a title/escrow company or
deposit into the Deposit Account.  Insert the applicable information requested
in this section; otherwise, select “Not Applicable”.

 

If Applicable for Wire Transfer:

 

·                  Borrower authorizes Administrative Agent to rely on
disbursement instructions provided directly from the title/escrow company in
connection with the wiring of the Subsequent Loan Disbursement;

 

G-5

--------------------------------------------------------------------------------


 

·                  Borrower must contact title/escrow company and request that
specific wiring instructions be provided directly to Administrative Agent; and

·                  A copy of written wiring instructions received from
title/escrow company will be attached to original Transfer Authorizer
Designation Form.

 

·                  Beneficiary Bank and Account Holder Information:

 

Enter the following information into (1) Box 1 if Initial Loan Disbursement
applicable for wire transfer, (2) Box 2 if Initial Loan Disbursement applicable
for deposit into the Deposit Account, (3)  Box 3 if Subsequent Loan Disbursement
applicable for wire transfer, and/or (4) Box 4 if Subsequent Loan Disbursement
applicable for deposit into the Deposit Account:

 

·                  Borrower Name

·                  Title/Escrow Number (if applicable)

·                  Loan Number

·                  Transfer/Deposit Funds to: Insert the Receiving Party Account
Name (i.e. title/escrow company name or name on the Deposit Account)

·                  Receiving Party Deposit Account Number: (i.e. title/escrow
company account number at Receiving Bank or Deposit Account number)

·                  Receiving Bank Name, City and State: Enter the name, City and
State of Receiving Bank

·                  Receiving Bank Routing/ABA Number

·                  Disbursement Amount: Enter the maximum amount being wired to
Receiving Party or deposited into the Deposit Account. In the case of an Initial
Loan Disbursement, this amount may vary based on closing date estimates and per
diem interest on existing loan payoffs.  The actual amount of the Initial Loan
Disbursement will be equal to or less than the Maximum Initial Loan Disbursement
Amount listed above.

·                  Further Credit Information: Enter any Further Credit
Information/ Instructions identifying the account at Receiving Bank referred to
in this section.

·                  NOTE: Neither the Initial Disbursement Amount, nor the
Initial Disbursement Amount together with any Subsequent Disbursement Amounts,
shall ever exceed the Loan Amount.

 

·                  Signature of Transfer Authorizer:  Borrowing entity (as
identified in the Loan Documents) must sign and date the original Transfer
Authorizer Designation form setting forth representatives approved to provide
disbursement instructions of any Loan proceeds.

 

REVISIONS/CHANGES TO TRANSFER AUTHORIZER DESIGNATION FORM

 

·                  In order to revise or change Authorized Representatives or
Loan disbursement instructions, a new Transfer Authorizer Designation form shall
be executed by the party designated on the Transfer Authorizer Designation form
by Borrower.

·                  The Transfer Authorizer’s name should be printed on the form
and dated with a current date.

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT H

 

FORM OF COMPLIANCE CERTIFICATE

 

                              , 20    

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent

1750 H Street N.W.
Suite 550
Washington, DC  20006
Attn:  Mark Monahan

 

Each of the Lenders Party to the Term Loan Agreement referred to below

 

Ladies and Gentlemen:

 

Reference is made to that certain Term Loan Agreement dated as of November 20,
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Term Loan Agreement”), by and among RLJ Lodging Trust, L.P. (the
“Borrower”), RLJ Lodging Trust (the “Parent Guarantor”) the financial
institutions party thereto and their assignees under Section 13.6. thereof (the
“Lenders”), Wells Fargo Bank, National Association, as Administrative Agent (the
“Administrative Agent”) and the other parties thereto.  Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Term Loan Agreement.

 

Pursuant to Section 9.3. of the Term Loan Agreement, the undersigned, on behalf
of the Borrower in his capacity as an officer of the Borrower and not
individually, hereby certifies to the Administrative Agent and the Lenders as
follows:

 

(1)                                 The undersigned is the
                                           of the Parent Guarantor.

 

(2)                                 I have reviewed the terms of the Term Loan
Agreement, and have made, or caused to be made under my supervision, a review in
reasonable detail of the transactions and the condition of the Borrower and its
Subsidiaries during the accounting period covered by the financial statements
supporting the calculations set forth on Schedule I hereto.

 

(3)                                 To the best of my knowledge, information or
belief, no Default or Event of Default exists [if such is not the case, specify
such Default or Event of Default and its nature, when it occurred and whether it
is continuing and the steps being taken by the Parent Guarantor and/or the
Borrower with respect to such event, condition or failure].

 

(4)                                 The representations and warranties made or
deemed made by the Parent Guarantor, the Borrower and each other Loan Party in
the Loan Documents to which any of them is a party are true and correct in all
material respects (unless such representation and warranty is qualified by
materiality, in which event such representation and warranty shall be true and
correct in all respects) on and as of the date hereof, except to the extent
(x) that such representations and warranties expressly relate solely to an
earlier date (in which case such representations and warranties shall have been
true and correct in all material respects (unless such representation and
warranty is qualified by materiality, in which event such representation and
warranty shall have

 

H-1

--------------------------------------------------------------------------------


 

been true and correct in all respects) on and as of such earlier date) and
(y) of changes in factual circumstances permitted by the Loan Documents.

 

(5)                                 Attached hereto as Schedule 1 are reasonably
detailed calculations establishing whether or not the Parent Guarantor and its
Subsidiaries were in compliance with the covenants contained in Section 10.1. of
the Term Loan Agreement.

 

(6)                                 As of the date hereof the Unsecured
Indebtedness of the Parent Guarantor and its Subsidiaries on a consolidated
basis does not exceed the Unencumbered Asset Value.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate as of the date
first above written.

 

 

RLJ LODGING TRUST, L.P.

 

 

 

By: RLJ Lodging Trust, its sole general partner

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

H-2

--------------------------------------------------------------------------------


 

Schedule 1

 

[Calculations to be Attached]

 

H-3

--------------------------------------------------------------------------------